Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 1 of 142
                                                          RAELEAN McGEE

      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------

      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                       Defendants.

      --------------------------------------------------

                                       Examination Before Trial of

      RAELEAN McGEE, taken pursuant to the Federal Rules of Civil

      Procedure, in the law offices of GRECO TRAPP, PLLC, 1700

      Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on May 20, 2019, commencing at 9:28 A.M., before

      MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 2 of 142


                                                                         2



 1                              INDEX TO EXHIBITS

 2

 3

 4   Exhibits                                           For Identification

 5   295 and 296        two Subpoenas                             3

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 3 of 142


                                                                                         3



 1        APPEARANCES:

 2        GRECO TRAPP, PLLC,
          B y J O S E P H I N E A . G R E C O , ESQ .,
 3        a n d E A R L K . C A N T W E L L , I I I, E S Q .,
          1700 Rand Building,
 4        14 Lafayette Square,
          Buffalo, New York 14203,
 5        A p p e a r i n g f o r t h e P l a i n t i f f.

 6        B A R C L A Y D A M O N, L L P ,
          B y S A R A H A . O' B R I E N , E S Q. ,
 7        The Avant Building, Suite 1200,
          200 Delaware Avenue,
 8        Buffalo, New York 14202,
          Appearing for the Defendants.
 9
          PRESENT:        Darcy Black
10                        Diane Seibert

11

12               (The following stipulations were entered

13        i n t o b y b o t h p a r t i e s. )

14               It is hereby stipulated by and between counsel

15        f o r t h e r e s p e c t i v e p a r t i e s t h a t t h e o a t h of t h e

16        Referee is waived, that filing and certification

17        of the transcript are waived, and that all

18        o b j e c t i o n s , e x c e p t as to t h e f o r m of t h e

19        q u e s t i o n s , a r e r e s e r v e d u n t i l t h e t i m e o f t r i a l.

20

21               ( W h e r e u p o n, t w o S u b p o e n a s w e r e t h e n r e c e i v e d

22        a n d m a r k e d a s E x h i b i t s 295 a n d 2 9 6, f o r

23        identification.)




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 4 of 142


                                                                                           4



 1   MS. GRECO:          A r e you r e p r e s e n t e d t o d a y by an

 2         attorney?

 3   RAELEAN McGEE:             No .

 4   M S. G R E C O :    Okay.         W h e n a d e p o s i t i o n is t a k e n o f

 5         s o m e o n e ' s t e s t i m o n y i n a n y l a w s u i t, t h e w i t n e s s,

 6         e s p e c i a l l y i f y o u d o n 't h a v e an a t t o r n e y , h a s t h e

 7         r i g h t t o d e c i d e to do o n e of t w o t h i n g s w i t h

 8         regards to the transcript.                      T h a t' s w h a t she 's

 9         typing up.           W h a t e v e r we s a y, s h e is g o i n g t o m a k e

10         a r e c o r d o f it .        O n e is to a s k f o r a c o p y t o be

11         s e n t t o t h e m , so t h e y c a n r e a d it .          And there's

12         s o m e t h i n g c a l l e d an e r r a t a s h e e t .   S o if t h e r e

13         a r e t y p o g r a p h i c a l e r r o rs o r t h e r e is s o m e t h i n g

14         t h a t ' s n o t a c c u r a t e a s t o w h a t y o u s a i d , y o u can

15         make changes.            A n d t h e n y o u can s i g n i t and s e n d

16         it back.         T h e a l t e r n a t i v e is -- i t's c a l l e d r e a d

17         a n d s i g n.     B u t y o u s a i d y o u don 't w a n t t o d o

18         that.        W h a t e v e r it is , i t ' s y o u r c h o i c e .

19   RAELEAN McGEE:             Okay.        I ' ll do r e a d a n d s i g n .

20   M S. G R E C O :    Okay.

21

22                             R A E L E A N              M C G E E,

23    1 3 6 N o r t h i n g t o n D r i v e , E a s t A m h e r s t, N e w Y o r k 1 4 0 5 1 ,




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 5 of 142


                                                                                         5



 1               after being duly called and sworn,

 2                         t e s t i f i e d as f o l l o w s :

 3

 4   EXAMINATION BY MS. GRECO:

 5

 6   Q.   Okay.      M i s s M c G e e , I' m g o i n g to b e a s k i n g y o u

 7        some questions today.                 I represent Darcy Black in

 8        a lawsuit that she has brought against Black

 9        A n g u s M e a t.   I 'm g o i n g t o t r y t o ask t h e

10        q u e s t i o n s a s c l e a r l y as p o s s i b l e , b u t I h a v e s o m e

11        b a d h a b i t s.   I talk fast.

12   A.   Uh-huh.

13   Q.   S o m e t i m e s I u s e w o r d s t h a t p e o p l e r e a l l y d o n' t

14        understand.          I t' s n o t my i n t e n t i o n.      B u t if

15        t h e r e 's a n y of t h o s e t h i n g s t h a t h a p p e n , j u s t a s k

16        m e t o r e p h r a s e t h e q u e s t i o n or j u s t s a y you d o n' t

17        u n d e r s t a n d o r to s l o w d o w n .    T h e o b j e c t i v e is f o r

18        m e t o a s k a q u e s t i o n , y o u to u n d e r s t a n d it a n d

19        a n s w e r i t t o t h e b e s t of y o u r a b i l i t y.

20   A.   Okay.

21   Q.   Okay.      A n d b e f o r e c o m i n g h e r e t o d a y, I - - w e l l,

22        y o u w e r e s e r v e d w i t h an o r i g i n a l S u b p o e n a .   Okay.

23        L e t m e s h o w y o u w h a t' s b e e n m a r k e d a s E x h i b i t 2 9 5




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 6 of 142


                                                                                      6



 1        a n d a s k i f y o u w e r e i n r e c e i p t of t h a t d o c u m e n t?

 2   A.   Y e s.

 3   Q.   Okay.      And you have the original with you?

 4   A.   I do.

 5   Q.   All right.

 6   A.   This one was -- I was served with a couple that

 7        were sent.

 8   Q.   Right.       S o t h a t was t h e f i r s t o n e .      So 2 9 5 y o u

 9        have in your possession.                  Then after that, did

10        y o u a d v i s e u s t h a t y o u h a d c h a n g e d y o u r a d d r e s s?

11   A.   Y e s.

12   Q.   Okay.      And did you have a telephone conversation

13        with me?

14   A.   Y e s.

15   Q.   Okay.      A n d o n h o w m a n y o c c a s i o n s did w e t a l k?

16   A.   Once.

17   Q.   And during that conversation, you told me that

18        y o u w e r e - - y o u had c h a n g e d y o u r a d d r e s s .     You

19        g a v e m e t h e n e w a d d r e s s?

20   A.   Correct.

21   Q.   A n d d i d I a l s o a s k if y o u w o u l d w a n t t o m e e t w i t h

22        me?

23   A.   Correct.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 7 of 142


                                                                                     7



 1   Q.   And you said?

 2   A.   No.

 3   Q.   A n d w h a t d i d I t e l l y o u to d o ?        I only wanted you

 4        to?

 5   A.   To tell the truth.

 6   Q.   All right.          L e t me s h o w y o u w h a t' s b e e n m a r k e d a s

 7        2 9 6.   O k a y.    A n d is t h a t t h e s e c o n d S u b p o e n a t h a t

 8        w a s s e r v e d u p o n you w i t h y o u r - - it ' s an a m e n d e d

 9        S u b p o e n a s e r v e d u p o n you w i t h t h e c o r r e c t

10        address?

11   A.   N o t f o r c e r t a i n.   I d o n' t h a v e it on m e, so I ' m

12        assuming.

13   Q.   B u t i s t h a t y o u r c o r r e c t a d d r e s s?

14   A.   Oh, yes.        T h a t 's my a d d r e s s.

15   Q.   And you do you recall being served with a second

16        o n e?

17   A.   That's correct.

18   Q.   Okay.      W h a t' s y o u r d a t e of b i r t h ?

19   A.   July 10th, 1986.

20   Q.   Okay.      A n d c a n y o u t e l l me a b o u t y o u r e d u c a t i o n a l

21        background?

22   A.   Y e s.   I w e n t t o --

23   Q.   Sorry.       Strike that question.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 8 of 142


                                                                                      8



 1                 Before coming here today, did you have any

 2        conversation with anyone regarding your

 3        deposition?

 4   A.   J u s t y o u.

 5   Q.   Did you speak with anybody from Black Angus Meat?

 6   A.   Y e s.    Actually, I did call Diane when I received

 7        the deposition.

 8   Q.   Did you speak with anyone other than Diane?

 9   A.   No.

10   Q.   Have you spoken with Diane's counsel for Black

11        A n g u s M e a t?

12   A.   I h a v e n o t.

13   Q.   A n d w a s t h e r e a n y o n e , o t h e r t h a n D i a n e , you s p o k e

14        to about your deposition?

15   A.   No.

16   Q.   A n d c a n y o u t e l l me - - y o u s a i d y o u c a l l e d D i a n e .

17        W e r e y o u a b l e to s p e a k w i t h her ?

18   A.   Y e s.

19   Q.   C a n y o u t e l l m e, as t o t h e b e s t o f y o u r

20        r e c o l l e c t i o n , w h a t t h e c o n v e r s a t i o n w a s?

21   A.   Sure.       I said that I received -- I got served a

22        d e p o s i t i o n a n d i t w a s M a y 20 th at n i n e -t h i r t y .

23        S h e s a i d s h e w a s n ' t a w a r e of it , but s h e is s u r e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 9 of 142


                                                                                    9



 1        h e r a t t o r n e y w i l l l e t h e r k n o w a n d I ' l l see y o u

 2        there.

 3   Q.   A t a n y t i m e f r o m t h e t i m e y o u s t o p p e d w o r k i n g at

 4        B l a c k A n g u s M e a t u n t i l t h e p r e s e n t, h a v e y o u had

 5        any discussion with anyone from Black Angus Meat

 6        - - w e l l , s t r i k e t h a t.

 7                 Have you ever had any discussions with Diane

 8        Seibert, other than this one, regarding Darcy

 9        B l a c k 's l a w s u i t?

10   A.   No.

11   Q.   Have you ever had any discussion with anyone

12        r e g a r d i n g D a r c y B l a c k 's l a w s u i t ?

13   A.   No.

14   Q.   So we were talking about your educational

15        background.

16   A.   Y e s.    I w e n t t o the S w e e t H o m e S c h o o l D i s t r i c t.

17        T h e n I w e n t to N i a g a r a U n i v e r s i t y f o r my

18        B a c h e l o r ' s i n h o s p i t a l i t y a n d t o u r i s m.

19   Q.   And what year did you graduate Sweet Home High

20        School?

21   A.   H i g h s c h o o l, I g r a d u a t e d i n 2 0 0 4.

22   Q.   And what years did you attend Niagara University?

23   A.   2004 to 2008.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 10 of 142


                                                                                           10



 1   Q.   Okay.      And who are your parents?

 2   A.   Richard Rush Senior and Deborah Rush.

 3   Q.   A n d d o y o u h a v e any s i b l i n g s ?

 4   A.   Y e s.    I h a v e a n o l d e r s i s t e r , R a c h e l G r e e n , a nd

 5        y o u n g e r s i s t e r s , R e g i n a R u s h an d R e b e c c a R u s h ,

 6        a n d a b r o t h e r, R i c h a r d R u s h J u n i o r.     Rachel Rush

 7        is now Green, though.

 8   Q.   And when did you first meet Diane Seibert?

 9   A.   I m a y h a v e m e t h e r as a c h i l d .          My family grew up

10        w i t h h e r, s o I d o n ' t r e m e m b e r o u r f i r s t m e e t i n g.

11        I d o n 't r e m e m b e r .

12   Q.   When you say your family grew up with her, what

13        d o y o u m e a n?

14   A.   I mean, my father grew up with Bob in Iowa.                                 And

15        t h e y c a m e h e r e t o N e w Y o r k , so I' m n o t s u r e i f I

16        m e t t h e m g r o w i n g up o r w h e n I w a s o l d e r .         I d o n' t

17        remember when I first met her.

18   Q.   W h e n y o u s a y t h e y c a m e, d i d Bob S e i b e r t and y o u r

19        f a t h e r m o v e to B u f f a l o a t t h e s a m e t i m e ?

20   A.   A s f a r a s I k n o w , y e a h.

21   Q.   A n d d o y o u k n o w why t h e y m o v e d t o g e t h e r at t h e

22        same time?

23   A.   To work.         Work.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 11 of 142


                                                                                         11



 1   Q.   Were they both in the same type of business in

 2        Iowa?

 3   A.   I d o n 't k n o w .     I d o n' t k n o w w h a t t h e y d i d - -

 4   Q.   All right.

 5   A.   - - i n I o w a.       I know they came here for the meat

 6        business.

 7   Q.   Is your father a butcher?

 8   A.   He used to be.            Now h e s e l l s d o o r - to - d o o r m e a t.

 9   Q.   Okay.      The meat industry?

10   A.   Y e s.

11   Q.   A n d h o w l o n g w a s y o u r d a d in t h e m e a t b u s i n e s s

12        before he went door to door?

13   A.   I d o n 't k n o w .

14   Q.   W h e n y o u w e r e in h i g h s c h o o l -- w h e n y o u

15        g r a d u a t e d h i g h s c h o o l in 2 0 0 4 , w a s y o u r f a t h e r

16        still in the meat business?

17   A.   Y e s.

18   Q.   W h e r e w a s h e w o r k i n g?

19   A.   I r e m e m b e r - - I t h i n k he w o r k e d f o r h i m s e l f ,

20        self-employed.

21   Q.   W h e r e w a s t h a t , at h o m e or - -

22   A.   Y e s.   He worked from home.                 D o o r to d o o r w i t h h i s

23        m e a t t r u c k.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 12 of 142


                                                                                       12



 1   Q.   I'm not really understanding.                       W h e r e w o u l d he g e t

 2        h i s m e a t p r o d u c t s f r o m?

 3   A.   From a wholesaler.

 4   Q.   And was that wholesaler Black Angus Meat?

 5   A.   No.

 6   Q.   W a s t h e r e a t i m e b e f o r e he w a s g o i n g d o o r t o

 7        d o o r , t h a t y o u r e c a l l , w h e n he w a s a c t u a l l y

 8        working at a location?

 9   A.   I d o n 't r e m e m b e r .

10   Q.   D o y o u e v e r r e m e m b e r him w o r k i n g at B l a c k A n g u s

11        Meat?

12   A.   No, I don't remember that.

13   Q.   When you say your family grew up together, did

14        y o u r f a m i l y s o c i a l i z e w i t h t h e S e i b e r t s?

15   A.   Y e s.

16   Q.   A n d c a n y o u d e s c r i b e how o f t e n t h a t w o u l d b e?

17   A.   No.      I w a s t o o y o u n g to r e m e m b e r g r o w i n g up s o - -

18   Q.   As you were a teenager, were you still

19        socializing with them?

20   A.   I would say occasionally.                     I m e a n , t h e y w o u l d go

21        i n t o l i k e t h e m e a t m a r k e t a n d s a y hi , y o u k n o w,

22        to Bob and Diane.               M a y b e , if t h e y h a d o n e o f

23        t h o s e b i g r o a s t s or s o m e t h i n g a t t h e i r h o u s e ,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 13 of 142


                                                                                      13



 1        they would go over.

 2   Q.   S o w h e n y o u s a y o c c a s i o n a l l y , i t can m e a n o n c e a

 3        month, it can mean once a year.

 4   A.   J u s t m a y b e o n c e a y e a r.

 5   Q.   Did anyone in your family work for Black Angus

 6        M e a t o t h e r t h a n you ?

 7   A.   Y e s.

 8   Q.   W h o?

 9   A.   M y s i s t e r , R e g i n a R u s h.

10   Q.   A n y o n e e l s e?

11   A.   I f i t w a s a n o t h e r o n e of m y b r o t h e r s o r s i s t e r s,

12        it wasn't too long.               I c a n ' t r e m e m b e r if my

13        b r o t h e r w o r k e d t h e r e for a c o u p l e d a y s o r n o t .

14        But it was me and Regina for a little bit.

15        That's what I remember.

16   Q.   Okay.      D i d y o u w o r k w h e n y o u w e r e in h i g h s c h o o l ?

17   A.   I did.

18   Q.   Where did you work?

19   A.   M y f i r s t j o b w a s at C M S, w h i c h is a c o l l e c t i o n

20        agency, credit card sales.

21   Q.   W a s t h a t a s u m m e r j o b or d i d y o u w o r k d u r i n g the

22        s c h o o l y e a r?

23   A.   I w o r k e d - - so I h a d -- d u r i n g v o l l e y b a l l s e a s o n ,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 14 of 142


                                                                                   14



 1        f a l l , I w o u l d n 't w o r k .     But then I would work all

 2        t h r o u g h t h e f a l l a n d the s u m m e r .

 3   Q.   Okay.      A n d w h y d i d y o u l e a v e t h e r e?

 4   A.   I d o n 't r e m e m b e r .

 5   Q.   W h e r e d i d y o u w o r k a f t e r t h a t - - or , w h a t d i d y o u

 6        do there?

 7   A.   I d i d c r e d i t c a r d s a l e s.

 8   Q.   Did they have any training for employees there

 9        regarding discrimination or harassment?

10   A.   I d o n 't r e m e m b e r .   I don 't r e m e m b e r .

11   Q.   D o y o u t h i n k i f you h a d b e e n to t r a i n i n g on t h a t ,

12        you would remember?

13   A.   No.

14   Q.   Okay.      W h e r e d i d y o u w o r k a f t e r C M S?

15   A.   I t h i n k i t w a s B l a c k A n g u s w a s my n e x t e m p l o y e r.

16   Q.   Okay.      I ' m g o i n g to s h o w y o u w h a t ' s b e e n

17        p r e v i o u s l y m a r k e d a s E x h i b i t 1 0 4 and a s k y o u if

18        you recognize that document.

19   A.   I do.

20   Q.   Can you tell us what that document is?

21   A.   I t ' s m y a p p l i c a t i o n f o r B l a c k A n g u s.

22   Q.   C o u l d y o u t a k e a m o m e n t to t a k e a l o o k a t i t.

23   A.   Uh-huh.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 15 of 142


                                                                                      15



 1   Q.   S e e i f i t h e l p s r e f r e s h y o u r r e c o l l e c t i o n.

 2   A.   Right.       F o r my j o b h i s t o r y ?

 3   Q.   J u s t r e a d t h r o u g h i t, a n d t h e n I' ll a s k you s o m e

 4        questions.

 5   A.   Okay.

 6   Q.   Does that help refresh your recollection

 7        regarding your employment history?

 8   A.   Y e s.

 9   Q.   Okay.      S o g o i n g b a c k to C M S, is t h a t C r e a t i v e

10        Marketing Strategies?

11   A.   I t i s , y e s.

12   Q.   I n y o u r r e s u m e i t i n d i c a t e s you w o r k e d t h e r e f r o m

13        when?

14   A.   F r o m J u n e o f 2 0 0 4 t o A u g u s t of 2 0 0 4.

15   Q.   A n d i s t h a t -- d o e s t h a t r e f r e s h y o u r

16        r e c o l l e c t i o n a s to t h a t' s w h e n y o u w o r k e d t h e r e?

17   A.   Y e s.

18   Q.   I t s a y s y o u l e f t f o r s p o r t s / s c h o o l?

19   A.   Y e s.

20   Q.   Is that what you were telling us about for

21        volleyball?

22   A.   Y e s.

23   Q.   Then it says you worked somewhere else.                             Where




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 16 of 142


                                                                                     16



 1        w a s t h a t?

 2   A.   Stereo Advantage.

 3   Q.   What did you do there?

 4   A.   I was a cafe worker, made drinks.

 5   Q.   A t t h e c o l l e c t i o n a g e n c y , w h a t w e r e y o u?

 6   A.   I was a credit sales, telemarketer.                            Credit card

 7        sales.

 8   Q.   Okay.       A n d a t S t e r e o A d v a n t a g e , h o w l o n g d i d you

 9        w o r k t h e r e?

10   A.   T w o m o n t h s.

11   Q.   Did the jobs overlap between Creative Marketing

12        and Stereo Advantage?

13   A.   Y e s.    Yes.

14   Q.   Okay.       And why did you leave Stereo Advantage?

15   A.   S a m e r e a s o n, v o l l e y b a l l .

16   Q.   A n d a t S t e r e o A d v a n t a g e, t h a t 's a n a t i o n a l

17        c o m p a n y , d o y o u r e c a l l i f t h e y g a v e y o u any

18        policies or procedures or training with regard to

19        d i s c r i m i n a t i o n o r h a r a s s m e n t in t h e w o r k

20        environment?

21   A.   I d o n 't r e m e m b e r .

22   Q.   D i d y o u h o l d a n y m a n a g e m e n t or s u p e r v i s o r y

23        p o s i t i o n i n e i t h e r of t h o s e j o b s?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 17 of 142


                                                                                     17



 1   A.   No.

 2   Q.   Did you go straight through Niagara University

 3        full-time?

 4   A.   Y e s.

 5   Q.   D i d y o u w o r k w h i l e y o u w e r e at N i a g a r a

 6        University?

 7   A.   I n t h e v o l l e y b a l l o f f -s e a s o n , y e s .

 8   Q.   W e r e y o u a v o l l e y b a l l p l a y e r at N i a g a r a?

 9   A.   I was.

10   Q.   W h a t i s t h e v o l l e y b a l l - - I s h o u l d k n o w t h i s.

11        What is the volleyball off-season?

12   A.   S o i t 's f a l l .     I t s t a r t s i n A u g u s t, is t h e

13        preseason.          A n d t h e n it g o e s , d e p e n d i n g on

14        c h a m p i o n s h i p s a n d t h a t - - j e e z , i t's b e e n s o

15        l o n g -- b e f o r e C h r i s t m a s , I t h i n k .

16   Q.   Okay.      W o u l d y o u n o t w o r k at a l l b e t w e e n A u g u s t

17        and before Christmas when you were in college, or

18        would you work depending on what your schedule

19        w a s?

20   A.   I t h i n k I t o o k i t c o m p l e t e l y o f f, b u t I may h a v e

21        t a k e n - - I c a n 't r e m e m b e r .     If I c o u l d p i c k u p a

22        couple days here and there, I probably would, but

23        I d o n 't r e m e m b e r .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 18 of 142


                                                                                        18



 1   Q.   W e l l , w o u l d y o u h a v e w o r k e d on S a t u r d a y s ?

 2   A.   T h a t ' s u s u a l l y w h e n g a m e s a r e , so I w o u l d s a y no ,

 3        but I don't remember a hundred percent.

 4   Q.   In the volleyball season, how many games would

 5        t h e r e b e?

 6   A.   I would say forty.

 7   Q.   W o u l d t h e y a l w a y s b e on S a t u r d a y s or s p o r a d i c ?

 8   A.   They would be Saturday, Sunday.                       We w o u l d p l a y

 9        two different teams on the weekend and sometimes

10        we would have weekday games.

11   Q.   If it was a weekday, would that be at night?

12   A.   Y e s.

13   Q.   S o , g e n e r a l l y, y o u w o u l d h a v e g a m e s at n i g h t , if

14        a n y?

15   A.   Y e s.

16   Q.   A n d t h e n o n S a t u r d a y or S u n d a y ?

17   A.   Uh-huh.          Afternoon games.

18   Q.   And are you married?

19   A.   Y e s.

20   Q.   To whom?

21   A.   S h a w n M c G e e.

22   Q.   H o w l o n g h a v e y o u b e e n m a r r i e d -- w e l l , s t r i k e

23        that.      W h e n d i d you g e t m a r r i e d ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 19 of 142


                                                                                           19



 1   A.   I g o t m a r r i e d O c t o b e r 19 th - - I 'm s o r r y .         October

 2        2 0 t h , 2 0 1 4.     Sorry.

 3   Q.   And how long had you been dating -- well, how

 4        long have you known Shawn McGee?

 5   A.   Eleven years.             2003.

 6   Q.   Y o u k n e w h i m e l e v e n y e a r s b e f o r e you m a r r i e d him ?

 7   A.   Uh-huh.

 8   Q.   S o y o u ' v e k n o w n him s i n c e 2 0 0 3 ?

 9   A.   Correct.         High school.

10   Q.   H i g h s c h o o l?

11   A.   Uh-huh.

12   Q.   H o w l o n g h a v e y o u d a t e d h i m?

13   A.   Eleven years before marriage.

14   Q.   Oh --

15   A.   We started dating when we were a junior.

16   Q.   In 2003?

17   A.   Uh-huh.

18   Q.   S o i s i t f a i r to s a y he ' s b e e n y o u r b o yf r i e n d ,

19        s u b s e q u e n t l y h u s b a n d, s i n c e 2 0 0 3?

20   A.   Y e s.

21   Q.   N o w, t h i s l a w s u i t i s a b o u t r a c e d i s c r i m i n a t i o n

22        a n d s e x d i s c r i m i n a t i o n.   I'm going to ask you

23        questions about individual's races and say words




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 20 of 142


                                                                                          20



 1        that could be deemed offensive.                            But I h a v e t o

 2        u s e t h e w o r d s as a -- as w e ask t h e q u e s t i o n s , s o

 3        we have the accurate information.

 4   A.   Okay.       I understand.

 5   Q.   And what is your race?

 6   A.   I ' m C a u c a s i a n.      I' m w h i t e .

 7   Q.   R e m e m b e r , t h e t r a n s c r i p t d o e s n ' t t a k e a p i c t u r e.

 8        It only hears words.

 9   A.   I'm sorry.

10   Q.   T h a t ' s o k a y.       B u t t h a t' s w h y I a s k e d y o u r r a c e.

11   A.   Okay.

12   Q.   W h a t i s S h a w n ' s r a c e?

13   A.   H e ' s b l a c k.

14   Q.   A n d d o y o u h a v e any c h i l d r e n ?

15   A.   I do.

16   Q.   H o w m a n y?

17   A.   T w o.

18   Q.   How old are they?

19   A.   T h r e e y e a r s o l d and n i n e m o n t h s .

20   Q.   Okay.       H o w o l d - - w h a t i s t h e s e x of t h e --

21        w h a t ' s t h e t h r e e -y e a r -o l d ' s n a m e?

22   A.   Maxima.

23   Q.   S o m e t i m e s t h a t c o u l d be a b o y o r g i r l .




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 21 of 142


                                                                                   21



 1   A.   A boy.

 2   Q.   A n d t h e n i n e -m o n t h - o l d?

 3   A.   Z a r i a h , Z - A - R- I- A- H .

 4   Q.   And --

 5   A.   Female.

 6   Q.   -- so we discussed two places that you worked

 7        prior to applying at Black Angus Meat, is that

 8        true?

 9   A.   Y e s.

10   Q.   N o w, I w o u l d l i k e t o go to t h e t i m e a f t e r B l a c k

11        A n g u s M e a t, t h e n we w i l l c o m e b a c k.

12                 During the time you were employed at Black

13        A n g u s M e a t, d i d you w o r k a n y w h e r e e l s e a t t h e

14        same time, if you recall?

15   A.   No.

16   Q.   And then after Black Angus Meat, where did you

17        work?

18   A.   B a n k o f A m e r i c a.

19   Q.   When did you start working there?

20   A.   I d o n 't r e m e m b e r .    It w a s a f t e r I g r a d u a t e d

21        college.

22   Q.   A n d y o u s a i d y o u g r a d u a t e d c o l l e g e i n --

23   A.   2008.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 22 of 142


                                                                                     22



 1   Q.   2008.

 2                 D i d y o u go -- w a s t h e r e a t i m e y o u c o n t i n u e d

 3        to work at Black Angus Meat after you graduated

 4        college?

 5   A.   I d o n 't r e m e m b e r .     I think so.          I don't remember.

 6   Q.   Okay.       D i d y o u - - w a s it t h e n e x t p l a c e you

 7        worked after Black Angus Meat?

 8   A.   Y e s.

 9   Q.   Okay.       Did you take any time off from work

10        b e t w e e n t h e t i m e y o u l a s t w o r k e d at B l a c k A n g u s

11        M e a t a n d t h e t i m e y o u s t a r t e d a t B a n k of A m e r i c a ?

12   A.   I d o n 't b e l i e v e so .

13   Q.   W h a t w a s y o u r p o s i t i o n a t B a n k of A m e r i c a ?

14   A.   Mortgage specialist.

15   Q.   Okay.       A n d I 'm n o t s u r e if I a s k e d.         What was

16        y o u r d e g r e e in ?

17   A.   H o s p i t a l i t y a n d t o u r i s m.

18   Q.   S o h o w d i d y o u e n d up at B a n k o f A m e r i c a ?

19   A.   J u s t a n o p e n i n t e r v i e w, j o b s e a r c h i n g.

20   Q.   A n d w h a t' s a m o r t g a g e s p e c i a l i s t ?

21   A.   Customer service.                I was a n i n b o u n d c a l l c e n t e r

22        for Bank of America mortgages.

23   Q.   And how long did you hold that position?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 23 of 142


                                                                                       23



 1   A.   I think I was there two and a half years.

 2   Q.   So approximately 2010, 2011?

 3   A.   2010.

 4   Q.   And did you hold the position of mortgage

 5        s p e c i a l i s t t h e w h o l e t i m e y o u w e r e a t B a n k of

 6        America?

 7   A.   Y e s.

 8   Q.   D i d t h e r e c o m e a t i m e w h e n y o u l e f t B a n k of

 9        America?

10   A.   Y e s.

11   Q.   Why was that?

12   A.   That was because the company was changing to

13        c u s t o m e r c o m p l a i n t s a n d t h e y c o u l d n' t g i v e me t h e

14        s c h e d u l e t h a t I had w i t h m o r t g a g e s e r v i c i n g .

15   Q.   What was your schedule at mortgage servicing?

16   A.   It was between -- there was a flexibility because

17        I was able to leave and get voluntary time off

18        and -- with the mortgage specialist position that

19        I had.       B u t in t h e p o s i t i o n I w o u l d h a v e , I

20        w o u l d n ' t b e a b l e to d o t h a t .     And I was also

21        h e l p i n g m y h u s b a n d r u n h i s b u s i n e s s in

22        l a n d s c a p i n g on t h e s i d e, a n d I u s e d t h a t t i m e to

23        do the books for that business.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 24 of 142


                                                                                       24



 1   Q.   So let's backtrack.                 Then there was another

 2        c o m p a n y y o u w o r k ed f o r a n d t h a t w a s S N M?

 3   A.   It's actually SNS.              S , a s in S a m; N, a s in N i c k;

 4        S, as in Sam, Landscaping.

 5   Q.   W h a t d o e s S N S s t a n d f o r?

 6   A.   It stands for Shawn, Nick and Stacey.

 7   Q.   Okay.      And does Shawn -- who does the first S

 8        r e f e r t o, S h a w n w h o m?

 9   A.   M y h u s b a n d.

10   Q.   Okay.      A n d w h o d o e s t h e N r e f e r t o?

11   A.   Nick, his best friend.

12   Q.   A n d w h o d o e s t h e S p e r s o n - - w h o is S t a c e y ?

13   A.   Stacey is his father, Shawn's father.

14   Q.   A n d w h o o w n s - - w e l l, w h e n d i d S N S L a n d s c a p i n g

15        come into being?

16   A.   2003.

17   Q.   D o y o u k n o w h o w it c a m e i n t o b e i n g?

18   A.   My husband started the business, Shawn McGee.

19   Q.   W e r e y o u i n v o l v e d i n the s t a r t i n g of t h e

20        business?

21   A.   Y e s.   I helped him get his business license.

22   Q.   W h a t d o e s t h a t m e a n , to h e l p g e t a b u s i n e s s

23        license?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 25 of 142


                                                                                         25



 1   A.   Took him downtown, filled out the paperwork.

 2   Q.   Okay.      B e f o r e he s t a r t e d S N S L a n d s c a p i n g , h a d

 3        Shawn been in the landscaping business?

 4   A.   H e w a s n o t.     H i s f a t h e r h a s.

 5   Q.   D i d h i s f a t h e r h a v e h i s o w n c o m p a n y?

 6   A.   No.     H e w o r k ed f o r a l a n d s c a p e c o m p a n y .

 7   Q.   A n d a t t h e t i m e SNS L a n d s c a p i n g c a m e i n t o b e i n g,

 8        w a s h i s f a t h e r s t i l l w o r k i n g at t h e o t h e r

 9        company?

10   A.   No.

11   Q.   What was his father doing then?

12   A.   He was helping him run the business, the business

13        SNS Landscaping.

14   Q.   Was Shawn doing landscaping before 2003?

15   A.   No.

16   Q.   Okay.      When Shawn graduated high school, what did

17        he do?

18   A.   He was doing the business.                      He w a s r u n n i n g t h e

19        business.

20   Q.   Okay.      Landscaping?

21   A.   Uh-huh.

22   Q.   L e t m e j u s t g e t the d a t e s .         You g r a d u a t e d i n

23        2004.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 26 of 142


                                                                                      26



 1   A.   Y e s.

 2   Q.   I thought that was your college.                       Sorry.        I got

 3        c o nf u s e d .

 4   A.   Okay.

 5   Q.   S o i s i t f a i r to s a y, b e f o r e S h a w n g r a d u a t e d h i g h

 6        school, he was embarking on this company with his

 7        f r i e n d N i c k a n d his f a t h e r ?

 8   A.   Y e s.

 9   Q.   A n d s o i n 2 0 0 3 , b e f o r e h e g r a d u a t e d h i g h s c h o o l,

10        y o u a s s i s t e d h i m in g e t t i n g a b u s i n e s s l i c e n s e?

11   A.   Correct.

12   Q.   So then when Shawn graduated, what did he do

13        after graduation?

14   A.   He was doing his sole prop -- SNS Landscaping.

15   Q.   Did there come a time when his father, Stacey

16        McGee, started working at SNS Landscaping

17        full-time?

18   A.   I t w a s n e v e r f u l l - t i m e.   J u s t p a r t-t i m e , w h e n he

19        n e e d e d h i m.

20   Q.   Okay.       S o w h e n d i d he b e g i n w o r k i n g p a r t -t i m e

21        with his son?

22   A.   That would have been 2003.

23   Q.   Okay.       A n d y o u s a i d S h a w n ' s b e s t f r i e n d , N i c k --




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 27 of 142


                                                                                     27



 1   A.   Uh-huh.

 2   Q.   -- also worked at SNS?

 3   A.   Correct.

 4   Q.   When did he start working there?

 5   A.   In 2003.

 6   Q.   Was he in high school with Shawn?

 7   A.   Y e s.   H e d i d n ' t go to t h e s a m e h i g h s c h o o l ,

 8        though.

 9   Q.   W h a t h i g h s c h o o l d i d he go t o ?

10   A.   I d o n 't k n o w .

11   Q.   Okay.      And has Nick been in business with Shawn

12        s i n c e t h e n?

13   A.   No.

14   Q.   Okay.      H o w l o n g was h e i n b u s i n e s s w i t h S h a w n ?

15   A.   I would say less than a year.

16   Q.   Okay.      A n d w h o i s t h e o w n e r f r o m in c e p t i o n --

17        s t a r t i n g w i t h i t s i n c e p t i o n, w h o was t h e o w n e r o f

18        SNS Landscaping?

19   A.   Shawn.

20   Q.   Solely in his name?

21   A.   Solely.

22   Q.   A n d h a s t h a t c h a n g e d?

23   A.   No.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 28 of 142


                                                                                       28



 1   Q.   Remains in his name?

 2   A.   Correct.

 3   Q.   A n d w h a t r o l e h a v e y o u p l a y e d i n SNS L a n d s c a p i n g ?

 4   A.   I'm the bookkeeper, customer contact.

 5   Q.   Okay.      Has that been your role all along?

 6   A.   No.     In the beginning, it was just putting

 7        t o g e t h e r - - h e l p i n g p u t t o g e t h e r the p a p e r w o r k,

 8        t h e i n v o i c es .    My role has increased, I would

 9        s a y, a b o u t t h e t i m e I q u i t B a n k o f A m e r i c a .

10   Q.   S o a t t h a t t i m e w h e n you w e r e a t B a n k of A m e r i c a

11        and you were able to have flexible leave, when

12        t h a t c h a n g e d , t h e n y o u c h a n g e d y o u r e f f o r t s a nd

13        c o n t i n u e d t o w o r k - - i n c r e a s e d y o u r t i m e at

14        SNS --

15   A.   Correct.

16   Q.   -- Landscaping?

17   A.   Uh-huh.

18   Q.   At Bank of America, did you receive any training

19        regarding discrimination, harassment, hostile

20        environment?

21   A.   I d o n 't r e m e m b e r .    I k n o w we d i d a l o t o f

22        t r a i n i n g a t B a n k of A m e r i c a, a l o t o f s e m i n a r s.

23        I d o n 't r e m e m b e r , s p e c i f i c a l l y, o n e f o r




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 29 of 142


                                                                                        29



 1        discrimination.

 2   Q.   W e r e y o u e v e r i n v o l v e d i n t h e a c q u i s i t i o n o f any

 3        equipment for SNS Landscaping?

 4   A.   Y e s.

 5   Q.   Okay.      W h e n w a s t h a t?

 6   A.   2004.

 7   Q.   C a n y o u t e l l m e w h a t you r e c a l l ?

 8   A.   Y e s.    I p u r c h a s e d a d u m p - - it ' s l i k e an

 9        a t t a c h a b l e d u m p t h a t g o e s on t h e b a c k of a p i c k u p

10        truck, on my credit card.

11   Q.   Okay.      Anything else that you would have

12        purchased?

13   A.   No.

14   Q.   W e r e y o u e v e r a co - s i g n e r on a n y t y p e of l o a n or

15        a n y t h i n g o f t h a t n a t u r e r e l a t i v e to t h e b u s i n e s s ?

16   A.   I w a s a c o- s i g n e r o n a t r u c k .

17   Q.   When was that?

18   A.   2007.

19   Q.   Okay.      A n d t h a t was - - w a s t h e t r u c k f o r b u s i n e s s

20        purposes?

21   A.   It was for business and personal, yes.

22   Q.   What kind of truck?

23   A.   I t w a s - - i t 's a 2 0 0 8 C h e v y S i l v e r a d o 2 5 0 0 .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 30 of 142


                                                                                        30



 1   Q.   Okay.      A n y t h i n g e l s e t h a t y o u c a n t h i n k of t h a t

 2        y o u m a y h a v e c o- s i g n e d o n ?

 3   A.   T h e n , r e c e n t l y , a 2 0 0 0 - - it w a s - - in 2 0 1 8 , it

 4        w a s a 2 0 0 5 - - e x c u s e me .         2014 Ford F450 dump

 5        truck.

 6   Q.   A n d d i d y o u co -s i g n o n t h a t ?

 7   A.   Y e s.   T h a t i s in my n a m e .

 8   Q.   It's in your name?

 9   A.   Uh-huh.

10   Q.   Okay.      Does the business own any property?

11   A.   Any property?           No.

12   Q.   Okay.      W h e r e - - s t a r t i n g i n 2 0 0 3, c a n y o u t e l l m e

13        a t t h a t p o i n t , w h e r e was t h e b u s i n e s s l o c a t e d ?

14   A.   2 0 0 3 , i t w a s w h e r e v e r we w e r e l i v i n g a t the t i m e ,

15        b e c a u s e w e d i d e v e r y t h i n g o u t o f the h o m e a t t h a t

16        time.      I d o n 't r e m e m b e r w h e r e I l i v e d in 2 0 0 3 .

17   Q.   Okay.      Would it have been a house?

18   A.   Y e s.   I t w o u l d h a v e b e e n a h o u s e in A m h e r s t .

19   Q.   Okay.      W h e n d i d you a n d S h a w n s t a r t to r e s i d e

20        together?

21   A.   I n - - i t w a s 2 0 0 4 - - no .           No .   T h a t' s n o t r i g h t.

22        2 0 0 0 -- I w a s in c o l l e g e u n t i l 2 0 0 8, s o I w o u l d

23        s a y I s t a r t e d l i v i n g w i t h h i m a f t e r c o l l e g e , so




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 31 of 142


                                                                                        31



 1        2008.

 2   Q.   Okay.      A n d p r i o r to 2 0 0 8 , d i d h e h a v e a h o u s e ?

 3   A.   No.

 4   Q.   W h e r e d i d h e r u n h i s b u s i n e s s f r o m 2 0 0 3 to 2 0 0 8?

 5   A.   He lived with his father.

 6   Q.   A n d d i d h i s f a t h e r l i v e in a h o u s e?

 7   A.   Y e s.

 8   Q.   A n d w a s h e a b l e to p a r k h i s v e h i c l e s f r o m t h e

 9        business there?

10   A.   Y e s.

11   Q.   I n 2 0 0 8 , w h e n y o u m o v e d in t o g e t h e r , d i d y o u h a v e

12        a l e a s e y o u b o t h s i g n e d or d i d y o u p u r c h a s e

13        property?         W h a t h a p p e n e d i n 2 0 0 8?

14   A.   W e r e n t e d f r o m s o m e w h e r e - - s o m e w h e r e in A m h e r s t .

15        I c o u l d n ' t e v e n t e l l you o u r f i r s t a d d r e s s

16        together.         We moved around a couple times before

17        purchasing.

18   Q.   W a s t h i s a l e a s e y o u w o u l d b o t h s i g n o r you o r

19        h i m?

20   A.   It would be a lease that we both signed.

21   Q.   Y o u s a i d y o u m o v e d a few t i m e s .          W h a t is t h e

22        place that you can remember?                      A f t e r y o u m o v e d in

23        t o g e t h e r , y o u s a i d y o u w e r e in a p l a c e a n d y o u




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 32 of 142


                                                                                         32



 1        moved a few times.                D o y o u r e m e m b e r a n y of t h o s e

 2        locations?

 3   A.   I remember living with him at 288 Sundridge

 4        Drive.

 5   Q.   Where is that?

 6   A.   That's in Amherst.

 7   Q.   Okay.

 8   A.   9 7 1 T a n a v a n C r e e k R o a d.    T h a t 's i n A m h e r s t as

 9        well.      T h a t' s a l l I r e m e m b e r .

10   Q.   Okay.      T h e s e w e r e r e n t i n g, r i g h t ?

11   A.   Rentals, yes.

12   Q.   A n d d i d t h o s e r e n t a l s a l l o w you t o k e e p e q u i p m e n t

13        there for the landscaping business?

14   A.   A t t h a t t i m e , we j u s t h a d a b o u t a m o w e r and w e e d

15        whacker.         I t w a s a s m a l l o p e r a t i o n.      S o it w a s n' t

16        an issue.

17   Q.   W a s S h a w n w o r k i n g s o m e w h e r e e l s e or w a s he j u s t

18        p u t t i n g h i s e f f o r t s i n t o b u i l d i n g t h e b u s i n e s s?

19   A.   Just the business.

20   Q.   Okay.      A f t e r 9 7 1 T o n a w a n d a C r e e k , w h e r e did y o u

21        live?

22   A.   We purchased a home.

23   Q.   And where was that?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 33 of 142


                                                                                        33



 1   A.   5 9 2 0 M e a h l R o a d , M - E- A- H -L , R o a d, L o c k p o r t ,

 2        14094.

 3   Q.   When was that?

 4   A.   That was November of 2012.

 5   Q.   Okay.        A n d a r e y o u b o t h o w n e r s of t h a t p r o p e r t y?

 6   A.   No.

 7   Q.   Who owns the property?

 8   A.   I do.

 9   Q.   Is there a reason you just own the property?

10   A.   No.

11   Q.   I s i t f o r b u s i n e s s p u r p o s e s or --

12   A.   No.

13   Q.   And do you have a mortgage?

14   A.   We do not, on that property.

15   Q.   W e r e y o u a b l e to p u r c h a s e it w i t h p e r s o n a l f u n d s ?

16   A.   W e l l , a c t u a l l y , my f a t h e r l e t u s b o r r o w his l i n e

17        o f c r e d i t t o p a y t h e h o m e in f u l l an d we h a v e

18        b e e n p a y i n g t h a t l i n e of c r e d i t .       T h a t 's t h e

19        a r r a n g e m e n t we h a v e f o r t h a t h o m e .

20   Q.   G o t i t.      S o it 's in y o u r n a m e u n t i l t h e l i n e of

21        credit is paid off?

22   A.   That's correct.

23   Q.   And have you and Shawn been making payments to




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 34 of 142


                                                                                           34



 1        pay back the line of credit?

 2   A.   Y e s.

 3   Q.   A n d h o w l o n g d i d y o u l i v e at 5 9 2 0 M e a h l R o a d?

 4   A.   We just moved out last month.                       So up u n t i l l a s t

 5        month.

 6   Q.   W h y d i d y o u m o v e o u t?

 7   A.   We purchased our second home.

 8   Q.   Do you still own the Meahl Road property?

 9   A.   We do.

10   Q.   And why did you purchase a second home?

11   A.   W e n e e d e d a b i g g e r h o m e.

12   Q.   A n d w h e r e i s t h i s s e c o n d h o m e l o c a t e d?

13   A.   1 3 6 N o r t h i n g t o n D r i v e , E a s t A m h e r s t, N e w Y o r k ,

14        14051.

15   Q.   And who owns this property?

16   A.   S h a w n M c G e e, m y h u s b a n d.

17   Q.   And how did you finance that home?

18   A.   Through a lender.               Through Loan Depot.

19   Q.   S o i t w o u l d be b a s e d on y o u r h u s b a n d ' s i n c o m e ?

20   A.   Correct.

21   Q.   S t r i k e t h a t.   It w a s b a s e d o n y o u r h u s b a n d a n d

22        y o u r i n c o m e?

23   A.   J u s t h i s.    S o t h e t i t l e is i n b o t h o f o u r n a m e s,




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 35 of 142


                                                                                            35



 1        s o t e c h n i c a l l y , we ' re b o t h o w n e r s , b u t t h e

 2        m o r t g a g e i s in h i s n a m e.

 3   Q.   W o u l d y o u d e s c r i b e y o u r s e l f as h a p p i l y m a r r i e d?

 4   A.   Y e s.

 5   Q.   It's been a long time.                     W o u l d y o u s a y it w a s a

 6        h a p p y j o u r n e y?

 7   A.   It's been a journey.                    It 's b e e n a j o u r n e y .    Y e s,

 8        a h a p p y o n e.

 9   Q.   Okay.        W i t h r e g a r d to y o u r s e c o n d h o m e - - w e l l,

10        s t r i k e t h a t.       W i t h r e g a r d to y o u r s e c o n d h o m e ,

11        are you able to park work vehicles there?

12   A.   No.

13   Q.   Is that the business only?

14   A.   I d o n 't k n o w i f we w e r e a l l o w e d t o, we j u s t

15        d o n' t .    R i g h t n o w , we s e p a r a t e -- we a r e m o v i n g

16        more towards separating our personal and business

17        in two different locations.

18   Q.   So where is the business location?

19   A.   6 5 6 2 B e a r R i d g e R o a d.       That's in Pendleton.

20   Q.   W h e n -- d i d y o u p u r c h a s e t h a t p r o p e r t y ?

21   A.   No.      We rent that.              I t' s j u s t a g a r a g e t h a t w e

22        r e n t s o t h a t w e can c e n t r a l l y l o c a t e a l l of o u r

23        equipment.




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 36 of 142


                                                                                         36



 1   Q.   And when did you start renting Bear Ridge --

 2   A.   Three months ago.

 3   Q.   -- Road?

 4                 Y o u s a i d so w e c a n s e p a r a t e o u r e q u i p m e n t.

 5        So it sounds like you have acquired equipment?

 6   A.   Y e s.

 7   Q.   And was some of that equipment purchased

 8        outright?

 9   A.   Y e s.

10   Q.   A n d y o u i n d i c a t e d w h a t y o u h a v e p u t y o u r n a m e on .

11   A.   Uh-huh.

12   Q.   Is there equipment that your husband has his name

13        on?

14   A.   Y e s.

15   Q.   And how much equipment is that?

16   A.   T h a t w o u l d b e t h e r e m a i n d e r of o u r t r u c k s .

17   Q.   How many trucks would that be?

18   A.   F i v e t r u c k s.

19   Q.   S o h i s n a m e is o n f i v e t r u c k s ?

20   A.   Y e s.

21   Q.   A n d y o u r n a m e is on ?

22   A.   My name is on two.               W e h a v e a t o t a l of s e v e n

23        trucks.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 37 of 142


                                                                                        37



 1   Q.   W h a t s i z e - - b e s i d e s t r u c k s , d o e s he o w n a n y t h i n g

 2        else?

 3   A.   Y e s.   H e o w n s a B o b c a t.

 4   Q.   Is that in his name?

 5   A.   Y e s.

 6   Q.   Anything else?

 7   A.   I m e a n , e q u i p m e n t l i k e s n o w p l o w s and l a w n m o w e r s ?

 8   Q.   Y e s.

 9   A.   Y e s.   He owns three lawn mowers and seven

10        snowplows.

11   Q.   I s t h a t a l l in h i s n a m e?

12   A.   Y e s.

13   Q.   D o y o u b e l i e v e t h e b u s i n e s s to be s u c c e s s f u l ?

14   A.   Y e s.

15   Q.   W o u l d y o u s a y t h a t he w o r k ed h a r d f o r t h a t ?

16   A.   Y e s.   Very hard.

17   Q.   Okay.      Did there come a time when you were

18        employed at Black Angus Meat?

19   A.   Y e s.

20   Q.   I forgot to tell you also.                    The c o u r t r e p o r t e r

21        c a n' t t a k e d o w n n o d s or -- i t h a s to b e a v e r b a l

22        response.

23   A.   Okay.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 38 of 142


                                                                                       38



 1   Q.   T h e o t h e r t h i n g is , w e c a n ' t t a l k o v e r e a c h

 2        o t h e r , w h i c h i s my b a d h a b i t , n o t y o u r s , y o u are

 3        d o i n g f i n e, b e c a u s e s h e c a n' t t a k e t w o p e o p l e at

 4        once.

 5   A.   Okay.

 6   Q.   I should have put that instruction in the

 7        beginning.

 8                 Okay.      I ' m g o i n g t o run t h r o u g h s o m e

 9        documents that we were provided by Black Angus

10        M e a t r e l a t i v e to y o u r e a r n i n g s w h i l e y o u w e r e

11        there.       Okay?

12   A.   Okay.

13   Q.   I ' m g o i n g t o j u s t r u n t h r o u g h t h e m w i t h you a n d

14        s e e i f t h a t -- o k a y .       L o o k i n g a t E x h i b i t 1 0 4, do

15        y o u s e e t h a t t h e r e ' s a W -4 f o r m i n s i d e ?

16   A.   Y e s.

17   Q.   D o e s t h a t - - d o you k n o w t h e d a y you s t a r t e d

18        working at Black Angus Meat, the date?

19   A.   No.      I d o n' t r e m e m b e r t h e d a t e .

20   Q.   Okay.       And is your application dated?

21   A.   Y e s.    J u l y 1 st , 2 0 0 5.

22   Q.   Okay.       And do you know how soon after your

23        a p p l i c a t i o n t h a t y o u b e g a n w o r k i n g?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 39 of 142


                                                                                         39



 1   A.   I d o n 't r e m e m b e r .   I remember it being pretty

 2        q u i c k l y a f t e r , b u t I don 't r e m e m b e r t h e e x a c t

 3        date.

 4   Q.   L e t m e s h o w y o u E x h i b i t 1 0 4, B a t e s D E F 02 07.

 5        T h e s e a r e n u m b e r s w e put o n the b o t t o m .          DEF

 6        m e a n s B l a c k A n g u s M e a t p r o v i d e d i t t o us .

 7   A.   Okay.

 8   Q.   D o y o u s e e t h e U .S . D e p a r t m e n t of J u s t i c e

 9        employment eligibility form?

10   A.   Y e s.

11   Q.   A n d i s t h a t s i g n e d by y o u ?

12   A.   Y e s.

13   Q.   And on what date?

14   A.   O n J u l y 1 2, 2 0 0 5 .

15   Q.   Okay.      A f t e r y o u c o m p l e t e d t h e s e f o r m s , did y o u

16        s t a r t w o r k i n g at B l a c k A n g u s M e a t ?

17   A.   Y e s.

18   Q.   L e t m e s h o w y o u w h a t' s b e e n m a r k e d a s E x h i b i t

19        1 0 5, w h i c h i s a p a y r o l l p r e- c h e c k w r i t i n g r e p o r t

20        o f B l a c k A n g u s M e a t r e l a t i v e to y o u r e a r n i n g s ,

21        w i t h h o l d i n g , d e d u c t i o n s f o r the p a y p e r i o d 7/ 4 /0 5

22        t o 7 / 1 0 / 0 5.   D o you s e e t h a t ?

23   A.   Y e s.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 40 of 142


                                                                                        40



 1   Q.   A n d d o y o u s e e i t s a y s t h a t you w o r k ed t h i r t y - s i x

 2        hours?

 3   A.   Y e s.

 4   Q.   And you earned two hundred seventy dollars?

 5   A.   Y e s.   I t d o e s s a y t h a t.

 6   Q.   A n d d o y o u k n o w at t h a t t i m e w h e n y o u s t a r t e d

 7        working there, what your hourly rate was?

 8   A.   No.

 9   Q.   I f t w o s e v e n t y d i v i d e d b y t h i r t y - six w a s s e v e n

10        d o l l a r s a nd f i f t y c e n t s, w o u l d t h a t r e f r e s h y o u r

11        r e c o l l e c t i o n o f w h a t you w e r e p a i d w h e n you

12        started?

13   A.   I d o n 't r e m e m b e r , b u t it s o u n d s r i g h t .

14   Q.   A n d d o y o u k n o w how y o u r p a y w a s e s t a b l i s h e d at

15        Black Angus Meat?

16   A.   No.

17   Q.   A n d h o w d i d it c o m e t h a t y o u a p p l i e d f o r w o r k at

18        Black Angus Meat?

19   A.   M y f a t h e r s a i d t h a t , you k n o w , B o b a n d D i a n e may

20        b e h i r i n g , t o c h e c k w i t h t h e m , b e c a u s e m e a n d my

21        sister were both looking for jobs, Regina.

22   Q.   A n d w h a t d i d y o u do ?

23   A.   I w e n t i n t o s p e a k w i t h D i a n e t o see i f she w a s




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 41 of 142


                                                                                      41



 1        hiring and that's when she gave me the

 2        application.

 3   Q.   D o y o u r e c a l l if , a t the t i m e y o u w e n t i n , t h e r e

 4        was a sign on the window or anywhere about like

 5        l o o k i n g t o h i r e or s o m e t h i n g t h a t w o u l d say h e l p

 6        wanted?

 7   A.   No.

 8   Q.   Okay.       And so she gave you an application.                         And

 9        w h a t d i d y o u d o n e x t?

10   A.   I filled out the application.                     I don ' t r e m e m b e r

11        i f I t o o k i t h o m e o r f i l l e d it o u t r i g h t t h e r e.

12        I d o n 't r e m e m b e r .

13   Q.   A n d w h a t h a p p e n e d n e x t?

14   A.   And then after handing in the application -- I

15        d o n' t r e m e m b e r .     I was hired.

16   Q.   Okay.       Did you have an interview?

17   A.   I d o n 't r e m e m b e r .

18   Q.   Okay.       T h a t' s f i n e if y o u d o n 't .

19   A.   Okay.

20   Q.   W a s t h e r e a n y r e s t r i c t i o n on t h e h o u r s y o u c o u l d

21        w o r k a t t h a t t i m e w h e n y o u s t a r t e d?

22   A.   I d o n 't r e m e m b e r .     So it w a s J u l y .     I d o n 't

23        t h i n k - - i t w a s s u m m e r, so n o .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 42 of 142


                                                                                       42



 1   Q.   D i d y o u i n d i c a t e in y o u r i n t e r v i e w y o u h a d a n y

 2        r e s t r i c t i o n s i n w o r k?

 3   A.   Y e s.    I let Diane know about the volleyball

 4        season and school.

 5   Q.   When did you let her know about that?

 6   A.   I let her know upon applying.

 7   Q.   W o u l d t h a t h a v e b e e n w h e n y o u f i r s t g o t the

 8        application?

 9   A.   Y e s.    W h e n I f i r s t a s k e d i f she w a s h i r i n g , t h a t

10        w o u l d b e t h e t i m e I w o u l d s a y t h e s e a r e my h o u r s

11        I c a n w o r k, is i t w o r t h p u t t i n g i n t h e

12        application.

13   Q.   Okay.       W a s a n y o n e e l s e h i r e d at t h e t i m e y o u w e r e

14        hired?

15   A.   I think my sister was, too.

16   Q.   Was she in school -- which sister?

17   A.   Regina.

18   Q.   Was she in school at that time?

19   A.   I t w a s s u m m e r , b u t y e s, h i g h s c h o o l.

20   Q.   She was a high school student?

21   A.   Correct.

22   Q.   A n d w h a t y e a r w a s s h e in ?

23   A.   2 0 0 0 -- s h e w a s one y e a r b e l o w me .           So I




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 43 of 142


                                                                                      43



 1        g r a d u a t e d i n ' 04 .   S h e g r a d u a t e d in 2 0 0 5 .

 2   Q.   Okay.      S o t h i s - - y o u b e g a n w o r k in 2 0 0 5 .        So h a d

 3        she already graduated?

 4   A.   Y e s.   So 2005, yes.            So we b o t h g r a d u a t e d , y e s.

 5        Right.       Y e s.    We b o t h g r a d u a t e d .   She just

 6        g r a d u a t e d i n J u n e o f '05 a n d I g r a d u a t e d a y e a r

 7        prior.

 8   Q.   Okay.      A n d w a s s h e g o i n g t o be a t t e n d i n g c o l l e g e ?

 9   A.   I d o n 't r e m e m b e r h e r p l a n s .    S h e has b o u n c e d

10        around to a couple different colleges.                           I don't

11        remember exactly.

12   Q.   Do you know what her first college was?

13   A.   No.

14   Q.   Was it local?

15   A.   Y e s.

16   Q.   S o w h e n s h e -- y o u s a i d b o u n c e d t o a c o u p l e

17        different colleges.               So w e r e t h e y a l l l o c a l

18        colleges?

19   A.   Y e s.

20   Q.   D o y o u k n o w if s h e h a d a n y r e s t r i c t i o n s on h e r

21        a b i l i t y t o w o r k w h e n she w a s h i r e d?

22   A.   N o , I d o n ' t k n o w if s h e d i d.

23   Q.   A n d d i d s h e g e t an a p p l i c a t i o n at t h e s a m e t i m e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 44 of 142


                                                                                        44



 1        you did?

 2   A.   I d o n 't r e m e m b e r .     I think so.

 3   Q.   D o y o u r e m e m b e r if s h e w a s w i t h y o u w h e n y o u w e n t

 4        to see Diane?

 5   A.   I d o n 't r e m e m b e r .

 6   Q.   N o w, g o i n g b a c k to y o u r o t h e r j o b at B a n k o f

 7        America.         W e r e t h e r e any e m p l o y m e n t b e n e f i t s at

 8        B a n k o f A m e r i c a?

 9   A.   Y e s.

10   Q.   What benefits were there?

11   A.   4 0 1( k ), h e a l t h i n s u r a n c e , d e n t a l i n s u r a n c e .

12   Q.   D i d t h e y h a v e s i c k t i m e, v a c a t i o n t i m e ?

13   A.   Y e s.

14   Q.   D i d t h e y c a l l it PT O t i m e ?

15   A.   Y e s.

16   Q.   Okay.       W a s t h a t d e s c r i b e d in s o m e t y p e o f

17        h a n d b o o k - - s t r i k e t h a t.     How did you become

18        aware of those benefits?

19   A.   I d o n 't r e m e m b e r .

20   Q.   But it was something that individuals became

21        aware of when they started their employment?

22   A.   Right.

23   Q.   W h e n y o u s t a r t e d w o r k i n g a t CMS c o l l e c t i o n




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 45 of 142


                                                                                         45



 1        agency, were there any employment benefits?

 2   A.   N o t t h a t I w a s a w a r e of .

 3   Q.   W h e n y o u s t a r t e d w o r k at S t e r e o A d v a n t a g e , w e r e

 4        there any employment benefits?

 5   A.   N o t t h a t I w a s a w a r e of .

 6   Q.   I s i t f a i r t o s a y y o u o n l y w o r k e d at b o t h o f

 7        t h o s e p l a c e s t w o m o n t h s, a p p r o x i m a t e l y s i x t y

 8        days?

 9   A.   Correct.

10   Q.   W h e n y o u s t a r t e d w o r k ing a t B l a c k A n g u s M e a t,

11        were there any employment benefits?

12   A.   N o t t h a t I w a s a w a r e of .

13   Q.   D i d a n y o n e e v e r i n d i c a t e t o you t h a t y o u c o u l d

14        p o t e n t i a l l y be e l i g i b l e f o r h e a l t h i n s u r a n c e at

15        Black Angus Meat?

16   A.   No.      I a l r e a d y h a d h e a l t h i n s u r a n c e so - -

17   Q.   Who did you have health insurance through?

18   A.   Through my parents, family.

19   Q.   How long did you have health insurance, until

20        w h a t a g e?

21   A.   U n t i l I w a s t w e n t y -- t h r o u g h c o l l e g e, I k n o w

22        that.       I was covered through college.                         So

23        t w e n t y - o n e.   T w e n t y -o n e y e a r s o l d .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 46 of 142


                                                                                       46



 1   Q.   T h r o u g h c o l l e g e was - - w h a t y e a r did y o u s a y you

 2        graduated, again?

 3   A.   In 2008.

 4   Q.   A f t e r t h a t, w h a t d i d you d o for h e a l t h i n s u r a n c e ?

 5   A.   I t h i n k I w a s -- I t h i n k I w a s c o v e r e d u n d e r my

 6        parents until twenty-seven.                     I think they

 7        e x t e n d e d s o m e s o r t of , I d o n ' t k n o w, h e a l t h c a r e

 8        l a w o r s o m e t h i n g , i f you a r e a s t u d e n t .         So I w a s

 9        c o v e r e d t h r o u g h t h e m.   N o w I h a v e my o w n h e a l t h

10        insurance.

11   Q.   Okay.       W e r e y o u -- w h e n y o u s t a r t e d at B l a c k

12        A n g u s M e a t, w e r e y o u a w a r e o f a n y b e n e f i t s -- a n y

13        e m p l o y e e b e n e f i t s y o u m a y be e n t i t l e d to ?

14   A.   No.

15   Q.   Did you have vacation time?

16   A.   No, not that I remember.

17   Q.   Okay.       O r a n y p e r s o n a l , s i c k d a y s , o r P T O t i m e,

18        a n y t h i n g o f t h a t n a t u r e?

19   A.   I f I w a s s i c k -- I d o n' t e v e n r e m e m b e r c a l l i n g

20        i n , b u t i f I w a s s i c k , I w o u l d c a l l in .            I d o n't

21        remember.

22   Q.   Okay.       Y o u d o n 't r e m e m b e r e a r n i n g so m a n y

23        v a c a t i o n s d a y s o r s o m a n y s i c k d a y s or a n y t h i n g




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 47 of 142


                                                                                         47



 1        of that nature?

 2   A.   Correct.         A s f a r as a c c u m u l a t i n g t i m e , n o .

 3   Q.   Okay.       W a s t h e r e a n y t h i n g t h e y g a v e y o u at B l a c k

 4        Angus Meat regarding employment benefits?

 5   A.   Not that I remember.

 6   Q.   W a s t h e r e a n y t h i n g t h e y g a v e y o u at B l a c k A n g u s

 7        Meat regarding employment policies?

 8   A.   Not that I remember.

 9   Q.   W h e n y o u s t a r t e d w o r k i n g a t B a n k of A m e r i c a , did

10        they give you any information regarding

11        employment policies?

12   A.   Y e s.    I k n o w w i t h B a n k o f A m e r i c a we w e n t t h r o u g h

13        a l o t o f t r a i n i n g a n d a l o t of h a n d b o o k s a n d

14        seminars.

15   Q.   S o w h e n y o u s t a r t e d w o r k i n g t h e r e , t h e y g a v e you ,

16        e i t h e r e l e c t r o n i c a l l y or i n p a p e r , t h e i r

17        employment policies?

18   A.   Correct.

19   Q.   I ' m g o i n g t o s h o w y o u w h a t ' s b e e n m a r k e d as

20        E x h i b i t 1 0 6, w h i c h is t h e B l a c k A n g u s M e a t

21        p a y r o l l p r e- c h e c k w r i t i n g r e p o r t r e l a t i v e t o

22        Raelean Rush.

23   A.   Uh-huh.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 48 of 142


                                                                                          48



 1   Q.   F o r t h e p e r i o d A u g u s t 22 , 2 0 0 5 to A u g u s t 28 ,

 2        2005.       D o y o u s e e t h a t?

 3   A.   Y e s.

 4   Q.   A n d d o y o u s e e w h e r e it s a y s f o r t y h o u r s , t h r e e

 5        h u n d r e d d o l l a r s?

 6   A.   Y e s.

 7   Q.   A n d i f I i n d i c a t e d to y o u t h a t t h a t w a s s e v e n

 8        d o l l a r s a nd f i f t y c e n t s an h o u r , w o u l d t h a t

 9        r e f r e s h y o u r r e c o l l e c t i o n t h a t in A u g u s t of t h a t

10        y e a r , y o u w e r e m a k i n g t h a t a m o u n t of m o n e y ?

11   A.   T h a t s o u n d s r i g h t , y e s.

12   Q.   Okay.       Let me show you what's been marked as

13        E x h i b i t 1 0 7 , w h i c h is t h e B l a c k A n g u s M e a t W- 2

14        report for 2005.               A n d do y o u s e e w h e r e i t

15        indicates that you earned two thousand two

16        h u n d r e d n i n e d o l l a r s and f i f t y - o n e c e n t s f o r the

17        year 2005?

18   A.   Y e s.

19   Q.   W o u l d t h a t b e c o n s i s t e n t w i t h y o u r r e c o l l e c t i o n?

20   A.   Y e s.

21   Q.   Okay.       At any time that you worked at Black Angus

22        M e a t , d i d y o u e v e r r e c e i v e a n y f o r m of

23        c o m p e n s a t i o n o t h e r t h a n in a c h e c k?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 49 of 142


                                                                                             49



 1   A.   No.

 2   Q.   Okay.       Let me show you what's been marked as

 3        E x h i b i t 1 0 8, w h i c h , f o r t h e r e c o r d, is t h e B l a c k

 4        A n g u s M e a t p a y r o l l p r e- c h e c k i n g r e p o r t , e a r n i n g s ,

 5        w i t h h o l d i n g d e d u c t i o n s , a g a i n , in r e f e r e n c e t o

 6        Raelean Rush, indicating that you earned two

 7        h u n d r e d a n d t w o d o l l a r s, a n d y o u w o r k e d

 8        twenty-seven hours.

 9   A.   Y e s.

10   Q.   S t r i k e t h a t.    You earned two hundred two dollars

11        a n d f i f t y c e n t s for w o r k i n g t w e n t y-s e v e n h o u r s?

12   A.   Y e s.

13   Q.   Okay.       I f I i n d i c a t e d to y o u t h a t t h a t w o r k e d o u t

14        t o s e v e n d o l l a r s an d f i f t y c e n t s an h o u r , w o u l d

15        that be consistent?

16   A.   Y e s.

17   Q.   I f y o u c o u l d t u r n t o the s e c o n d p a g e o f t h a t

18        document.          Do you see for the pay period ending

19        3 / 2 7 / 0 6 t o 4 /2 /0 6 ?

20   A.   Y e s.

21   Q.   S o t h e o n e b e f o r e i s the p a y p e r i o d b e f o r e t h a t?

22   A.   Y e s.

23   Q.   S o i n t h i s p a y p e r i o d r e l a t i v e to y o u , i t




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 50 of 142


                                                                                           50



 1        indicates that you made two hundred twenty-eight

 2        d o l l a r s a n d y o u w o r k e d t w e n t y -e i g h t p o i n t f i v e

 3        h o u r s , w h i c h w o u l d be e i g h t d o l l a r s an h o u r ?

 4   A.   Y e s.

 5   Q.   D o y o u r e c a l l r e c e i v i n g a p a y r a i s e?

 6   A.   I recall receiving a raise.                       I d o n't r e m e m b e r

 7        when.

 8   Q.   D o y o u r e m e m b e r a n y t h i n g r e l a t i v e to t h e r a i s e,

 9        such as, did you have a meeting with them, any

10        d i s c u s s i o n a b o u t y o u r p e r f o r m a n c e -- s t r i k e t h a t .

11                 W h a t , i f a n y, r e c o l l e c t i o n d o y o u h a v e

12        r e g a r d i n g a n y of t h e c i r c u m s t a n c e s l e a d i n g to

13        y o u r f i r s t r a i s e to e i g h t d o l l a r s an h o u r ?

14   A.   I r e m e m b e r r e c e i v i n g a P o s t - it n o t e of a

15        f i f t y -c e n t r a i s e i n s i d e t h e p a y c h e c k .   And I went

16        i n t o t h e o f f i c e and D i a n e l e t m e k n o w t h a t , y o u

17        know, I've been working more, my responsibilities

18        a r e g r e a t e r, s o, y o u k n o w , y o u ' ve b e e n w o r k i n g

19        h e r e f o r a f e w m o n t h s , m a y b e it 's t i m e f o r a

20        raise.

21   Q.   A n d a t t h a t t i m e , d i d y o u f e e l as t h o u g h t h e y

22        were evaluating your performance?

23   A.   Y e s.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 51 of 142


                                                                                         51



 1   Q.   Okay.       Let me show you what's been marked as

 2        E x h i b i t 1 0 9, w h i c h is t h e B l a c k A n g u s M e a t

 3        p a y r o l l p r e- c h e c k i n g r e p o r t , e a r n i n g s ,

 4        w i t h h o l d i n g s f o r t h e pay p e r i o d J u n e 1 9, 2 0 0 6 to

 5        J u n e 2 5 , 2 0 0 6 f o r R a e l e a n R u s h --

 6   A.   Y e s.

 7   Q.   -- indicating that you earned three hundred and

 8        t w e n t y d o l l a r s w o r k i n g f o r t y h o u r s, w h i c h w o u l d

 9        b e e i g h t d o l l a r s an h o u r ?

10   A.   Y e s.

11   Q.   I s t h a t c o n s i s t e n t w i t h y o u r r e c o l l e c t i o n?

12   A.   Y e s.

13   Q.   Could I have that, please?

14                 L e t m e s h o w y o u w h a t 's b e e n m a r k e d as

15        E x h i b i t 1 1 0, w h i c h is t h e p a y r o l l p r e - c h e c k

16        r e p o r t i n g - - r e p o r t f o r t h e p e r i o d e n d i n g 7 /1 0/1 6

17        ( s i c ) t o 7 / 1 6 / 06 r e l a t i v e to R a e l e a n R u s h , w h i c h

18        indicates that you earned three hundred twenty

19        d o l l a r s f o r f o r t y h o u r s.      Do y o u see t h a t ?

20   A.   Y e s.

21   Q.   And that would be consistent with eight dollars

22        an hour, is that true?

23   A.   Correct.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 52 of 142


                                                                                             52



 1   Q.   L e t m e s h o w y o u w h a t' s b e e n m a r k e d a s E x h i b i t

 2        1 1 1.     L o o k i n g at t h e f i r s t s h e e t , it ' s a B l a c k

 3        A n g u s M e a t' s p a y r o l l pre -c h e c k w r i t i n g r e p o r t f o r

 4        t h e p e r i o d D e c e m b e r 1 8, '0 6 to D e c e m b e r 24, ' 06 ,

 5        i n d i c a t i n g t h a t you w o r k e d t h r e e h u n d r e d f o r t y - -

 6        f o r t y h o u r s at t h r e e h u n d r e d t w e n t y d o l l a r s p e r

 7        h o u r (s i c ) .    D o you s e e t h a t ?         Which is eight

 8        d o l l a r s a n h o u r -- s t r i k e t h a t .

 9                 Y o u w o r k ed f o r t y h o u r s a n d e a r n e d t h r e e

10        h u n d r e d t w e n t y d o l l a r s, w h i c h w o u l d be e i g h t

11        dollars an hour?

12   A.   Correct.

13   Q.   I s t h a t c o n s i s t e n t w i t h y o u r r e c o l l e c t i o n?

14   A.   Y e s.

15   Q.   Okay.       N o w, g o i n g t o the n e x t p a g e, it i s t h e

16        p a y r o l l p r e- c h e c k w r i t i n g r e p o r t f r o m D e c e m b e r

17        2 5 t h t o D e c e m b e r 31 , 2 0 0 6 .      And i t i n d i c a t e s t h a t

18        you worked thirty-four point two five hours and

19        earned two hundred ninety-one dollars and

20        t h i r t e e n c e n t s , w h i c h is e i g h t d o l l a r s a n d f i f t y

21        cents an hour.             Do y o u r e c a l l r e c e i v i n g a r a i s e

22        at that time?

23   A.   I d o n 't r e m e m b e r t h e t i m e .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 53 of 142


                                                                                       53



 1   Q.   D o y o u r e c a l l at o n e p o i n t y o u m a d e e i g h t d o l l a r s

 2        a n d t h e n r e c e i v e d a r a i s e to e i g h t d o l l a r s a n d

 3        f i f t y c e n t s?

 4   A.   No.      I d o n' t r e m e m b e r .

 5   Q.   Okay.       Y o u t o l d me a b o u t t h e f i r s t t i m e you

 6        received a raise, there was a sticky?

 7   A.   Right.

 8   Q.   D o y o u r e c a l l e v e r g e tt i n g a n o t h e r r a i s e ?

 9   A.   I do remember receiving a couple raises.                               I d o.

10   Q.   D o y o u r e c a l l t h e c i r c u m s t a n c e of t h i s r a i s e

11        after your first one with the sticky?

12   A.   N o t s p e c i f i c a l l y , n o.

13   Q.   Any general recollection?

14   A.   No.

15   Q.   Okay.       Do you have any reason to believe you

16        didn't get a fifty-cent raise?

17   A.   No.

18   Q.   And if you did receive that raise, would you

19        b e l i e v e i t w a s b a s e d on y o u r p e r f o r m a n c e ?

20   A.   Y e s.

21   Q.   Did they ever indicate anything to you regarding

22        your performance?

23   A.   Y e s.    About like the speed of wrapping the meat




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 54 of 142


                                                                                           54



 1        a n d t a k i n g c a r e of c u s t o m e r s .

 2   Q.   L e t m e s h o w y o u w h a t' s b e e n m a r k e d E x h i b i t 11 2,

 3        w h i c h , f o r t h e r e c o r d , i s a B l a c k A n g u s M e a t W -2

 4        report for the year 2006, which includes Raelean

 5        Rush.       I n d i c a t e s y o u are a t f i v e t h o u s a n d f o u r

 6        h u n d r e d s e v e n t y- e i g h t d o l l a r s a nd t w e n t y -f i v e

 7        cents?

 8   A.   Y e s.

 9   Q.   Okay.       Is that consistent with your recollection?

10   A.   Y e s.

11   Q.   S h o w i n g y o u w h a t 's b e e n m a r k e d as E x h i b i t 1 1 3 ,

12        w h i c h i s a p a y r o l l p r e- c h e c k w r i t i n g r e p o r t f o r

13        t h e p a y p e r i o d 5 /7 / 07 to 5 / 1 3 /0 7 r e l a t i v e t o

14        Raelean Rush, indicating you earned one hundred

15        and four dollars and thirteen cents and worked

16        t w e l v e p o i n t t w o f i v e h o u r s , w h i c h w o u l d be e i g h t

17        d o l l a r s a nd f i f t y c e n t s p e r h o u r?

18   A.   Y e s.

19   Q.   I s t h a t c o n s i s t e n t w i t h y o u r r e c o l l e c t i o n?

20   A.   Y e s.

21   Q.   Okay.       Let me show you what's been marked as

22        E x h i b i t 1 1 4, w h i c h is a B l a c k A n g u s M e a t W- 2

23        r e p o r t f o r 2 0 0 7 , i n d i c a t i n g t h a t you e a r n e d s i x




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 55 of 142


                                                                                             55



 1        t h o u s a n d f o u r h u n d r e d t w e n t y - e i g h t d o l l a r s an d

 2        f i f t y c e n t s?

 3   A.   Y e s.

 4   Q.   I s t h a t c o n s i s t e n t w i t h y o u r r e c o l l e c t i o n?

 5   A.   Y e s.

 6   Q.   L e t m e s h o w y o u w h a t' s b e e n m a r k e d a s E x h i b i t

 7        1 1 5, w h i c h i s t h e - - the f i r s t p a g e is a p a y r o l l

 8        p r e- c h e c k w r i t i n g r e p o r t o f B l a c k A n g u s M e a t for

 9        t h e p a y p e r i o d 4 /27 /0 8 t o 5 / 4 /0 8, i n d i c a t i n g you

10        worked twenty-one point seven hours and earned

11        o n e h u n d r e d e i g h t y - f o u r d o l l a r s a n d f o r t y -f i v e

12        c e n t s , w h i c h w o u l d be e i g h t d o l l a r s a n d f i f t y

13        cents an hour?

14   A.   Y e s.

15   Q.   I s t h a t c o n s i s t e n t w i t h y o u r r e c o l l e c t i o n?

16   A.   Y e s.

17   Q.   Looking at the next page of that document.                                  I t's

18        a p a y r o l l p r e - c h e c k w r i t i n g r e p o r t f o r M a y 5,

19        2 0 0 8 t o M a y 11 , 2 0 0 8.         It says that you worked

20        forty hours and earned three hundred and eighty

21        d o l l a r s , w h i c h w o u l d be n i n e d o l l a r s a n d f i f t y

22        cents an hour?

23   A.   Y e s.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 56 of 142


                                                                                         56



 1   Q.   D o y o u r e c a l l g e t t i n g a o n e- d o l l a r r a i s e in M a y

 2        of 2008?

 3   A.   No.      I d o n' t r e m e m b e r g e t t i n g a d o l l a r r a i s e .

 4   Q.   Okay.       Would that be something you might

 5        remember?

 6   A.   P r o b a b l y n o t , no .

 7   Q.   D o y o u r e c a l l a n y d i s c u s s i o n r e l a t i v e to t h i s

 8        raise?

 9   A.   I do remember some discussions about performance.

10        And whenever I got a raise, there would

11        d e f i n i t e l y b e s o m e s o r t of d i s c u s s i o n b e t w e e n

12        Diane and I.            I don 't r e m e m b e r t h e s p e c i f i c s.

13   Q.   Okay.       Let me show you what's been marked as

14        E x h i b i t 1 1 6 , w h i c h is t h e B l a c k A n g u s M e a t ' s W -2

15        report for the year 2008, which indicates that

16        you earned twelve thousand four hundred

17        e i g h t y - s e v e n d o l l a r s an d s i x t e e n c e n t s .   Would

18        t h a t b e c o n s i s t e n t w i t h y o u r r e c o l l e c t i o n?

19   A.   Y e s.

20   Q.   L e t m e s h o w y o u w h a t' s b e e n m a r k e d a s E x h i b i t

21        1 1 7, w h i c h i s t h e B l a c k A n g u s M e a t p a y r o l l

22        p r e- c h e c k w r i t i n g r e p o r t f o r t h e p e r i o d 4/6 /2 0 0 9

23        to 4/12/2009, indicating that you worked




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 57 of 142


                                                                                             57



 1        f i f t y -f o u r - - s t r i k e t h a t .

 2                 Let me show you the Black Angus Meat payroll

 3        p r e- c h e c k w r i t i n g r e p o r t f o r t h e p e r i o d 4/6 /2 0 0 9

 4        t o 4 / 1 2 / 2 0 0 9 , i n d i c a t i n g y o u e a r n e d f i f t y -f o u r

 5        d o l l a r s a nd s i x t y - t h r e e c e n t s f o r f i v e p o i n t

 6        s e v e n f i v e h o u r s of w o r k , w h i c h w o u l d be n i n e

 7        d o l l a r s a n d f i f t y c e n t s an h o u r ?

 8   A.   Correct.

 9   Q.   Do you recall when you stopped working at Black

10        A n g u s M e a t?

11   A.   I t w a s w h e n I l e f t f o r B a n k of A m e r i c a .           I d o n't

12        remember the specific date.

13   Q.   D o y o u r e c a l l if t h i s w a s y o u r l a s t p a y p e r i o d?

14   A.   I d o n 't r e c a l l , no .

15   Q.   C o u l d i t h a v e b e e n in A p r i l of 2 0 0 9?

16   A.   It could have been.                 2009, yes, it could have

17        been.       I'm not sure.             2 0 0 9 , 2 0 1 0.     I thought I

18        s t a r t e d a t B a n k of A m e r i c a i n 2 0 1 0.         I 'm n o t

19        positive.

20   Q.   W h e n y o u l e f t B l a c k A n g u s M e a t , w a s it f o r y o u r

21        j o b a t B a n k of A m e r i c a?

22   A.   Y e s.

23   Q.   A n d e v e r y t h i n g y o u ' ve e v e r b e e n p a i d a t B l a c k




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 58 of 142


                                                                                          58



 1        Angus Meat was paid by check?

 2   A.   Correct.

 3   Q.   L e t m e s h o w y o u E x h i b i t 1 1 8, w h i c h i s t h e B l a c k

 4        A n g u s M e a t' s W -2 r e p o r t f o r 2 0 0 9, w h i c h i n d i c a t e s

 5        you made three thousand four hundred sixty-seven

 6        dollars and thirteen cents?

 7   A.   Y e s.

 8   Q.   Does that seem accurate?

 9   A.   Y e s.

10   Q.   And would that now refresh your recollection that

11        y o u s t o p p e d w o r k i n g s o m e t i m e in A p r i l of 2 0 0 9 ?

12   A.   Y e s.

13   Q.   D i d y o u e v e r h a v e a n y f o r m a l e v a l u a t i o n at B l a c k

14        A n g u s M e a t?

15   A.   W h e n I s t a r t e d w o r k i n g?

16   Q.   Y e s.    F o r m a l e v a l u a t i o n , a w r i t t e n e v a l u a t i o n --

17        s t r i k e t h a t.   Did you ever receive a written

18        performance evaluation at Black Angus Meat?

19   A.   No.

20   Q.   W e r e y o u e v e r d i s c i p l i n e d at B l a c k A n g u s M e a t ?

21   A.   No.

22   Q.   W h e n y o u s t a r t e d to w o r k a t B l a c k A n g u s M e a t,

23        what were your job duties?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 59 of 142


                                                                                         59



 1   A.    I remember wrapping meat and waiting on

 2         customers.

 3   Q.    A n d w h e r e w o u l d you b e w r a p p i n g t h e m e a t ?

 4   A.    I n t h e f r o n t o f the s t o r e w h e r e t h e c u s t o m e r s

 5         a r e.

 6   Q.    D i d y o u e v e r h a v e t o go in t h e -- w e l l , s t r i k e

 7         that.

 8                  L e t' s t a l k a b o u t t h e s t o r e a n d i t s l a y o u t --

 9   A.    Okay.

10   Q.    - - w h e n y o u w o r k e d at B l a c k A n g u s M e a t .

11   M S. O' B R I E N :     C a n we t a k e a q u i c k b r e a k?

12   M S. G R E C O :      Sure.     N o p r o b l e m.

13                  ( W h e r e u p o n, a s h o r t r e c e s s w a s t h e n t a k e n .)

14   BY MS. GRECO:

15   Q.    L e t m e s h o w y o u w h a t' s b e e n m a r k e d a s E x h i b i t

16         2 3 5.     N o w , d o y o u r e c o g n i z e t h a t as B l a c k A n g u s

17         Meat?

18   A.    Y e s.

19   Q.    All right.           A n d w h e n you s a y y o u w r a p p e d up

20         f r o n t , i n t h a t t o p p i c t u r e , is t h a t t h e a r e a you

21         are talking about?

22   A.    Y e s.

23   Q.    Okay.        I n a d d i t i o n to w r a p p i n g m e a t a n d w a i t i n g




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 60 of 142


                                                                                      60



 1        o n c u s t o m e r s , d i d y o u a l s o h a v e t o g o in t h e b a c k

 2        and get packs?

 3   A.   Y e s.

 4   Q.   Did you ever have to wrap the meat in the back

 5        for the packs?

 6   A.   No, not that I remember.

 7   Q.   Do you recall ever working at a station where

 8        K e e g a n R o b e r t s w o r k ed an d S e a n R o u n d w o r k e d ,

 9        wrapping?

10   A.   I d o n 't r e m e m b e r .

11   Q.   Did you ever wrap during deer season?

12   A.   Y e s.

13   Q.   Okay.       And did you wrap every deer season?

14   A.   No.      I d o n' t r e m e m b e r .

15   Q.   But you recall wrapping deer meat?

16   A.   Y e s, I d o .

17   Q.   A n d I 'm g o i n g to s h o w y o u E x h i b i t 2 3 6 .       And d o

18        y o u s e e w h e r e -- t h a t 's a c l o s e -u p v i e w of B l a c k

19        A n g u s M e a t?

20   A.   Y e s.

21   Q.   Okay.       W e r e y o u a w a r e of t h e m e v e r p u t t i n g o u t a

22        help-wanted sign?

23   A.   Y e s.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 61 of 142


                                                                                         61



 1   Q.   A n d w h e r e w o u l d t h a t be on t h i s e x h i b i t?

 2   A.   I f I r e m e m b e r , i t w o u l d be e i t h e r in t h a t c o r n e r

 3        or on the door.                I d o n' t r e m e m b e r .

 4   Q.   W h e n y o u s a y t h a t c o r n e r , w h a t do y o u m e a n ?

 5   A.   T h e c o r n e r u n d e r n e a t h t h i s r e d , w h i t e an d b l u e

 6        sign or on the door.

 7   Q.   W h y d o n ' t y o u t a k e a pen a n d c i r c l e a n d put y o u r

 8        initials where you think it might have been.

 9        B o t h o f t h e t w o p l a c e s.

10                 Okay.     N o w , a n d d u r i n g t h e t i m e you w o r k e d

11        a t B l a c k A n g u s M e a t , how o f t e n w o u l d t h e r e be a

12        h e l p - w a n t e d s i g n on t h e w i n d o w or w h e r e v e r it w a s

13        on the building?

14   A.   I d o n 't r e m e m b e r .

15   Q.   Would it be often?

16   A.   I d o n 't r e m e m b e r .

17   Q.   D i d y o u e v e r r e c e i v e a p p l i c a t i o n s -- s t r i k e t h a t .

18        Did you ever receive requests from anyone seeking

19        to put in an application?

20   A.   Y e s.

21   Q.   A n d h o w w o u l d t h a t w o r k, c a n y o u t e l l me ?

22   A.   S o m e o n e w o u l d c o m e in a n d a s k i f we w e r e h i r i n g

23        or can I get an application.                        I would get an




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 62 of 142


                                                                                             62



 1        a p p l i c a t i o n f r o m t h e o f f i c e and I w o u l d -- f r o m

 2        Diane, and then I would give them the

 3        application.

 4   Q.   E v e r y t i m e s o m e o n e c a m e in t o r e q u e s t an

 5        a p p l i c a t i o n , t h a t y o u w e r e a w a r e of , w o u l d y o u

 6        give them an application?

 7   A.   Y e s.

 8   Q.   T h e n w h a t w o u l d h a p p e n?     Did anyone ever return

 9        a p p l i c a t i o n s t o you ?

10   A.   I d o n 't r e m e m b e r .

11   Q.   D u r i n g t h e t i m e you w e r e e m p l o y e d t h e r e , w h a t

12        percent of the customers would you say were

13        African-American?

14   A.   C u s t o m e r s t h a t c a m e i n t o t h e s t o r e?

15   Q.   Y e s.    I'm not talking about deliveries.

16        Customers that physically came into the store.

17   A.   M a y b e t h i r t y p e r c e n t.

18   Q.   S o y o u b e l i e v e t h i r t y p e r c e n t A f r i c a n- A m e r i c a n

19        and seventy percent Caucasian?

20   A.   Or seventy percent other, yes.

21   Q.   O t h e r b e i n g?

22   A.   Anything other than black.

23   Q.   Okay.       Were there Hispanic individuals that came




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 63 of 142


                                                                                     63



 1        in?

 2   A.   I d o n 't r e m e m b e r .    I k n o w I saw A s i a n , C a u c a s i a n .

 3        I d o n 't r e m e m b e r a n y t h i n g e l s e .

 4   Q.   D o y o u r e m e m b e r a c u s t o m e r r e f e r r e d to a s M r.

 5        John?

 6   A.   No.

 7   Q.   W h e n a c u s t o m e r -- I don 't k n o w i f I a s k e d y o u.

 8        D o y o u e v e r r e c a l l a n y o n e r e t u r n i n g an

 9        a p p l i c a t i o n to y o u w h e n y o u w e r e at t h e c o u n t e r?

10   A.   I d o n 't r e m e m b e r t h a t .    W h e n I g a v e t h e -- if I

11        g a v e a n a p p l i c a t i o n , w h e n I did , I s a i d to r e t u r n

12        it to the office.               R e t u r n it to t h e o f f i c e .     Fill

13        i t o u t a n d r e t u r n i t to t h e o f f i c e.

14   Q.   A n d h o w w o u l d t h e y r e t u r n it to t h e o f f i c e , w o u l d

15        t h e y h a v e t o c o m e t h r o u g h t h e c o u n t e r?

16   A.   W e l l , t h e r e' s t w o e n t r a n c e s to t h e o f f i c e .   There

17        w a s a n o u td o o r e n t r a n c e to a h a l l w a y , w h e r e y o u

18        t o o k a l e f t d o o r to t h e o f f i c e , o r y o u c o m e

19        through the front door and make a right, and

20        t h e r e i s a n o f f i c e d o o r t h e r e , t o o.

21   Q.   S o c o u l d a n y o n e go to t h e o f f i c e d o o r e v e r y d a y?

22   A.   Y e s.

23   Q.   A n d w h o w o u l d a n s w e r the o f f i c e d o o r ?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 64 of 142


                                                                                       64



 1   A.   W h o e v e r w a s in t h e o f f i c e .     It w a s u s u a l l y D i a n e

 2        a t t h e d e s k.

 3   Q.   I f D i a n e w a s n o t t h e r e, w o u l d t h a t b e K e e g a n ?

 4   A.   Y e s.     K e e g a n w o u l d be at t h e d e s k or - - I d o n ' t

 5        know.

 6   Q.   W o u l d R o b e r t S e i b e r t be at t h e d e s k?

 7   A.   H e u s u a l l y w a s n ' t a t the d e s k .      I f h e w a s i n the

 8        office, he was in and out.                     I don't think I saw

 9        him do much paperwork.

10   Q.   S o t o t h e b e s t o f y o u r r e c o l l e c t i o n, i f s o m e o n e

11        was to bring an application back after you would

12        g i v e i t t o t h e m , it w o u l d h a v e b e e n g i v e n t o

13        Diane or Keegan?

14   A.   Y e s, I w o u l d s a y .

15   Q.   A n d d i d y o u e v e r g i v e an a p p l i c a t i o n t o an

16        A f r i c a n - A m e r i c a n p e r s o n?

17   A.   I d o n 't r e m e m b e r .

18   Q.   D o y o u r e c a l l a n y p e r s o n y o u g a v e an a p p l i c a t i o n

19        to?

20   A.   I remember giving one -- at least one application

21        o u t.     I d o n' t r e m e m b e r w h a t the p e r s o n l o o k e d

22        l i k e o r w h o it w a s .

23   Q.   Okay.       D u r i n g t h e t i m e y o u w e r e e m p l o y e d at B l a c k




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 65 of 142


                                                                                           65



 1        A n g u s M e a t, h o w m a n y e m p l o y e e s w e r e

 2        n o n- C a u c a s i a n?

 3   A.   I r e m e m b e r - - I don 't k n o w i f K i m w a s C a u c a s i a n

 4        or not.         I d o n 't k n o w .      I remember Kim working

 5        there.         I d o n ' t k n o w if s h e was C a u c a s i a n o r not .

 6        I d o n 't k n o w a n y b o d y e l s e t h a t w o u l d n ' t be

 7        Caucasian.

 8   Q.   When you say Kim -- strike that.                           Y o u s a i d K i m.

 9        A r e y o u s u r e s h e is A f r i c a n- A m e r i c a n ?

10   A.   No.      No.      I ' m n o t s a y i n g s h e is A f r i c a n- A m e r i c a n .

11        She could be Native American.                        I don ' t k n o w w h a t

12        s h e i s.

13   Q.   D o y o u r e c a l l a n y A f r i c a n- A m e r i c a n e m p l o y e e s ?

14   A.   N o t t h a t I r e m e m b e r , no .

15   Q.   Do you recall any Asian employees?

16   A.   N o t t h a t I r e m e m b e r , no .

17   Q.   Do you recall any Native American employees?

18   A.   I f s h e w a s, it w a s n 't r e a l l y my b u s i n e s s to k n o w

19        what she is.

20   Q.   I ' m j u s t a s k i n g w h a t you k n o w .

21   A.   Yeah.        Right.

22   Q.   Or what you believe to be true.

23   A.   Right.




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 66 of 142


                                                                                           66



 1   Q.    Okay.        Let me show you what's been marked as

 2         E x h i b i t 2 3 7 a n d ask i f y o u r e c o g n i z e t h a t .

 3   A.    Y e s.

 4   Q.    A n d w h a t i s it ?

 5   A.    I t ' s t h e f r o n t o f t h e s t o r e of B l a c k A n g u s .

 6   Q.    A n d y o u s a i d t h a t w h e n y o u w o r k ed t h e r e , y o u

 7         wrapped the meat?

 8   A.    Y e s.

 9   M S. G R E C O :       C a n y o u not h e a r m e?

10   M S . O ' B R I E N:      No.     I j u s t d o n 't h a v e t h e e x h i b i t s,

11         so I was just -- is this okay?                        D o you m i n d i f I

12         s i t o n t h e s i d e or --

13   M S. G R E C O :       S h e' s a non - p a r t y .

14   M S. O' B R I E N :       I' m n o t g o i n g to s a y a n y t h i n g to h e r o r

15         a n y t h i n g , j u s t s o I c a n s e e the p h o t o g r a p h s .

16   BY MS. GRECO:

17   Q.    Do you recognize that document?

18   A.    Y e s.

19   Q.    You just said you did.

20   A.    Y e s.

21   Q.    I'm sorry.            I k i n d of g o t t h r o w n off .

22                  D i d y o u d e s c r i b e w h a t i t is ?

23   A.    T h i s i s t h e w a l k -in s t o r e f r o n t of B l a c k A n g u s .




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 67 of 142


                                                                                        67



 1   Q.   Okay.       A n d c a n y o u -- y o u s a i d t h a t y o u w o r k e d a t

 2        t h e c o u n t e r?

 3   A.   Y e s.

 4   Q.   W h e r e w o u l d t h a t be ?

 5   A.   S o t h a t w o u l d be t h e c o u n t e r of t h e s e m e a t

 6        r e f r i g e r a t o r s , c o o l e r s.

 7   Q.   A n d i t m a k e s w h a t l o o k s l i k e an L or a V ?

 8   A.   Y e s.

 9   Q.   Okay.       And you can see the meat in the window.

10        You would be behind it on the other side, where

11        t h e w o r k e r i s on e i t h e r s i d e ?

12   A.   Y e s.

13   Q.   You also said you wrapped meat.                       Where would that

14        be?

15   A.   I t w o u l d b e on t h i s t a b l e h e r e , n u m b e r o n e .      And

16        t h e r e 's a n o t h e r t a b l e c l o s e r to t h e o f f i c e ,

17        n u m b e r t w o.

18   Q.   Okay.       S o t h e r e ' s - - w h e r e t h i s s a y s n u m b e r t w o,

19        wrapping table --

20   A.   Uh-huh.

21   Q.   - - i s t h a t w h e r e y o u b e l i e v e it t o b e ?

22   A.   Y e s.

23   Q.   Okay.       A n d w h e r e w a s the b u t c h e r a r e a l o c a t e d ,




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 68 of 142


                                                                                    68



 1        where the butcher was?

 2   A.   B e h i n d t a b l e n u m b e r t w o.

 3   Q.   D o y o u s e e w h e r e it s a y s a r e a o f saw a n d b u t c h e r

 4        block with an arrow?

 5   A.   Y e s.

 6   Q.   Is that what that is back there?

 7   A.   T h a t i s w h e r e t h e b u t c h e r w a s , y e s.

 8   Q.   Who was the butcher during the time you were

 9        employed there?

10   A.   Tommy.       I remember Tommy.

11   Q.   Tommy who?

12   A.   I d o n 't k n o w h i s l a s t n a m e .

13   Q.   A n d w h a t w e r e y o u r h o u r s o f w o r k?

14   A.   T h e y v a r i e d.   I t r i e d to s t a y a s f u l l - t i m e as

15        p o s s i b l e , b u t --

16   Q.   I ' m j u s t l o o k i n g , l i k e, w h a t t i m e d u r i n g t h e day ,

17        generally?

18   A.   I w o u l d w o r k - - s o m e t i m e s I w o r k s e v e n t o t h r e e.

19        T h a t w o u l d b e my m a i n s c h e d u l e , a s l o n g as I

20        can --

21   Q.   D i d y o u e v e r s t a r t at t e n in t h e m o r n i n g ?

22   A.   Y e s, I d i d s t a r t at t e n.         Because when I would

23        s t a r t e a r l y, a t s e v e n , i s w h e n I w o u l d p u t




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 69 of 142


                                                                                      69



 1        together meat packages.                  S o if it w a s a day I w a s

 2        d o i n g t h a t, I w o u l d g e t in a t s e v e n f o r d e l i v e r y .

 3   Q.   W h e r e w o u l d y o u put t h e m e a t p a c k a g e s t o g e t h e r?

 4   A.   T h a t w o u l d b e at t h e b a c k of t h e s t o r e .       And then

 5        I ' m p r e t t y s u r e , m o s t d a y s , if I s t a r t e d at t e n,

 6        i t w a s t o c o m e i n - - it w a s s t r a i g h t i n to

 7        customer service and wrapping.

 8   Q.   Okay.      S o b e f o r e we t a l k e d a b o u t w h a t d u t i e s you

 9        performed.         Y o u s a i d s e v e n t o t h r e e, y o u w o u l d

10        c o m e i n a n d go t o t h e b a c k o f t h e s t o r e ?

11   A.   Correct.

12   Q.   A n d w h a t w o u l d y o u do t h e r e ?

13   A.   I put together meat packages for delivery.

14   Q.   What does that entail?

15   A.   It entails putting together a box, marking down

16        o n a l i s t t h e t h i n g s the c u s t o m e r w a n t e d , a n d

17        t h e n w r a p p i n g up t h e box a n d l a b e l i n g it .

18   Q.   W h e r e i n t h e b a c k o f the s t o r e w o u l d y o u do t h a t ?

19        W a s t h e r e a c e r t a i n s t a t i o n?

20   A.   There was a room.              When you came into the back of

21        t h e s t o r e t o t h e r i g h t, t h e r e w a s a r o o m s e t up

22        with a couple tables that each person could work

23        o n t h e i r o w n p a c k a g e.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 70 of 142


                                                                                       70



 1   Q.   Is that where Darcy Black worked?

 2   A.   Y e s.    S h e d i d p a c k a g e s , t o o, if I r e m e m b e r .

 3   Q.   Who else did packages?

 4   A.   I d o n 't r e m e m b e r .    I know Keegan sometimes would.

 5        I d o n 't r e m e m b e r t o o m u c h a b o u t o t h e r p e o p l e .

 6   Q.   Okay.      S o w h e n y o u w o u l d c o m e t o w o r k at t h e

 7        c o u n t e r , y o u w o u l d be in t h e f r o n t r o o m ?

 8   A.   Y e s.

 9   Q.   All right.          A n d you s a i d T o m m y H o w e l l s w a s t h e

10        butcher?

11   A.   Y e s.    H o w e l l s, i f t h a t' s h i s l a s t n a m e .     I know

12        him as Tommy.

13   Q.   Tommy.       W e c a n c a l l h i m t h e b u t c h e r, T o m m y .

14   A.   Okay.

15   Q.   W a s h e t h e o n l y b u t c h e r d u r i n g t h e t i m e you

16        worked there?

17   A.   Y e s, a s f a r as I r e m e m b e r .

18   Q.   W o u l d h e b e t h e r e w h e n y o u g o t in in t h e m o r n i n g ?

19   A.   Y e s.

20   Q.   And would he be there when you'd leave?

21   A.   S o m e t i m e s h e w o u l d l e a v e e a r l i e r.

22   Q.   How about during deer season?

23   A.   I d o n 't r e m e m b e r .    D u r i n g d e e r s e a s o n , w o u l d he




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 71 of 142


                                                                                      71



 1        be there?

 2   Q.   Well, during the time -- strike that.                          When it

 3        w a s d e e r s e a s o n , d i d B l a c k A n g u s M e a t a l s o do

 4        deer meat?

 5   A.   Y e s.

 6   Q.   D i d i t - - w a s T o m m y H o w e l l s the b u t c h e r?      Was the

 7        butcher Tommy?

 8   A.   I d o n 't r e m e m b e r .   I would imagine so, yes.

 9   Q.   D o y o u r e m e m b e r any o t h e r b u t c h e r , o t h e r t h a n

10        Tommy, when you worked there?

11   A.   No.      I t h a d to h a v e b e e n T o m m y .

12   Q.   D o y o u k n o w w h e r e t h e d e e r m e a t w a s c u t and

13        ground?

14   A.   T h a t w a s i n t h e b a c k of t h e s t o r e .      I d o n 't k n o w

15        where it was cut.              I did t h e w r a p p i n g in t h e

16        back.

17   Q.   Okay.       And do you recall whether they had -- they

18        w o u l d - - t h e y h a d m o r e t h a n one g r i n d e r for t h e

19        meat?

20   A.   I d o n 't r e m e m b e r .   I never ground meat.

21   Q.   Okay.       S o - - b u t do y o u e v e r r e c a l l t h e m m o v i n g a

22        grinder to the back during deer season --

23   A.   No.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 72 of 142


                                                                                         72



 1   Q.   -- back and forth?

 2                 T h a t 's n o t s o m e t h i n g y o u w o u l d k n o w ?

 3   A.   No.

 4   Q.   N o , m e a n i n g y o u w o u l d or w o u l d n 't k n o w ?

 5   A.   N o , I w o u l d n 't k n o w .

 6   Q.   Okay.       I ' m g o i n g to s h o w y o u w h a t ' s b e e n m a r k e d

 7        as Exhibit 241.              A n d for t h e r e c o r d, t h i s i s a

 8        G o o g l e M a p s o v e r v i e w of B l a c k A n g u s M e a t .

 9   A.   Okay.

10   Q.   T h a t w a s - - it s a y s 2 0 1 8 .        I t s a y s p r i n t e d on

11        1 / 9 / 2 0 1 8.   I t d o e s n 't n e c e s s a r i l y m e a n t h a t 's

12        when the picture was taken.                      I' m o n l y a s k i n g y o u r

13        recollection.

14   A.   Okay.

15   Q.   D o y o u s e e t h e b u i l d i n g m a r k e d o n e?

16   A.   Y e s.

17   Q.   Okay.       W h a t is y o u r u n d e r s t a n d i n g t h a t i n c l u d e s?

18   A.   That includes the front store area and the back

19        room where we did the venison and meat package

20        for delivery.

21   Q.   Okay.       A n d s o t h e f r o n t of - - s t r i k e t h a t .

22                 L o o k i n g at E x h i b i t 2 4 1 , w h e r e t h e n u m b e r o n e

23        i s , t h a t i n c l u d e s t h e f r o n t of t h e s t o r e as




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 73 of 142


                                                                                       73



 1        e x h i b i t e d i n E x h i b i t 237 ?

 2   A.   Uh-huh.

 3   Q.   A n d t h e b a c k o f the s t o r e , w h e r e you i n d i c a t e d

 4        y o u w o u l d d o t h e w r a p p i n g of t h e m e a t a n d t h e

 5        venison?

 6   A.   Correct.

 7   Q.   Okay.      And do you know what number two is --

 8   A.   No.

 9   Q.   - - w h e t h e r t h a t was t h e r e w h e n y o u w e r e t h e r e ?

10   A.   No.     T h a t i s n o t f a m i l i a r to me .

11   Q.   S o y o u o n l y e v e r w o r k e d in t h e m a i n b u i l d i n g - -

12   A.   That's correct.

13   Q.   - - n u m b e r o n e , a s e x h i b i t e d on E x h i b i t 2 4 1 ?

14   A.   Correct.

15   Q.   Okay.      Did you ever take money when people came

16        to pay for venison?

17   A.   Y e s, I d i d.

18   Q.   W a s t h e r e a s e p a r a t e c a s h r e g i s t e r f o r v e n i s o n?

19   A.   I t h i n k s o, y e s.       Yes.

20   Q.   A n d w o u l d v e n i s o n o n l y b e c h e c k e d o u t on t h e c a s h

21        r e g i s t e r s e p a r a t e - - s t r i k e t h a t.

22                Can you describe how many cash registers

23        there were in the main room?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 74 of 142


                                                                                        74



 1   A.   I r e m e m b e r o n e c a s h r e g i s t e r w h e n y o u c o m e in ,

 2        where that V was, for the storefront.                            And I

 3        d o n' t r e m e m b e r t h e v e n i s o n r e g i s t e r , b u t -- w h e r e

 4        i t w a s , b u t I k n o w it w a s a s e p a r a t e o n e .         I

 5        t h i n k i t m a y h a v e b e e n a t t h e - - k i n d of w h e r e

 6        this phone is.            I d o n 't r e m e m b e r e x a c t l y .   But

 7        there was a separate register for venison.

 8   Q.   W h a t w e r e y o u r i n s t r u c t i o n s w i t h r e g a r d to u s i n g

 9        the separate register?

10   A.   A n y b o d y w h o c a m e f o r v e n i s o n p i c k u p, t o c a s h out

11        using that register.

12   Q.   D i d i t h a v e r e c e i p t s t h a t w o u l d b e g i v e n to t h e

13        customer?

14   A.   Y e s.

15   Q.   And you would just use that register for venison?

16   A.   Correct.

17   Q.   Okay.      A n d w a s v e n i s o n e v e r p a i d for b y c h e c k or

18        was it cash only?

19   A.   I d o n 't r e m e m b e r .

20   Q.   Do you recall any advertising or indication that

21        v e n i s o n c o u l d be p a i d f o r by c a s h o n l y ?

22   A.   No.      No.

23   Q.   Were you ever paid separately for wrapping




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 75 of 142


                                                                                      75



 1        venison?

 2   A.   No.

 3   Q.   I t w a s a l l p a r t of y o u r d u t i e s at B l a c k A n g u s

 4        Meat?

 5   A.   Correct.

 6   Q.   Did you ever have to park anywhere different

 7        during deer season?

 8   A.   Not that I remember.

 9   Q.   Do you remember a different parking lot across

10        t h e s t r e e t y o u m i g h t h a v e to p a r k on o c c a s i o n ?

11   A.   No.

12   Q.   Okay.      W h e n y o u w o u l d w o r k a t s e v e n in t h e

13        morning, would the butcher, Tommy, be there?

14   A.   Usually, yes.

15   Q.   A n d w a s h e a p e r s o n y o u w o u l d b e a b l e to go t o

16        with questions?

17   A.   W h a t k i n d o f q u e s t i o n s?

18   Q.   Questions regarding your job.                     If D i a n e w a s n' t

19        t h e r e a n d i f - - w e l l, s t r i k e t h a t .

20               A t s e v e n o' c l o c k i n the m o r n i n g, w h e n y o u

21        w o u l d g o t o w o r k , w h o w o u l d be t h e r e ?

22   A.   U s u a l l y , K e e g a n w o u l d be t h e r e in t h e m o r n i n g , i f

23        I remember correctly.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 76 of 142


                                                                                    76



 1   Q.   Okay.      A n d w o u l d he b e s o m e o n e y o u w o u l d go t o?

 2   A.   Y e s.

 3   Q.   D i d y o u c o n s i d e r h i m to be m a n a g e m e n t ?

 4   A.   Y e s.

 5   Q.   A n d i f K e e g a n w a s n ' t t h e r e , w o u l d y o u go to

 6        Debbie Negrych with any questions?

 7   A.   I h a d n o r e a s o n to .       But I k n e w i f I h a d to , I

 8        could ask her a question.

 9   Q.   W a s s h e t h e d e l i or f r o n t s t o r e m a n a g e r?

10   A.   Y e s.    I would consider her management, yes.

11   Q.   D i d s h e e v e r t r a i n y o u?

12   A.   I d o n 't r e m e m b e r .

13   Q.   Okay.      Did somebody train you?

14   A.   Y e s.

15   Q.   D o y o u r e c a l l an i n d i v i d u a l by t h e n a m e of

16        P a t r i c k H o w e l l s or P a t r i c k ?

17   A.   Y e s.    I t h i n k , i f h e has r e d h a i r .

18   Q.   L e t m e s h o w y o u E x h i b i t 2 6 4B a n d ask i f you

19        recognize the two people in that picture?

20   A.   Y e s.

21   Q.   W h o i s t h a t?

22   A.   That's Darcy.            A n d to t h e r i g h t , I 'm p r e t t y s u r e

23        that's Patrick.                I'm assuming.       I vaguely




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 77 of 142


                                                                                      77



 1        remember his face.

 2   Q.   Okay.       D o y o u r e m e m b e r , d i d you e v e r w o r k w i t h

 3        h i m?

 4   A.   No, not that I remember.

 5   Q.   D o y o u e v e r r e c a l l h i m w o r k i n g at B l a c k A n g u s

 6        Meat?

 7   A.   No.      I remember seeing him.                 I t h i n k h e' s T o m m y' s

 8        s o n.    H e w o u l d c o m e i n a n d s a y hi , b u t I d o n' t

 9        remember him working there.

10   Q.   D o y o u e v e r r e m e m b e r any o f Tom my ' s s o n s w o r k i n g

11        at Black Angus Meat?

12   A.   I d o n 't k n o w a n y o t h e r s o n s b e s i d e s P a t r i c k .

13   Q.   D o y o u k n o w an i n d i v i d u a l n a m e d C h r i s t o p h e r

14        Howells?

15   A.   No.

16   Q.   Do you know how Patrick Howells was invited to

17        D a r c y B l a c k' s w e d d i n g ?

18   A.   No.

19   Q.   D o y o u k n o w h o w she k n e w h i m ?

20   A.   I i m a g i n e t h r o u g h B l a c k A n g u s , b u t I d o n 't k n o w

21        specifically.

22   Q.   And do you know when Darcy got married?

23   A.   No.      I d o n' t k n o w t h e d a t e .




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 78 of 142


                                                                                    78



 1   Q.   A s s u m e D a r c y B l a c k g o t m a r r i e d on M a r c h 21s t,

 2        2009.      T h a t w o u l d h a v e b e e n not l o n g b e f o r e y o u

 3        stopped working there --

 4   A.   Right.

 5   Q.   -- right?

 6   A.   Uh-huh.

 7   Q.   W i t h i n a p p r o x i m a t e l y a m o n t h or l e s s ?

 8   A.   Correct.

 9   Q.   At that time, how many hours were you working

10        before you stopped working?

11   A.   I d o n 't r e m e m b e r .

12   Q.   Okay.      And do you know whether Darcy invited

13        everyone to her wedding from Black Angus Meat?

14   A.   I d o n 't r e m e m b e r .   I know I attended, and there

15        was a table and there were employees from Black

16        Angus.       But I don't remember everyone that was

17        invited.

18   Q.   L e t m e s h o w y o u E x h i b i t 2 6 4A .

19   A.   Okay.

20   Q.   D o y o u r e c o g n i z e a n y o n e in t h a t p i c t u r e?

21   A.   Y e s.

22   Q.   Who is it?

23   A.   M e , d a n c i n g.   T h a t ' s m y s e l f in t h e d r e s s a n d




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 79 of 142


                                                                                       79



 1        that's Patrick.                T h a t 's T o m m y 's s o n on t h e r i g h t .

 2   Q.   Is that the person you were dancing with?

 3   A.   Y e s.    Yes.

 4   Q.   Okay.       D o e s t h a t r e f r e s h y o u r r e c o l l e c t i o n as to

 5        whether he worked --

 6   A.   Vaguely.         I vaguely remember, yes.

 7   Q.   Do you recall ever learning that Patrick Howells

 8        w a s - - o r , t h e p e r s o n y o u s a i d is P a t r i c k w o r k e d

 9        i n c o n s t r u c t i o n?

10   A.   I d o n 't r e m e m b e r .

11   Q.   D o y o u r e c a l l h i m w o r k i n g in t h e - - w e l l , s t r i k e

12        that.

13                 During the normal workday, would you go into

14        the back room often?                  Talking building one, front

15        room and back room.

16   A.   Y e s.

17   Q.   Would you go into the back room often?

18   A.   What's often?

19   Q.   S t r i k e t h a t.    H o w o f t e n w o u l d y o u go i n t o t h e

20        back room during your normal working hours, on a

21        normal day for you?

22   A.   I w o u l d s a y t e n to t w e n t y t i m e s .

23   Q.   Okay.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 80 of 142


                                                                                        80



 1   A.   I n a n d o u t.

 2   Q.   I n a n d o u t?

 3   A.   Y e s.

 4   Q.   A n d d u r i n g t h a t t i m e, do y o u e v e r r e c a l l P a t r i c k

 5        H o w e l l s b e i n g t h e r e s u p p l y i n g o r h e l p i n g to f i l l

 6        t h e w o r k a r e a s w i t h p r o d u c t?

 7   A.   I d o n 't r e m e m b e r .

 8   Q.   Okay.       L e t m e j u s t s h o w y o u E x h i b i t 2 6 4D .     Is

 9        t h a t P a t r i c k H o w e l l s?

10   A.   Y e s.    Yes.

11   Q.   Okay.       D o y o u k n o w an i n d i v i d u a l by t h e n a m e of

12        W i l l i a m F r a s e , r e f e r r e d to a s T u r t l e ?

13   A.   No.

14   Q.   Do you recall working with someone by the

15        nickname of Turtle?

16   A.   No.

17   Q.   W h o d o y o u r e c a l l w o r k i n g w i t h at B l a c k A n g u s

18        Meat?

19   A.   I r e m e m b e r m y s i s t e r R e g i n a , D a r c y, K i m, K e e g a n.

20        Of course, Bob and Diane.                    Debbie, Sean, Jamie

21        and Rob.

22   Q.   W o u l d y o u s a y t h a t y o u s p e n t m o s t of y o u r t i m e u p

23        front?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 81 of 142


                                                                                        81



 1   A.   Y e s.

 2   Q.   What percent of your time was up front?

 3   A.   I would say eighty percent of my time was up

 4        front.

 5   Q.   Were you aware of Jamie having a problem arriving

 6        to work on time?

 7   A.   No.      I d o n' t r e m e m b e r .

 8   Q.   W a s t h e r e a n y t h i n g t h a t w o u l d h e l p y o u r e m e m b e r?

 9   A.   No.

10   Q.   D o y o u r e m e m b e r e v e r h a v i n g to be s u b s t i t u t e d in

11        t h e b a c k b e c a u s e s o m e o n e w a s l a t e , t o do t h e

12        w r a p p i n g i n t h e b a c k?

13   A.   I d o n 't r e m e m b e r .

14   Q.   Okay.       W h e n y o u say y o u d o n' t r e c a l l , j u s t so

15        w e ' r e c l e a r, i t m e a n s it c o u l d h a v e h a p p e n e d or

16        c o u l d n ' t h a v e h a p p e n e d , y o u j u s t don ' t r e m e m b e r?

17        I s t h a t w h a t y o u m e a n by y o u d o n' t r e m e m b e r ?

18   A.   I d o n 't r e c a l l .       I d o n' t r e m e m b e r .

19   Q.   Okay.       Could there have been more employees,

20        o t h e r t h a n t h e l i s t y o u g a v e us , at B l a c k A n g u s

21        Meat while you worked there?

22   A.   Y e s, I' m s u r e .

23   Q.   B u t t h e s e a r e t h e o n l y o n e s you r e m e m b e r , i s t h a t




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 82 of 142


                                                                                       82



 1        f a i r t o s a y?

 2   A.   Y e s.

 3   Q.   A n d y o u s a i d y o u r e c a l l e d an e m p l o ye e n a m e d S e a n .

 4   A.   Y e s.

 5   Q.   Do you know his full name?

 6   A.   S e a n R o u n d.

 7   Q.   Okay.      A n d w h a t was h i s j o b?

 8   A.   He did the packages for the delivery.                           He did

 9        delivery.            That's what I remember him doing.

10   Q.   D o y o u e v e r r e m e m b e r him d o i n g t h e p a c k a g e s ?

11   A.   Y e s, h e w o u l d do p a c k a g e s as w e l l .

12   Q.   W a s t h e r e a c e r t a i n t a b l e t h a t he w o r k ed at ?

13   A.   No.

14   Q.   D o y o u r e m e m b e r an i n d i v i d u a l n a m e d M a r k L e i b l e?

15        I f y o u d o n' t , y o u d o n 't .      If y o u do - -

16   A.   No.

17   Q.   Do you recall where Darcy worked?

18   A.   She worked up front and sometimes she would put

19        t o g e t h e r m e a t p a c k a g e s i n t h e b a c k.

20   Q.   Okay.      And do you know where she spent most of

21        h e r t i m e?

22   A.   I d o n 't k n o w .     I w a n t to s a y p u t t i n g p a c k a g e s

23        t o g e t h e r i n t h e m o r n i n g, a n d t h e n c o m i n g up f r o n t




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 83 of 142


                                                                                          83



 1        to customer service.

 2   Q.   Okay.       D o y o u e v e r r e c a l l h e r b e i n g c a l l e d to

 3        c o m e u p f r o n t to h e l p w h e n t h e r e was a n e e d ?

 4   A.   I d o n 't r e m e m b e r .

 5   Q.   You don't remember how that happened?

 6   A.   No.      U s u a l l y , w h e n t h e p a c k a g e s a r e d e l i v e r e d in

 7        t h e m o r n i n g, t h e d e l i v e r y g o e s o u t, a n d t h e n we

 8        w o u l d g o u p a n d w o r k c u s t o m e r s e r v i c e.     T h a t' s

 9        what I remember.

10   Q.   S o y o u w r a p p e d t h e p a c k a g e s in t h e f r o n t ?

11   A.   No.      W e d i d t h e p a c k a g e s i n the b a c k f o r t h e

12        delivery.

13   Q.   So you are saying at seven in the morning you

14        w o u l d g o i n t h e b a c k to w r a p t h e p a c k a g e s , if y o u

15        came in at seven?

16   A.   Y e s.

17   Q.   D o y o u k n o w w h a t D a r c y' s s c h e d u l e w a s ?

18   A.   I d o n 't r e m e m b e r .

19   Q.   Okay.       D o y o u k n o w if s h e s p e n t - - d o y o u k n o w i f

20        s h e d i d p a c k a g e s d a i l y, if s h e s t a r t e d a t s e v e n

21        a.m.?

22   A.   That could be true.                I don't remember.

23   Q.   Okay.       And did Sean Round ever make any comments




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 84 of 142


                                                                                      84



 1        to you that you felt were inappropriate?

 2   A.   No.

 3   Q.   D i d h e e v e r a s k you o u t?

 4   A.   No.

 5   Q.   Did he ever make any comments regarding your

 6        body?

 7   A.   No.

 8   Q.   D i d a n y o n e e v e r t e l l you h e m a d e any c o m m e n t s

 9        regarding your body?

10   A.   No, not that I remember.

11   Q.   D i d a n y o n e e v e r t e l l you h e, in r e f e r e n c e t o you ,

12        said nice ass?

13   A.   No.      I d o n' t r e m e m b e r t h a t .

14   Q.   Would you find that offensive?

15   A.   Y e s.

16   Q.   D o y o u h a v e a n y r e c o l l e c t i o n of a r g u i n g w i t h S e a n

17        Round on more than one occasion at Black Angus

18        Meat?

19   A.   No, I don't remember.

20   Q.   Do you know any reason why anyone would believe

21        that you argued with Sean Round?

22   A.   No.

23   Q.   Did Darcy Black ever tell you that Sean Round




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 85 of 142


                                                                                       85



 1        m a d e a n y n e g a t i v e r e f e r e n c es to y o u r b o y f r i e n d - -

 2        boyfriend at the time?

 3   A.   No, not that I remember.

 4   Q.   A n d I 'm g o i n g to a s k you i f you h e a r d t h e s e

 5        statements.

 6   A.   Uh-huh.

 7   Q.   Did you ever discuss with your sister whether any

 8        negative statements were ever made to her?

 9   A.   No.

10   Q.   D i d a n y o n e e v e r t e l l you , w h e n y o u w o r k e d a t

11        B l a c k A n g u s M e a t , t h a t y o u w o u l d be b e t t e r o f f

12        with a white guy?

13   A.   No.

14   Q.   D i d a n y o n e a t B l a c k A n g u s M e a t e v e r t e l l y o u you

15        n e e d t o b e w i t h one o f y o u r own k i n d ?

16   A.   No.

17   Q.   D i d a n y o n e a t B l a c k A n g u s M e a t e v e r s a y to y o u,

18        what's wrong with white guys?

19   A.   No.

20   Q.   Did anyone at Black Angus Meat ever tell you your

21        boyfriend was using you for your good credit

22        score?

23   A.   No.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 86 of 142


                                                                                       86



 1   Q.   D i d a n y o n e e v e r t e l l you , at B l a c k A n g u s M e a t ,

 2        that your boyfriend was using you for your name

 3        because black men always cheat and he probably

 4        has a lot of girlfriends?

 5   A.   No.

 6   Q.   Do you recall any conversation with Sean Round

 7        w h e r e h e i n d i c a t e d to y o u t h a t y o u s h o u l d n o t

 8        s i g n y o u r n a m e t o s o m e t h i n g for y o u r b o y f r i e n d?

 9   A.   No, I don't remember that.

10   Q.   W o u l d y o u h a v e a n y r e c o l l e c t i o n a s t o S e a n -- w h y

11        S e a n R o u n d w o u l d t e s t i f y t h a t h e had a

12        conversation with you -- strike that.

13               A t a n y t i m e , did S e a n R o u n d e v e r s a y t o y o u

14        t h a t , i n h i s o p i n i o n, y o u d e s e r v e d s o m e b o d y

15        b e t t e r t h a t w o u l d w o r k?

16   A.   No.

17   Q.   Did you ever discuss your boyfriend -- I just

18        w a n t t o s a y b o y f r i e n d so w e k n o w t h a t ' s on t h e

19        record.        W e w i l l u s e o t h e r p e o p l e ' s n a m e s s o we

20        k n o w w h o w e a r e t a l ki n g a b o u t .

21   A.   Okay.

22   Q.   D i d S e a n e v e r i n d i c a t e t o y o u , or a n y o n e e v e r

23        i n d i c a t e t o y o u, t h a t y o u d e s e r v e b e t t e r t h a n




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 87 of 142


                                                                                         87



 1        your boyfriend?

 2   A.   No.

 3   Q.   D o y o u h a v e a n y -- s t r i k e t h a t .             Do y o u k n o w any

 4        r e a s o n w h y S e a n R o u n d w o u l d t e s t i f y t h a t he s a i d

 5        to you that you deserve better?

 6   A.   I d o n 't r e m e m b e r h i m s a y i n g t h a t to me .

 7   Q.   Okay.       Do you recall ever telling anyone that you

 8        w e r e p a y i n g f o r all t h e f i n a n c i a l o b l i g a t i o n s in

 9        y o u r r e l a t i o n s h i p w i t h y o u r b o y f r i e n d?

10   A.   No.

11   Q.   W o u l d t h e r e be a n y r e a s o n f o r S e a n R o u n d to

12        b e l i e v e t h a t y o u w e r e t a k i n g c a r e of w h a t e v e r

13        f i n a n c i a l o b l i g a t i o n s t h e r e w e r e?

14   A.   Uh-uh.        N o.

15   Q.   D i d y o u e v e r s t a t e to S e a n R o u n d t h a t y o u r

16        b o y f r i e n d w a s n 't w o r k i n g ?

17   A.   No.     Not that I remember.

18   Q.   H a s y o u r b o y f r i e n d w o r k e d s i n c e h i g h s c h o o l , as

19        far as you know?

20   A.   Correct.

21   Q.   W a s t h e r e e v e r a t i m e w h e n h e w a s n't w o r k i n g?

22   A.   No.

23   Q.   L e t m e r e a d to y o u f r o m S e a n R o u n d's t e s t i m o n y.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 88 of 142


                                                                                           88



 1        I t w a s t a k e n o n N o v e m b e r 2 0t h , 2 0 1 7.

 2   A.   Okay.

 3   Q.   D i d y o u e v e r d i s c u s s R a e l e a n R u s h ' s b o yf r i e n d ,

 4        w h o w a s A f r i c a n- A m e r i c a n , w i t h h e r.      A n s w e r , yes .

 5        W e a r e o n p a g e o n e s i x t y t o one s i x t y - o n e .

 6                Q u e s t i o n , c o u l d y o u t e l l me w h a t y o u r e c a l l

 7        y o u s a i d.    Answer, I said she deserves better.

 8        None of that was based on race.                         Question, what

 9        d i d y o u t e l l h e r - - w h y d i d you t e l l h e r s h e

10        deserves better.              Answer, she was working hard at

11        finishing school.               He w a s n ' t w o r k i n g .      S h e w a s.

12        As far as anyone knew, from what Raelean would

13        s a y, s h e w a s t a k i n g c a r e o f w h a t e v e r t h e i r

14        financial obligations were.                      It w a s my o p i n i o n

15        that she deserves somebody better that would

16        w o r k , t h a t w o u l d be m o r e o f a f i f t y/ f i f t y

17        partner.

18                A g a i n , n o n e o f t h a t was r a c i a l l y m o t i v a t e d ?

19   A.   I d o n 't r e m e m b e r t h a t c o n v e r s a t i o n.

20   Q.   D o y o u r e m e m b e r e v e r i n d i c a t i n g t o S e a n R o u n d in

21        a n y w a y t h a t y o u r b o y f r i e n d was n o t t a k i n g c a r e

22        of his fair share of financial obligations?

23   A.   No.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 89 of 142


                                                                                       89



 1   Q.   H a v e y o u e v e r i n d i c a t e d t h a t to a n y o n e ?

 2   A.   No.

 3   Q.   D o y o u h a v e a n y -- do y o u k n o w a n y r e a s o n w h y he

 4        would believe such a thing?

 5   A.   I do not know.            I d o n 't k n o w .

 6   Q.   D o y o u f i n d it o f f e n s i v e t h a t h e w o u l d t h i n k t h a t

 7        of your boyfriend?

 8   A.   Absolutely.

 9   Q.   G o i n g o n, p a g e o n e s i x t y -o n e .     Q u e s t i o n -- t h i s,

10        again, is Sean Round's deposition.

11               A n d h o w did y o u k n o w w h e t h e r o r not t h e

12        person she was with.                 Answer, because she would

13        tell us.        Q u e s t i o n , w h a t w o u l d s h e t e l l you .

14        A n s w e r , s p e c i f i c a l l y, I c a n' t s a y .   In a g e n e r a l

15        s e n s e , t h a t he w a s n 't w o r k i n g .    Question, did you

16        ever meet him.            A n s w e r, n o t o f f i c i a l l y , no.

17        Question, okay.             W h a t do y o u m e a n by n o t

18        officially.          A n s w e r , he w o u l d c o m e i n t o the

19        store.       Question, were you aware that Raelean,

20        d a s h , d a s h, R e g i n a R u s h w a s d a t i n g a b l a c k m a n.

21        A n s w e r , s h e d a t e d q u i t e a f e w i n my t e n u r e t h e r e .

22        Question, okay.             A n s w e r, s o yes , I w a s a w a r e .

23        Question, okay.             A n d how d i d y o u b e c o m e a w a r e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 90 of 142


                                                                                        90



 1        that she was dating black men.                        A n s w e r , she w o u l d

 2        talk about it.            Question, okay.              And d i d a n y

 3        individuals that she dated that were black come

 4        into the store.                A n s w e r, I t h i n k so .   Q u e s t i o n,

 5        and did you ever discuss with her dating a black

 6        m a n.    A n s w e r , no .

 7                 D i d y o u e v e r d i s c u s s y o u r c h o i c e of a

 8        p a r t n e r w i t h S e a n R o u n d?

 9   A.   No.      Not that I remember.

10   Q.   I s t h a t s o m e t h i n g y o u w o u l d n o r m a l l y d o?

11   A.   No.

12   Q.   D i d y o u r b o y f r i e n d e v e r c o m e to t h e s t o r e ?

13   A.   Y e s.    I t h i n k he h a d c o m e to t h e s t o r e a c o u p l e

14        of times.

15   Q.   A n d d i d h e e v e r t a l k to a n y of t h e e m p l o y e e s in

16        the store?

17   A.   I d o n 't r e m e m b e r .

18   Q.   Okay.       Do you ever recall Darcy -- did you ever

19        tell your mother -- strike that.

20                 Do you ever recall telling anyone that Darcy

21        told you that Sean Round or anyone was making

22        offensive comments regarding your boyfriend?

23   A.   No.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 91 of 142


                                                                                       91



 1   Q.   D o y o u e v e r r e c a l l K e e g a n R o b e r t s a s k i n g y o u if

 2        S e a n -- s t r i k e t h a t .    Do y o u e v e r r e c a l l K e e g a n

 3        R o b e r t s a s k i n g y o u if y o u h a d a n y t y p e o f

 4        disagreement with Sean Round?

 5   A.   No.

 6   Q.   Okay.      Let me read you from Keegan Roberts'

 7        t e s t i m o n y t a k e n on J a n u a r y 1 2 , 2 0 1 8 u n d e r o a t h.

 8   A.   Okay.

 9   Q.   Q u e s t i o n , d i d y o u e v e r l e a r n -- s t r i k e t h a t .     At

10        a n y t i m e, d i d y o u e v e r b e c o m e a w a r e of S e a n R o u n d

11        m a k i n g a c o m m e n t to R a e l e a n R u s h t h a t h e r

12        boyfriend, who is an African-American, was using

13        h e r f o r h e r g o o d c r e d i t s c o r e a n d o t h e r t h i n g s.

14        Answer, when I got the complaint filed with the

15        EEOC.      Q u e s t i o n , in t h e n o r m a l -- o t h e r t h a n the

16        complaint at the EEOC, did you ever learn in your

17        r o l e a s a n e m p l o y e e o r a m a n a g e r or o w n e r o f the

18        b u s i n e s s t h a t S e a n R o u n d m a d e a c o m m e n t to

19        Raelean Rush about her boyfriend using her for a

20        g o o d c r e d i t s c o r e a n d o t h e r t h i n g s.   A n s w e r , no .

21        I was aware there was a fight between Sean Round

22        and Raelean Rush.              Q u e s t i o n , do y o u b e l i e v e S e a n

23        R o u n d m a d e a c o m m e n t to R a e l e a n R u s h a b o u t h e r




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 92 of 142


                                                                                         92



 1        b o y f r i e n d u s i n g her f o r a g o o d c r e d i t s c o r e .

 2        A n s w e r , n o.   Q u e s t i o n , w h y d o n ' t you b e l i e v e it .

 3        A n s w e r , b e c a u s e we d o n' t d o t h a t.      Y o u k n o w , the

 4        b e s t m a n i n h i s w e d d i n g w a s A f r i c a n- A m e r i c a n.

 5        I ' m s u r e K e s h a w n h a s got j u s t a f i n e c r e d i t

 6        score.       Q u e s t i o n , w o u l d t h e r e b e any r e a s o n f o r

 7        R o b e r t S e i b e r t o r D i a n e S e i b e r t t o s t a t e to t h e

 8        E E O C t h a t S e a n d i d m a k e a c o m m e n t to R a e l e a n

 9        about her boyfriend using her for her a good

10        c r e d i t a n d o t h e r t h i n g s, i f it w a s n' t t r u e .          Can

11        you repeat it.            W i t n e s s, I g u e s s you ' d h a v e t o

12        a s k t h e m.

13               Question, did you ever tell Sean Round that

14        i t w a s i n a p p r o p r i a t e in t h e w o r k p l a c e f o r h i m to

15        m a k e c o m m e n t s to R a e l e a n R u s h a b o u t h e r b o y f r i e n d

16        u s i n g h e r g o o d c r e d i t s c o r e and o t h e r t h i n g s .

17        Answer, I made a comment to Sean after I found

18        out an incident between Raelean and Sean, where

19        t h e y h a d a f i g h t o u t in t h e f r o n t .        I was

20        i n f o r m e d b y a n o t h e r e m p l o y e e t h a t t h e r e was a

21        fight between Raelean and Sean, so I went and

22        f i r s t , I f o u n d R a e l e a n.   Okay.       A nd I a s k e d

23        Raelean, I said, I heard that something occurred




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 93 of 142


                                                                                          93



 1        l a s t n i g h t.     C a n y o u t e l l me w h a t h a p p e n e d .     And

 2        R a e l e a n t o l d m e it w a s n o t h i n g , i t's j u s t S e a n

 3        being Sean or being stupid.                       I said well, can you

 4        tell me what happened.                   S h e s a i d no , i t' s

 5        nothing.         I t 's o v e r .     It 's f i n e .    I s a i d to

 6        Raelean, are you okay.                   S h e s a i d yes , it 's no b i g

 7        deal.       I s a i d I' m g o i n g to t a l k t o S e a n a n y w a y.

 8        S h e s a i d y o u d o n 't h a v e to , it ' s no b i g d e a l.              So

 9        t h e n I w e n t a n d I t a l ked t o S e a n, a n d I s a i d I

10        h e a r d t h e r e w a s an i n c i d e n t b e t w e e n y o u and

11        Raelean last night.                  What happened.          H e s a i d it

12        w a s n o t h i n g.     It w a s s t u p i d .    H e s a i d , y o u k n o w,

13        I probably shouldn't have started a fight with

14        h e r.    I said what happened.                   He s a i d i t was

15        really nothing.               It w a s s t u p i d .    I, meaning

16        K e e g a n , s a i d s o you s t a r t e d a f i g h t w i t h h e r.

17        S h e' s t e l l i n g me it 's n o t h i n g , I s a i d .        But y o u

18        instigated a problem with another employee.                                 I

19        s a i d w e c a n' t h a v e t h a t.       We n e e d to w o r k

20        together here.              I said also, you started a fight

21        u p f r o n t i n f r o n t o f my c u s t o m e r s a n d I h a v e to

22        hear it from another employee about this.                                 I said

23        i t ' s u n a c c e p t a b l e.    I s a i d I w a n t y o u to




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 94 of 142


                                                                                      94



 1        a p o l o g i z e t o R a e l e a n and I d o n ' t w a n t t h i s to

 2        ever happen again.               T h a t w a s t h e end o f it.

 3                 Does that refresh your recollection?

 4   A.   I d o n 't r e m e m b e r .   I don 't r e m e m b e r .

 5   Q.   Okay.      D o y o u r e m e m b e r S e a n e v e r a p o l o g i z i n g to

 6        y o u f o r a n y c o m m e n t s he m a d e ?

 7   A.   No, I don't.

 8   Q.   D o y o u r e c a l l e v e r h a v i n g to a s k D i a n e t o l e a v e

 9        w o r k e a r l y t o be a b l e to g o to c i t y h a l l to g e t a

10        permit for a plowing contract?

11   A.   I d o n 't r e m e m b e r .

12   Q.   D i d y o u e v e r h a v e t o go to c i t y h a l l t o get a

13        permit for a plowing contract?

14   A.   Y e s.

15   Q.   And did you ever discuss that at work?

16   A.   N o t t h a t I r e m e m b e r , no .

17   Q.   Okay.      A n d I d o n 't k n o w if I a s k e d t h i s .        D o you

18        ever recall Darcy Black telling you comments that

19        w e r e m a d e r e g a r d i n g y o u?

20   A.   No.

21   Q.   Do you ever recall Sean Round whispering, saying

22        t h i n g s i n y o u r e a r , a n d y o u get t i n g a n n o y e d a n d

23        walking away?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 95 of 142


                                                                                            95



 1   A.   No, I don't remember.

 2   Q.   Did you ever hear anyone at Black Angus Meat

 3        r e f e r t o a n y o n e as n i g s?

 4   A.   No.

 5   Q.   B o b' s n i g s.     W o u l d y o u a g r e e w i t h me t h a t i f an

 6        employee referred to Black Angus Meat

 7        African-American customers as Bob's nigs, that

 8        t h a t w o u l d b e o f f e n s i v e?

 9   A.   T h a t w o u l d b e o f f e n s i v e, y e s .

10   Q.   A n d i f y o u h e a r d t h a t , w h a t , if a n y t h i n g , w o u l d

11        you have done?

12   A.   I w o u l d h a v e r e p o r t ed it t o D i a n e .

13   Q.   Do you ever recall telling anyone that Sean was

14        Diane and Rob's golden boy?

15   A.   No.

16   Q.   D o y o u e v e r r e c a l l a n y o n e , i n r e f e r e n c e to

17        African-American employees, saying they have nice

18        cars and get food stamps?

19   A.   No.

20   Q.   Have you ever heard anyone, relative to

21        A f r i c a n - A m e r i c a n e m p l o ye e s , s a y i n g t h a t t h e y h a v e

22        nice clothes and get food stamps?

23   A.   No.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 96 of 142


                                                                                         96



 1   Q.   Meaning in a negative reference.

 2   A.   Right.

 3   Q.   W e r e y o u e v e r i n s t r u c t e d a t B l a c k A n g u s M e a t, in

 4        t h e s e o r s i m i l a r w o r d s, y o u can t a l k a b o u t t h e

 5        w e a t h e r a n d s p o r t s , t h i s i s no s o a p o p e r a , l e a v e

 6        your personal drama at home?

 7   A.   I remember Bob saying the weather and sports,

 8        l e t' s t a l k a b o u t w e a t h e r a n d s p o r t s.       I don 't

 9        r e m e m b e r t h e o t h e r p a r t.

10   Q.   D i d h e e v e r s a y t h a t to y o u?

11   A.   A s a g r o u p.     A s a g r o u p.       I was p a r t o f the

12        group.

13   Q.   D o y o u k n o w w h y he s a i d t h a t ?

14   A.   P r o b a b l y t o k e e p - - t o s t a y f o c u s e d on t h e

15        b u s i n e s s a n d w h e n c u s t o m e r s c o m e in , y o u k n o w ,

16        t h a t ' s w h a t we w o u l d be t a l k i n g a b o u t .

17   Q.   W e r e a n y j o k e s e v e r t o l d i n the s t o r e ?

18   A.   Not that I remember.

19   Q.   Okay.      W e r e A f r i c a n -A m e r i c a n c u s t o m e r s e v e r

20        r e f e r r e d t o in a n y w a y - - in a n y t y p e of w a y at

21        Black Angus Meat?

22   A.   No.

23   Q.   Did you ever hear of inner-city customers?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 97 of 142


                                                                                      97



 1   A.   No.

 2   Q.   Did you ever hear anyone say, does the carpet

 3        match the drapes?

 4   A.   No.

 5   Q.   Do you know what that means?

 6   A.   Does the carpet match the drapes?                            Is that

 7        r e f e r r i n g t o s o m e o n e' s p u b i c h a i r ?

 8   Q.   Y e s.

 9   A.   Y e s, I' v e h e a r d of it , b u t n o t at B l a c k A n g u s .

10   Q.   W o u l d y o u f i n d t h a t s t a t e m e n t t o be o f f e n s i v e , i f

11        someone said that to a woman?

12   A.   Y e s.

13   Q.   W o u l d y o u f i n d t h a t e v e r t o be a p p r o p r i a t e in a

14        workplace?

15   A.   No.

16   Q.   I f a m a l e e m p l o y e e at B l a c k A n g u s l o o k e d at a

17        w o m a n a n d s a i d - - c u s t o m e r o r o t h e r w i s e, a n d s a i d

18        o h , l o o k a t t h a t c l e a v a g e , w o u l d t h a t be

19        a p p r o p r i a t e at w o r k ?

20   A.   No.

21   Q.   W o u l d y o u f i n d t h a t o f f e n s i v e , as a w o m a n ?

22   A.   Y e s.

23   Q.   I f a n e m p l o y ee a t B l a c k A n g u s M e a t s a i d to o t h e r s




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 98 of 142


                                                                                         98



 1        w h i l e w o r k i n g, i n r e f e r e n c e to a w o m a n 's b r e a s t s ,

 2        y o u r h e a d l i g h t s are o n, w o u l d y o u f i n d t h a t t o b e

 3        offensive?

 4   A.   Y e s.

 5   Q.   If a male at Black Angus Meat referred to any

 6        f e m a l e , s h e' s g o t a n i c e a s s , w o u l d t h a t be

 7        offensive?

 8   A.   Y e s.

 9   Q.   W o u l d i t e v e r be a p p r o p r i a t e in t h e w o r k p l a c e ?

10   A.   No.

11   Q.   D i d y o u e v e r h e a r t h a t - - f r o m D a r c y o r a n y o n e,

12        t h a t h e r c h i l d r e n w e r e r e f e r r e d t o i n an

13        o f f e n s i v e t e r m b y a n y b o d y at B l a c k A n g u s M e a t ?

14   A.   No.

15   Q.   Do you recall Darcy Black calling you the day she

16        w a s f i r e d , t h e d a y s h e l e f t w o r k?

17   A.   I d o n 't r e m e m b e r , n o.

18   Q.   D o y o u r e c a l l h e r c o n t a c t i n g y o u on h e r way - -

19        a c t u a l l y , o n h e r w a y as s h e l e f t the b u i l d i n g ,

20        and telling you that Jamie Lapress had referred

21        t o h e r c h i l d r e n as n i g g e r s ?

22   A.   No, I don't remember that.

23   Q.   W o u l d i t e v e r be a p p r o p r i a t e -- w e l l , f i r s t , h a v e




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 99 of 142


                                                                                         99



 1        y o u e v e r m e t D a r c y B l a c k 's c h i l d r e n ?

 2   A.   Y e s, I h a v e.

 3   Q.   Okay.       A n d w h a t is t h e i r r a c e , if y o u k n o w ?

 4   A.   I think they are biracial.

 5   Q.   Okay.       A n d h a v e you e v e r b a b y s a t t h e m ?

 6   A.   No.      N o t t h a t I r e m e m b e r , no .

 7   Q.   Do you recall ever giving Darcy Black a Christmas

 8        gift which was when you and your sister would

 9        b a b y s i t f o r h e r?

10   A.   I d o n 't r e m e m b e r .     I don 't r e m e m b e r .

11   Q.   Okay.       A n d d i d y o u e v e r s o c i a l i z e in a n y w a y w i t h

12        D a r c y B l a c k?

13   A.   Y e s.    At work.

14   Q.   D i d y o u e v e r s o c i a l i z e o u t o f w o r k?

15   A.   I remember one time going over her house for

16        s o m e t h i n g , a b i r t h d a y p a r t y or s o m e t h i n g .   T h a t' s

17        the only occasion I remember.

18   Q.   Okay.       Do you recall ever giving a bachelorette

19        for Darcy Black?

20   A.   Oh, yes.         Yes.        Yes , I d i d .

21   Q.   Where was that?

22   A.   T h a t w a s a t my a p a r t m e n t a t the t i m e , at 2 8 8

23        Sundridge, I remember.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 100 of 142


                                                                                        100



  1   Q.   D i d D a r c y B l a c k e v e r c o m p l a i n t o you a b o u t h o w

  2        s h e w a s t r e a t e d at B l a c k A n g u s M e a t?

  3   A.   No.

  4   Q.   D i d y o u e v e r s e e D a r c y B l a c k c r y at w o r k ?

  5   A.   No.

  6   Q.   D o y o u k n o w an i n d i v i d u a l - - do y o u r e m e m b e r an

  7        i n d i v i d u a l b y t h e n a m e o f J a m i e t h a t w o r k ed a t

  8        Black Angus Meat?

  9   A.   Y e s.

 10   Q.   D o y o u r e c a l l a n y r e f e r e n c e to h i m s m o k i n g

 11        marijuana --

 12   A.   No.

 13   Q.   -- while at work?

 14   A.   No.

 15   Q.   W o u l d y o u a g r e e w i t h me t h a t if K e e g a n R o b e r t s

 16        was present when derogatory comments or offensive

 17        c o m m e n t s w e r e m a d e , t h a t , as a m a n a g e r , he s h o u l d

 18        have taken action?

 19   A.   A s a m a n a g e r , if t h a t h a p p e n e d , y e s, h e s h o u l d

 20        t a k e a c t i o n.

 21   Q.   W o u l d y o u a g r e e w i t h me t h a t if h e w a s p r e s e n t,

 22        t h e r e w o u l d be n o r e a s o n t o r e p o r t t h e c o n d u c t

 23        b e c a u s e h e' s m a n a g e m e n t a n d t h a t' s w h o y o u w o u l d




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 101 of 142


                                                                                            101



  1        r e p o r t t h e c o n d u c t to , i f y o u k n o w?

  2   A.   I d o n 't k n o w .     I t h i n k I w o u l d s t i l l g o to B o b

  3        a n d D i a n e a s t h e o w n e r.

  4   Q.   A n d i f y o u c o m p l a i n e d to B o b a n d D i a n e t h a t

  5        e i t h e r y o u r b o y f r i e n d w a s r e f e r r e d t o in an

  6        o f f e n s i v e m a n n e r or M i s s B l a c k ' s c h i l d r e n w e r e

  7        r e f e r r e d t o in a n o f f e n s i v e m a n n e r a n d , in M i s s

  8        B l a c k 's c a s e , r e f e r r e d t o as n i g g e r s , w o u l d y o u

  9        e x p e c t B o b a n d D i a n e to t a k e a c t i o n?

 10   A.   Y e s.

 11   Q.   W h a t w o u l d y o u e x p e c t t h e m t o d o?

 12   A.   W h a t e v e r t h e i r p o l i c y is f o r d i s c i p l i n a r y a c t i o n

 13        for that offense.

 14   Q.   D i d y o u e v e r g e t a c o p y of t h e p o l i c y a b o u t

 15        disciplinary action?

 16   A.   N o t t h a t I r e m e m b e r , no .

 17   Q.   W e r e y o u e v e r t r a i n e d as t o w h a t the d i s c i p l i n a r y

 18        a c t i o n w o u l d b e?    W e r e y o u e v e r t r a i n e d in a n y

 19        w a y r e g a r d i n g d i s c i p l i n e a t B l a c k A n g u s M e a t?

 20   A.   No.

 21   Q.   W e r e y o u g i v e n a n y m a t e r i a l s a b o u t d i s c i p l i n e at

 22        Black Angus Meat?

 23   A.   No.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 102 of 142


                                                                                          102



  1   Q.   W e r e y o u e v e r a w a r e o f a n y o n e b e i n g d i s c i p l i n ed

  2        f o r a n y t h i n g a t B l a c k A n g u s M e a t?

  3   A.   N o t t h a t I r e c a l l , no .       Uh - u h .

  4   Q.   Did you ever tell anyone that you were friends

  5        with Darcy Black because -- strike that.                               Did you

  6        ever believe that Darcy Black was a friend with

  7        y o u b e c a u s e y o u w e r e d a t i n g s o m e o n e w h o was

  8        African-American?

  9   A.   No.

 10   Q.   I f s o m e o n e s a i d t h a t, w o u l d you f i n d t h a t

 11        offensive?

 12   A.   Y e s, t h a t ' s o f f e n s i v e .

 13   Q.   Were you ever friends with Darcy Black because

 14        she had children whose father is

 15        African-American?

 16   A.   No.

 17   Q.   I f s o m e o n e s a i d you w e r e f r i e n d s w i t h h e r b e c a u s e

 18        you can relate to her because she had children

 19        w i t h a n A f r i c a n- A m e r i c a n m a l e , w o u l d y o u f i n d

 20        that offensive?

 21   A.   Y e s.

 22   Q.   L e t m e s h o w y o u w h a t' s b e e n m a r k e d a s E x h i b i t

 23        2 1 1, w h i c h i s a s t a t e m e n t t h a t w a s w r i t t e n to t h e




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 103 of 142


                                                                                         103



  1        E E O C , t h a t' s t h e d i s c r i m i n a t i o n a g e n c y , the

  2        f e d e r a l a g e n c y t h a t y o u m a k e a c o m p l a i n t to , by

  3        Robert Seibert and Diane Seibert relative to

  4        D a r c y 's c o m p l a i n t .

  5   A.   Uh-huh.

  6   Q.   Okay.       S o l e t me s h o w it t o you .             If y o u c a n f l i p

  7        t o t h e b a c k p a g e , s o you c a n s e e I 'm t e l l i n g the

  8        truth about their signatures.

  9   A.   Okay.

 10   Q.   L e t m e s h o w y o u now - - I w o u l d l i k e y o u to r e a d a

 11        paragraph.

 12   A.   Okay.

 13   Q.   I w o u l d l i k e y o u to r e a d a l o n g w i t h me s t a r t i n g

 14        there.        W e a r e q u o t i n g n o w f r o m E x h i b i t 211 , w i t h

 15        s p e c i f i c r e f e r e n c e to t h e f o u r t h p a g e , f i r s t f u l l

 16        paragraph.           States Raelean Rush and Regina Rush

 17        w e r e b o t h c o l l e g e s t u d e n t s w h o w o r k e d f o r u s for

 18        several years.              They both had terrific, bubbly

 19        personalities and the customers loved them.                                Both

 20        d a t e d A f r i c a n- A m e r i c a n s a n d D a r c y f e l t a

 21        connection to them because their children were

 22        biracial.          S e a n did m a k e a c o m m e n t t o R a e l e a n

 23        about her boyfriend using her for her good credit




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 104 of 142


                                                                                            104



  1        s c o r e s a n d o t h e r t h i n g s.      R a e l e a n h a d no t r o u b l e

  2        t e l l i n g S e a n t o m i n d his o w n b u s i n e s s .         Keegan

  3        t o l d S e a n t h e c o n v e r s a t i o n w a s i n a p p r o p r i a t e for

  4        t h e w o r k p l a c e a n d h e d i d n ' t w a n t to h e a r a n y

  5        more.

  6                Does that refresh your recollection?

  7   A.   I m e a n , i f t h e r e w a s s o m e t h i n g s a i d by S e a n , and

  8        I remembered just ending it there.                             I d o n 't

  9        remember much, though.

 10   Q.   No.     Do you remember that?                      J u s t b e c a u s e it 's

 11        w r i t t e n , d o e s n 't m e a n it h a p p e n ed .       I w a n t to

 12        k n o w y o u r r e c o l l e c t i o n.

 13   A.   Right.

 14   Q.   D o y o u r e m e m b e r , n o w, S e a n s a y i n g a n y t h i n g to y o u

 15        i n a p p r o p r i a t e or o f f e n s i v e ?

 16   A.   If Sean said something --

 17   Q.   N o t i f.       Do you remember him saying something

 18        i n a p p r o p r i a t e or o f f e n s i v e t o y o u ?

 19   A.   I d o n 't r e m e m b e r e x a c t l y w h a t h e s a i d , b u t t h e r e

 20        w a s a c o m m e n t.      But I d o n ' t r e m e m b e r e x a c t l y w h a t

 21        w a s s a i d.

 22   Q.   H o w d o y o u k n o w t h e r e w a s a c o m m e n t?           H o w d o you

 23        remember that now, but not before?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 105 of 142


                                                                                       105



  1   A.   B e c a u s e I ' m t r y i n g to t h i n k of t h i n g s t h a t --

  2        b e c a u s e w h e n y o u f i r s t a s k e d me i f I e v e r g o t

  3        into a fight, I never got into a fight with any

  4        employee.         But at that point, I do remember Sean

  5        m a k i n g a c o m m e n t to m e a b o u t my b o y f r i e n d , b u t I

  6        d o n' t r e m e m b e r t h e c o m m e n t .     I remember telling

  7        h i m - - I d o n 't r e m e m b e r .      I don 't r e m e m b e r w h a t

  8        happened.

  9   Q.   D o y o u t h i n k i t was a n y of h i s b u s i n e s s -- w e l l,

 10        do you recall the comment being about you using

 11        y o u r c r e d i t r a t i n g to do s o m e t h i n g f o r y o u r

 12        boyfriend?

 13   A.   No.      I d o n' t r e m e m b e r t h a t b e i n g the c o m m e n t, no .

 14   Q.   What do you remember about the comment?

 15   A.   I r e m e m b e r t h a t it w a s a b o u t my b o y f r i e n d .     I

 16        r e m e m b e r i t w a s a b o u t my b o y f r i e n d.   I don't know

 17        r e m e m b e r w h a t e x a c t l y it w a s .

 18   Q.   Was there anything that would help you remember

 19        what he said about your boyfriend?

 20   A.   No.

 21   Q.   W a s i t o f f e n s i v e to y o u?

 22   A.   Y e s.

 23   Q.   D o y o u b e l i e v e t h a t i t w a s b a s e d on h i s r a c e - -




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 106 of 142


                                                                                          106



  1        y o u r b o y f r i e n d 's r a c e , t h e c o m m e n t h e m a d e w a s

  2        based on his race?

  3   A.   I d o n 't r e m e m b e r .

  4   Q.   I f , i n f a c t, h e s a i d t h a t y o u r b o y f r i e n d w a s

  5        using you for your good credit score --

  6   A.   Uh-huh.

  7   Q.   - - a n d y o u s a i d you n e v e r d i s c u s s e d y o u r f i n a n c e s

  8        with him --

  9   A.   Right.

 10   Q.   - - w o u l d y o u a g r e e w i t h me t h a t w a s an a s s u m p t i o n

 11        b a s e d o n y o u r b o y f r i e n d' s r a c e ?

 12   A.   T h a t w o u l d b e -- t h a t 's h a r d to t e l l .        I c a n' t

 13        a n s w e r t h a t, b a s e d o f f o f t h a t .

 14   Q.   W h y e l s e - - c a n you t e l l m e why h e w o u l d t h i n k h e

 15        would make a comment that your boyfriend was

 16        using you for your credit rating --

 17   A.   No.

 18   Q.   -- if he made that comment?

 19   A.   Right.

 20   Q.   B u t y o u d o n' t r e m e m b e r t h e c o m m e n t s he d i d m a k e?

 21   A.   Right.

 22   Q.   D o y o u k n o w if h e m a d e c o m m e n t s t o o t h e r p e o p l e

 23        regarding your boyfriend?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 107 of 142


                                                                                          107



  1   A.   No.

  2   Q.   D o y o u t h i n k t h a t i f he m a d e c o m m e n t s in y o u r

  3        presence about the credit rating -- well, strike

  4        that.

  5                 W o u l d y o u a g r e e w i t h me t h a t s o m e o n e e l s e

  6        c o u l d b e o f f e n d e d i f he m a d e n e g a t i v e c o m m e n t s

  7        a b o u t y o u r b o y f r i e n d r e l a t i v e t o his c r e d i t

  8        rating and you?

  9   A.   Y e s.

 10   Q.   A n d d i d y o u e v e r t h i n k a t a n y t i m e t h a t the

 11        c o m m e n t s h e m a d e a b o u t y o u r b o y f r i e n d, i n d o i n g

 12        s o , h e w a s s t e r e o t y p i n g?

 13   A.   I f t h a t w a s t h e c o m m e n t.      I don 't k n o w t h e

 14        comment.

 15   Q.   B u t i f t h a t w a s the c o m m e n t - -

 16   A.   Y e s.

 17   Q.   - - w o u l d y o u b e c o n c e r n e d he w a s s t e r e o t y p i n g ?

 18   A.   Y e s.

 19   Q.   T e l l m e w h a t y o u m e a n by t h a t .

 20   A.   B y s t e r e o t y p i n g -- by s a y i n g u s i n g g o o d c r e d i t,

 21        t h a t ' s s t e r e o t y p i c a l of b l a c k , y o u k n o w ,

 22        s t e r e o t y p e t h a t ' s o u t t h e r e , t h a t t h e y w o u l d use

 23        g i r l f r i e n d s f o r t h e i r c r e d i t s c o r e.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 108 of 142


                                                                                           108



  1   Q.   Would you find that offensive?

  2   A.   Y e s, t h a t w o u l d be o f f e n s i v e .

  3   Q.   But do you recall if that was the comment that

  4        Sean made to you?

  5   A.   No.

  6   Q.   C a n y o u t h i n k of a n y t h i n g b e i n g m o r e o f f e n s i v e

  7        than having a white employee refer to Darcy

  8        B l a c k 's c h i l d r e n as n i g g e r s?

  9   A.   No.

 10   Q.   I n y o u r o p i n i o n, w a s t h a t - - t h e use o f t h a t w o r d

 11        be -- strike that.                T h a t w o r d , in a n d of i t s e l f,

 12        d o y o u f i n d it o f f e n s i v e ?

 13   A.   Y e s.

 14   Q.   T e l l m e w h y.

 15   A.   B e c a u s e i t' s r a c i s t t o t h e b l a c k r a c e .

 16   Q.   A n d i f D a r c y , w h o i s a w h i t e m o m, h a d c h i l d r e n

 17        w i t h a n A f r i c a n- A m e r i c a n f a t h e r , w o u l d t h a t a l s o

 18        b e r a c i s t r e l a t i v e to h e r r e f e r r i n g to h e r

 19        c h i l d r e n i n t h a t w a y?

 20   A.   Y e s.

 21   Q.   When you were hired, were you ever informed you

 22        could not request time off for the first twelve

 23        d a y s o f t h e m o n t h o r on S a t u r d a y s ?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 109 of 142


                                                                                          109



  1   A.   No.      I r e m e m b e r S a t u r d a y s b e i n g o u r b u s i e s t d a y,

  2        though.        I remember that.

  3   Q.   Okay.       D i d y o u - - w h e n y o u w e r e e m p l o y e d at B l a c k

  4        A n g u s M e a t, w a s t h e r e e v e r a n y o n e t h a t w a s M i d d l e

  5        Eastern that was employed there?

  6   A.   Not that I remember.

  7   Q.   Okay.       Did you ever hand out flyers for Black

  8        A n g u s M e a t?

  9   A.   Not that I remember.

 10   Q.   D o y o u t h i n k y o u w o u l d h a v e b e e n a b l e to do s o?

 11   A.   Y e s.

 12   Q.   Do you think that that is something you would

 13        h a v e t o b e t r a i n e d to do ?

 14   A.   Y e s.    Training is a part of another duty, but I

 15        think it would be an easy training.

 16   Q.   B a s e d o n y o u r e x p e r i e n c e , y o u t h i n k it 's

 17        s o m e t h i n g y o u a r e m o r e t h a n c a p a b l e of d o i n g ?

 18   A.   Correct.         And where to go.

 19   Q.   A n d d o y o u h a v e any r e c o l l e c t i o n - - I ' m s o r r y if

 20        I asked you this.               I don 't r e m e m b e r .      Do y o u h a v e

 21        a n y r e c o l l e c t i o n of a n i n d i v i d u a l n a m e d M i k e

 22        Leible?

 23   A.   No.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 110 of 142


                                                                                        110



  1   Q.   I t h i n k I a s k e d you .        J a m i e L a p r e s s?

  2   A.   Y e s.

  3   Q.   C a n y o u t e l l m e y o u r r e c o l l e c t i o n of h i m , i n

  4        general?

  5   A.   Jamie was our janitor, our custodian.                           He cleaned

  6        for Black Angus.               H e w o u l d c l o s e the s h o p e v e r y

  7        night.

  8   Q.   A n y t h i n g e l s e y o u r e m e m b e r a b o u t him ?

  9   A.   No.      Good guy, I remember.

 10   Q.   D o y o u r e c a l l if S e a n R o u n d was h i r e d b e f o r e or

 11        after you?

 12   A.   I d o n 't r e m e m b e r .

 13   Q.   Okay.      Do you ever recall having a complaint that

 14        y o u w e r e n o t a l l o w e d b r e a k s for l u n c h at B l a c k

 15        A n g u s M e a t?

 16   A.   No.

 17   Q.   Do you recall meeting with Keegan Roberts, your

 18        s i s t e r R e g i n a , D a r c y , an d p o s s i b l y , o n e or m o r e

 19        other people to complain that you were not being

 20        allowed a lunch break?

 21   A.   No.

 22   Q.   D o y o u r e c a l l p u n c h i n g i n an d p u n c h i n g o u t f o r

 23        y o u r b r e a k s?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 111 of 142


                                                                                        111



  1   A.   Y e s.    W e w r o t e t h e m d o w n f o r t h e t i m e c l o c k , too .

  2   Q.   D i d t h a t h a p p e n w h e n you f i r s t w e n t t h e r e ?

  3   A.   As far as I remember.

  4   Q.   Do you recall anyone complaining that Black Angus

  5        M e a t w a s i n v i o l a t i o n of l a w b e c a u s e i t did n o t

  6        allow its employees to have a thirty-minute

  7        lunch?

  8   A.   No.

  9   Q.   Do you recall them setting up -- agreeing and

 10        t h e n a l l o w i n g -- s t r i k e t h a t .    Were you allowed

 11        to take breaks with anyone else, lunch breaks?

 12   A.   I d o n 't r e m e m b e r .

 13   Q.   Did you get a lunch break?

 14   A.   Y e s.

 15   Q.   D o y o u k n o w if y o u g o t i t t h e w h o l e t i m e y o u w e r e

 16        there?

 17   A.   Y e s.    I h a d a l u n c h a l l t h e t i m e.

 18   Q.   Did you get two breaks and a lunch the whole

 19        time?

 20   A.   I t h i n k I r e m e m b e r in a f u l l s h i f t, I g o t t w o

 21        f i f t e e n - m i n u t e b r e a k s an d a l u n c h b r e a k .

 22   Q.   W h a t I' m a s k i n g , w h e n y o u f i r s t s t a r t e d w o r k i n g

 23        there --




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 112 of 142


                                                                                            112



  1   A.   Uh-huh.

  2   Q.   -- do you have any recollection of meeting with

  3        Keegan Roberts regarding any problem with

  4        u t i l i z i n g a n d g e t t i n g a s t a t e -m a n d a t e d b r e a k ?

  5   A.   No.

  6   Q.   D o y o u k n o w if - - s t r i k e t h a t .         Did you ever

  7        o b s e r v e h o w K e e g a n R o b e r t s t r e a t e d D a r c y B l a c k?

  8   A.   I w a s t h e r e d u r i n g i n t e r a c t i o n s , yes .      I saw them

  9        work together.

 10   Q.   Were you ever there during any interactions with

 11        Robert Seibert and Darcy Black?

 12   A.   Y e s.

 13   Q.   D i d D a r c y B l a c k e v e r c o m p l a i n t o you a b o u t h o w

 14        Robert Seibert treated her?

 15   A.   No.

 16   Q.   Y o u d o n ' t r e c a l l or y o u k n o w f o r s u r e ?

 17   A.   I k n o w f o r s u r e I d o n 't r e m e m b e r .

 18   Q.   Do you ever recall seeing Darcy Black cry at

 19        work?

 20   A.   I do remember that.                 You a s k e d me t h a t f i r s t .           I

 21        do remember her crying after a phone call she

 22        received.          I d o n 't r e m e m b e r w h a t the c a l l w a s

 23        about.       I t h i n k it m i g h t h a v e b e e n a b o u t h e r




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 113 of 142


                                                                                         113



  1        kids.

  2   Q.   D o y o u e v e r r e c a l l h a v i n g to c o v e r f o r h e r at

  3        w o r k s o s h e c o u l d r u n to t h e l a d i e s' r o o m b e c a u s e

  4        s h e w a s u p s e t f o r h o w s h e w a s t r e a t e d by a n y

  5        e m p l o y e e , w h e t h e r i t was a m a n a g e r o r n o t a t

  6        Black Angus Meat?

  7   A.   No.

  8   Q.   D i d y o u r s i s t e r h a v e any c o m p l a i n t s r e g a r d i n g h e r

  9        w o r k a t B l a c k A n g u s M e a t , t h a t y o u w e r e a w a r e of ?

 10   A.   N o t t h a t I ' m a w a r e of .

 11   Q.   D i d y o u e v e r s p e a k to y o u r m o t h e r a b o u t D a r c y

 12        B l a c k a nd h e r l a w s u i t ?

 13   A.   No.

 14   Q.   Do you recall ever telling your mother that Darcy

 15        B l a c k c o n t a c t e d you a f t e r s h e w a s t e r m i n a t e d ,

 16        r i g h t a f t e r s h e was t e r m i n a t e d , a s k i n g i f y o u

 17        w o u l d b e a w i t n e s s in h e r l a w s u i t ?

 18   A.   I d o n 't r e m e m b e r .

 19   Q.   L e t m e r e f e r a g a i n to E x h i b i t 2 1 1 , s e c o n d

 20        p a r a g r a p h t o t h e b o t t o m.   I ' ll r e a d it f o r y o u.

 21        A g a i n , t h i s is a s t a t e m e n t t h a t w a s s i g n e d a n d

 22        w r i t t e n b y R o b e r t a n d D i a n e S e i b e r t.   It s a y s

 23        i t ' s a f e e li n g a t B l a c k A n g u s M e a t A n g u s t h a t t h e




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 114 of 142


                                                                                         114



  1        o n l y o n e w i t h a b l a c k an d w h i t e i s s u e w a s D a r c y.

  2        S h e l e f t h e r r e s i g n a t i o n l e t t e r o n D i a n e 's d e s k

  3        t h e d a y a f t e r B o b a n d D i a n e l e f t for v a c a t i o n .

  4        S h e d i d n' t w a n t to f a c e t h o s e t h a t t r e a t e d h e r

  5        l i k e f a m i l y.   S h e h a d e v e n c o m m e n t e d o n how s h e

  6        w a s t r e a t e d as f a m i l y .     S h e t h e n p r o c e e d e d to

  7        c a l l R a e l e a n R u s h t o ask i f she w o u l d c o r r o b o r a t e

  8        D a r c y 's a l l e g a t i o n s , but R a e l e a n r e f u s e d .

  9        R a e l e a n ' s m o t h e r c a l l e d D i a n e t o let h e r k n o w .

 10        After the resignation letter, Darcy was informed

 11        s h e d i d n o t n e e d to c o m p l e t e h e r two w e e k s '

 12        notice and was paid her vacation.

 13                Does that help you remember Darcy calling

 14        y o u a f t e r s h e h a d g i v e n h e r two w e e k s ' n o t i c e a n d

 15        t h e y t o l d h e r to l e a v e?

 16   A.   No.     I d o n' t r e m e m b e r .

 17   Q.   D o y o u e v e r r e c a l l s p e a k i n g to y o u r m o t h e r a b o u t

 18        it?

 19   A.   No.

 20   Q.   If you spoke to your mother, would you have

 21        e x p e c t e d h e r t o c a l l D i a n e a b o u t it ?

 22   A.   Yeah, definitely.

 23   Q.   They are that close?




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 115 of 142


                                                                                             115



  1   A.   I f s h e k n e w, y e s .

  2   Q.   B u t y o u h a v e n o r e c o l l e c t i o n of D a r c y c a l l i n g

  3        y o u?

  4   A.   No.

  5   Q.   N o r e c o l l e c t i o n of h e r t e l l i n g y o u h o w J a m i e

  6        L a p r e s s r e f e r r e d to h e r c h i l d r e n ?

  7   A.   No.

  8   Q.   D o y o u e v e r r e c a l l h e r t e l l i n g y o u t h a t Bob

  9        Seibert told her -- do you ever recall her

 10        t e l l i n g y o u -- s t r i k e t h a t .

 11                 Do you ever recall her describing an

 12        i n c i d e n t t o y o u w h e r e , o n or a b o u t M a y 1 5 , 2 0 1 0,

 13        M r . L a p r e s s n e e d e d a key f o r t h e p a p e r t o w e l

 14        h o l d e r b y t h e s i n k in t h e d e l i ?           He a s k e d M i s s

 15        B l a c k i f s h e c o u l d b r e a k i n t o i t.          W h e n she s a i d

 16        n o , M r. L a p r e s s s a i d you h a v e t w o b l a c k k i d s, so

 17        you must know how.                M i s s B l a c k t o l d h i m t h a t her

 18        c h i l d r e n d o n o t s t e a l , t h e y don 't b r e a k i n t o

 19        stuff.       A n d s h e a s k e d h i m w h y h e w o u l d s a y t h a t.

 20        H e r e p l i e d b e c a u s e t h e y a r e n i g g e r s.

 21                 Did you ever learn that?

 22   A.   No.

 23   Q.   I f y o u h e a r d h i m s a y t h a t to D a r c y, w o u l d y o u be




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 116 of 142


                                                                                           116



  1         offended?

  2   A.    Y e s.

  3   Q.    O n S a t u r d a y , M a y 22 , 2 0 1 0 , M i s s B l a c k c o u l d n o

  4         l o n g e r f a c e t h e e n v i r o n m e n t , so s h e t e n d e r e d a

  5         letter of resignation addressed to Defendant

  6         R o b e r t S e i b e r t a n d p u t i t on D i a n e S e i b e r t ' s d e s k

  7         at the end of the day, giving her two weeks'

  8         notice.

  9   M S. O' B R I E N :     I' m s o r r y .     Is t h i s a n e x h i b i t n u m b e r?

 10   MS. GRECO:            L e t me a s k i f s h e r e c a l l s.      She s a i d s h e

 11         d i d n ' t r e m e m b e r h e r c o n v e r s a t i o n.

 12   BY MS. GRECO:

 13   Q.    I ' m t r y i n g t o s e e i f t h i s at a l l r e f r e s h e s y o u r

 14         memory.

 15   A.    No.

 16   Q.    And do -- at any time, do you have any

 17         recollection of Darcy Black telling you that when

 18         M r . S e i b e r t c a l l e d h e r i n t o the o f f i c e r e g a r d i n g

 19         h e r l e t t e r o f r e s i g n a t i o n , t h a t h e s a i d he

 20         a c c e p t e d i t a n d t o l d her s t u f f l i k e, t h i s h a p p e n s

 21         all the time?

 22   A.    No.

 23   Q.    D o y o u e v e r r e c a l l t h a t?




                                    Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 117 of 142


                                                                                             117



  1   A.   No.

  2   Q.   D o y o u r e c a l l h e r i n d i c a t i n g to y o u t h a t s h e

  3        a s k e d h i m i f i t was o k a y f o r Mr . L a p r e s s to r e f e r

  4        t o h e r c h i l d r e n as n i g g e r s , and h i m r e s p o n d i n g i t

  5        h a p p e n s i n s p o r t s a n d p o l i t i c s a n d s h e h a d to

  6        deal with it?

  7   A.   N o , I d i d n' t k n o w t h a t.

  8   Q.   D o e s t h a t a t a l l r e f r e s h y o u r r e c o l l e c t i o n?

  9   A.   No.

 10   Q.   Did Miss Black ever tell you that she was

 11        u n c o m f o r t a b l e w o r k i n g a r o u n d Mr . L a p r e s s b e c a u s e

 12        of his comments?

 13   A.   No.

 14   Q.   Did Miss Black ever tell you that Robert Seibert

 15        t o l d h e r i n r e s p o n s e , he w a s u n c o m f o r t a b l e w i t h

 16        t h e s i t u a t i o n a n d s h e c o u l d l e a v e r i g h t now ?

 17   A.   No.

 18   Q.   W o u l d t h e r e be a n y r e a s o n y o u w o u l d b e l i e v e J a m i e

 19        L a p r e s s - - s t r i k e t h a t.     Having worked with both

 20        J a m i e L a p r e s s an d D a r c y B l a c k , w o u l d t h e r e be a n y

 21        reason you would believe Jamie Lapress and

 22        d i s b e l i e v e D a r c y B l a c k?

 23   A.   No.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 118 of 142


                                                                                          118



  1   Q.   D i d D a r c y e v e r , in w o r k i n g w i t h y o u f o r the

  2        n u m b e r o f y e a r s she d i d, i n d i c a t e to y o u , i n any

  3        w a y, t h a t s h e w a s t h e t y p e o f p e r s o n t h a t w o u l d

  4        t e l l a l i e?

  5   A.   No.

  6   Q.   D i d y o u a l w a y s f i n d h e r to b e s t r a i g h t f o r w a r d a n d

  7        honest?

  8   A.   Y e s.

  9   Q.   And if she had told you that Jamie Lapress

 10        r e f e r r e d t o h e r c h i l d r e n a s n i g g e r s, w o u l d y o u

 11        have believed her?

 12   A.   Y e a h , I w o u l d h a v e b e l i e v e d her .

 13   Q.   Do you know any reason why Robert Seibert would

 14        n o t b e l i e v e h e r?

 15   A.   No.

 16   Q.   Do you know any reason why Diane Seibert would

 17        n o t b e l i e v e h e r?

 18   A.   No.

 19   Q.   Do you know any reason why Keegan Roberts would

 20        n o t b e l i e v e h e r?

 21   A.   No.

 22   Q.   If I told you that Jamie Lapress testified under

 23        o a t h t h a t h e f r e q u e n t l y w a s l a t e to w o r k , w o u l d




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 119 of 142


                                                                                           119



  1        you have any reason to disbelieve that?

  2   A.   No.

  3   Q.   Would you have any concern being frequently late

  4        f o r w o r k w h e n y o u w o r k e d a t B l a c k A n g u s M e a t?

  5   A.   I'm sorry.          Could you repeat the question?

  6   Q.   Would you have any concern about being frequently

  7        l a t e a t a r r i v i n g at y o u r j o b at B l a c k A n g u s M e a t ,

  8        when you worked there?

  9   A.   Me arriving late?               No .

 10   Q.   Let me reask that.                If you were to arrive late at

 11        w o r k , s a y f o u r o r f i v e t i m e s , w o u l d y o u be

 12        c o n c e r n e d a b o u t t h a t?

 13   A.   Y e s.

 14   Q.   W h y?

 15   A.   A r r i v e - - b e c a u s e p u n c t u a l i t y i s p a r t of a j o b.

 16   Q.   Okay.       And do you have any knowledge of someone

 17        b e i n g l a t e m a n y , m a n y t i m e s and B l a c k A n g u s M e a t

 18        taking no action against them?

 19   A.   No.

 20   Q.   W o u l d i t b e y o u r f e e l i n g t h a t i f, in f a c t , an

 21        i n d i v i d u a l w a s r e p e a t e d l y l a t e , a c t i o n s h o u l d be

 22        taken against them?

 23   A.   Y e s.




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 120 of 142


                                                                                          120



  1   Q.    I f a c t i o n w a s n o t t a k e n, w h a t w o u l d t h a t m a k e y o u

  2         believe?

  3   A.    T h a t e v e r y o n e i s n ' t h e l d t o the s a m e s t a n d a r d .

  4         E v e r y o n e n e e d s t o b e on t i m e .     E v e r y o n e n e e d s to

  5         b e o n t i m e.

  6   M S. G R E C O :   C a n we t a k e a b r e a k ?        I have to caution

  7         y o u, d u r i n g a d e p o s i t i o n , y o u c a n ' t s p e a k t o

  8         anyone regarding your testimony.                       After your

  9         testimony, you can speak all you want, but just

 10         during the deposition.                 Okay?

 11   THE WITNESS:          I understand.

 12                ( W h e r e u p o n, a s h o r t r e c e s s w a s t h e n t a k e n .)

 13   BY MS. GRECO:

 14   Q.    Do you recall one year at Black Angus Meat when

 15         y o u w e r e g o i n g t o d o s e c r e t S a n t a , w h e n you a n d

 16         D a r c y , a n d m a y b e s o m e b o d y e l s e , d e c i d e d to s e t u p

 17         secret Santa?

 18   A.    Vaguely.        I r e m e m b e r v a g u e ly .

 19   Q.    D o y o u r e c a l l p u t t i n g up a l i s t w i t h p e o p l e 's

 20         n a m e s o n i t a n d s o m e o n e c r o s s i n g off D a r c y ' s n a m e

 21         and writing not Darcy?

 22   A.    No.

 23   Q.    D o y o u r e c a l l t r y i n g to f i n d -- y o u d o n' t r e c a l l




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 121 of 142


                                                                                       121



  1        that?

  2   A.   No.

  3   Q.   Do you recall finding out who had done that?

  4   A.   No.

  5   Q.   D o y o u k n o w if y o u r s i s t e r w a s e v e r i n v o l v e d in

  6        f i n d i n g o u t w h o did t h a t ?

  7   A.   No.

  8   Q.   D o y o u r e c a l l if a n y o n e d e t e r m i n e d i t w a s J a m i e

  9        L a p r e s s t h a t h a d d o n e it ?

 10   A.   No.

 11   Q.   D o y o u r e c a l l an i n d i v i d u a l by t h e n a m e of K a t i e

 12        B i d e l l , S e a n 's g i r l f r i e n d ?

 13   A.   I remember Sean Round.                    I remember he had a

 14        girlfriend.            I d o n ' t r e m e m b e r h e r n a m e , but I

 15        know she played volleyball.                       I r e m e m b e r she w a s

 16        tall, dark hair.                T h a t' s w h a t I r e m e m b e r .

 17   Q.   D i d s h e w r a p d e e r m e a t w i t h you ?

 18   A.   I d o n 't r e m e m b e r t h a t , n o .

 19   Q.   D o y o u e v e r r e m e m b e r her w o r k i n g at a l l d u r i n g

 20        d e e r s e a s o n?

 21   A.   No.

 22   Q.   Were the deer wrapping stations right off the

 23        employee door hallway, as you enter the employee




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 122 of 142


                                                                                         122



  1        entrance?

  2   A.   Y e s.

  3   Q.   D o y o u e v e r r e c a l l D a r c y B l a c k t e l l i n g y o u to go

  4        to Diane to make a complaint about Sean harassing

  5        y o u a n d m a k i n g i n a p p r o p r i a t e c o m m e n t s to y o u?

  6   A.   No.

  7   Q.   Were you ever aware of Darcy Black making

  8        h o m e m a d e m a c a r o n i a n d c h e e s e at B l a c k A n g u s M e a t ,

  9        f o r t h e c o u n t e r?

 10   A.   No.

 11   Q.   Did you ever make anything?

 12   A.   N o t t h a t I r e m e m b e r , no .     Debbie made all the

 13        salads, I remember.

 14   Q.   Were you ever aware of Bob Seibert giving away

 15        meat?

 16   A.   No.

 17   Q.   D o y o u e v e r r e c a l l p a c k i n g b o x e s to g i v e to a n y

 18        type of meat inspectors?

 19   A.   No.

 20   Q.   W h e n y o u w e r e -- f o r the i n d i v i d u a l s w h o w e r e

 21        w r a p p i n g - - i n d i v i d u a l s t h a t w o r k e d in t h e p a c k

 22        room, did they wrap meat?

 23   A.   N o t a t t h e s a m e t i m e, b u t u s u a l l y -- s o m e t i m e s




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 123 of 142


                                                                                      123



  1        s o m e p e o p l e w o u l d w r a p, y e s.    If they would

  2        p a c k a g e d e l i v e ri e s -- I k n o w I w a s o n e o f t h e m.

  3        I d i d d e l i v e r i e s a n d I w r a p p e d m e a t.

  4   Q.   Do you think you should have been paid the same

  5        rate as males that were doing similar functions

  6        to you?

  7   A.   Yeah.      Y e s.

  8   Q.   D o y o u k n o w if y o u w e r e?

  9   A.   No.

 10   Q.   N o , m e a n i n g y o u don 't k n o w ?

 11   A.   No, I don't know.

 12   Q.   D o y o u e v e r r e c a l l a s k i n g P a t r i c k to h e l p y o u

 13        r e a c h t h i n g s o u t of t h e f r e e z e r ?

 14   A.   No.

 15   Q.   Do you recall Darcy Black telling you Patrick

 16        w a n t e d y o u - - h e r t o ask y o u if h e w o u l d d a n c e

 17        w i t h h e r a t h e r w e d d i n g -- D a r c y ' s w e d d i n g ?

 18   A.   No, I don't remember.

 19   Q.   Do you know anyone who was paid with cash at

 20        Black Angus Meat?

 21   A.   No.

 22   Q.   W h e n y o u s a y y o u d o n' t k n o w , t h a t m e a n s to y o u r

 23        knowledge?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 124 of 142


                                                                                       124



  1   A.   Right.

  2   Q.   Okay.      When you were employed at Black Angus

  3        Meat, was Nicole Seibert employed there?

  4   A.   I t h i n k s o, y e s.      I t h i n k we o v e r l a p p e d for s o m e

  5        time, yes.

  6   Q.   W a s t h e r e a n y p o l i c y a b o u t t a k i n g b r e a k s at B l a c k

  7        A n g u s M e a t f o r t h e p e o p l e in t h e p a c k r o o m ?

  8   A.   T h e s a m e a s -- w h e n y o u s a y p o l i c y, y o u m e a n a

  9        s h e e t o f p a p e r t h a t w a s g i v e n t o me or p o l i c y

 10        of --

 11   Q.   S h e e t o f p a p e r t h a t w a s g i v e n t o you .

 12   A.   No.

 13   Q.   D o y o u k n o w if t h e m a l e s i n the b a c k c l o c k e d in

 14        and out for their breaks?

 15   A.   No, I don't know.

 16   Q.   W e r e y o u t o l d y o u h a d to c l o c k in a n d o u t f o r

 17        y o u r b r e a k?

 18   A.   Y e s.

 19   Q.   Who told you that?

 20   A.   Diane.

 21   Q.   What did she tell you?

 22   A.   S h e s a i d y o u h a d to w r i t e d o w n w h e n y o u s i g n out

 23        f o r y o u r b r e a k a n d w h e n y o u c o m e b a c k in , o n y o u r




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 125 of 142


                                                                                          125



  1        time card.

  2   Q.   D o y o u h a v e a n y k n o w l e d g e of w h e t h e r o r not m a l e s

  3        did that at Black Angus Meat?

  4   A.   No.

  5   Q.   J a m i e L a p r e s s, f o r e x a m p l e ?

  6   A.   No.

  7   Q.   Do you believe they should have to follow the

  8        s a m e r u l e s?

  9   A.   Y e s.

 10   Q.   H o w w o u l d y o u g e t t i m e o f f a t B l a c k A n g u s M e a t?

 11   A.   I w o u l d r e q u e s t any t i m e o f f w i t h D i a n e .

 12   Q.   W a s t h e r e a c a l e n d a r you w o u l d h a v e to r e q u e s t - -

 13        w r i t e y o u r r e q u e s t on or h o w w o u l d y o u d o t h a t?

 14   A.   I d o n 't r e m e m b e r .    I think I just went in

 15        v e r b a l l y a n d j u s t a s k e d f o r t i m e, c e r t a i n d a y s

 16        off that I needed or time.

 17   Q.   W e r e y o u e v e r n o t g r a n te d a r e q u e s t?

 18   A.   No, not that I remember.

 19   Q.   I f y o u w a n te d o f f o n S a t u r d a y , w o u l d t h e y g i v e i t

 20        to you?

 21   A.   I d o n 't r e m e m b e r .    I don 't r e m e m b e r .    I imagine

 22        s o , b e c a u s e my g a m e s w e r e on S a t u r d a y s .    But

 23        y e a h -- I d o n ' t k n o w.        I don't remember.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 126 of 142


                                                                                        126



  1   Q.   D o y o u r e c a l l D a r c y B l a c k w a n t i n g to b e off o n e

  2        S a t u r d a y a m o n t h to b e w i t h her c h i l d r e n ?

  3   A.   No.

  4   Q.   D o y o u k n o w if s h e w a s g i v e n S a t u r d a y s o f f --

  5   A.   No.

  6   Q.   - - u p o n r e q u e s t?

  7   A.   No.

  8   Q.   M e a n i n g y o u d o n' t k n o w?

  9   A.   M e a n i n g I d o n ' t k n o w.

 10   Q.   Okay.      Did you ever hear Jamie Lapress -- strike

 11        that.      Did you ever hear anyone say that Bob

 12        S e i b e r t s a i d t h a t h i s n i g s w e r e d i r t y i n g up t h e

 13        p a r k i n g l o t?

 14   A.   No.

 15   Q.   W a s - - t o t h e b e s t of y o u r k n o w l e d g e , w a s D a r c y

 16        a l w a y s t o w o r k o n t i m e?

 17   A.   Y e s.    I remember that.

 18   Q.   T o t h e b e s t of y o u r k n o w l e d g e , d i d D a r c y t r e a t

 19        e v e r y o n e t h e s a m e a n d w i t h r e s p e c t?

 20   A.   Y e s.

 21   Q.   I d o n 't k n o w i f I a s k e d y o u t h i s.            Did you ever

 22        h e a r o f a p e r s o n r e f e r r e d to as T u r t l e ?

 23   A.   No.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 127 of 142


                                                                                        127



  1   Q.   D o y o u e v e r h e a r of a n i n d i v i d u a l n a m e d M a t t

  2        Marshall?

  3   A.   No.

  4   Q.   W e r e y o u e v e r a w a r e i f D a r c y -- s t r i k e t h a t .

  5        W e r e y o u a w a r e o f D a r c y B l a c k - - s t r i k e t h a t.

  6                 W e r e y o u a l l o w e d t o b r i n g y o u r c e l l p h o n e to

  7        t h e w o r k p l a c e?

  8   A.   No.

  9   Q.   Do you know any males who utilized their cell

 10        phone during working hours?

 11   A.   I d o n 't r e m e m b e r .

 12   Q.   D i d y o u e v e r c o n s i d e r , a t a n y t i m e, t h a t S e a n

 13        R o u n d w a s j e a l o u s o f y o u r b o y f r i e n d?

 14   A.   J u s t p r o b a b l y w h e n he m a d e t h e c o m m e n t , yes .

 15   Q.   Okay.       The comment you are telling us about?

 16   A.   Y e s.

 17   Q.   B u t o t h e r t h a n t h a t , t h a t ' s the o n l y c o m m e n t you

 18        recall?

 19   A.   Right.

 20   Q.   I f a n e m p l o y e e r e f e r r e d to y o u r c h i l d r e n as

 21        n i g g e r s a n d t h e e m p l o y e r d i d n o t d i s c h a r g e or

 22        discipline them, would you stay at that

 23        employment?




                                      Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 128 of 142


                                                                                     128



  1   A.    No.

  2   M S. G R E C O :      I h a v e n o f u r t h e r q u e s t i o n s.

  3   M S. O' B R I E N :      I h a v e no q u e s t i o n s .

  4   BY MS. GRECO:

  5   Q.    Just one more.              Sorry.

  6                D i d y o u e v e r s p e a k t o a n y o n e f r o m - - a ny

  7         l a w y e r o n b e h a l f of t h e D e f e n d a n t , n o t j u s t

  8         c o u n s e l t h a t 's p r e s e n t, b u t a n y b o d y e l s e ?

  9   A.    No.

 10   M S. G R E C O :      Okay.      N o f u r t h e r q u e s t i o n s.

 11

 12                                     *     *      *      *      *

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23




                                     Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 129 of 142


                                                                                       129



  1                I HEREBY CERTIFY that I have read the

  2        f o r e g o i n g 1 2 8 p a g e s a n d t h a t , e x c e p t a s to t h o s e

  3        c h a n g e s s e t f o r t h i n the a t t a c h e d e r r a t a f o r m ( s) ,

  4        t h e y a r e a t r u e and a c c u r a t e t r a n s c r i p t of t h e

  5        t e s t i m o n y g i v e n by me in t h e a b o v e-e n t i t l e d

  6        a c t i o n o n M a y 20 , 2 0 1 9.

  7

  8

  9

 10                                     __ _ _ _ __ _ _ ___ _ _ __ __ _ __ __ _ __ __ ___

 11                                                    RAELEAN McGEE

 12

 13

 14        S w o r n t o b e f o r e me t h i s

 15

 16        _ _ __ _ _ _ d a y of _ __ ___ _ _ __ _ _ 2 0 1 9 .

 17

 18

 19        _ _ __ _ _ _ _ _ _ _ _ __ _ _ __ ___ _ _ __ _

 20                  Notary Public.

 21

 22

 23




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 130 of 142


                                                                                             130



  1        STATE OF NEW YORK)

  2                                    SS :

  3        COUNTY OF ERIE)

  4

  5               I , M a r y Ann M o r e t t a, a N o t a r y P u b l i c i n a n d

  6        f o r t h e S t a t e of N e w Y o r k , C o u n t y of E r i e , DO

  7        H E R E B Y C E R T I F Y t h a t t h e t e s t i m o n y of R A E L E A N

  8        M c G E E w a s t a k e n d o w n by me i n a v e r b a t i m m a n n e r

  9        b y m e a n s o f M a c h i n e S h o r t h a n d , on M a y 20 , 2 0 1 9.

 10        That the testimony was then reduced into writing

 11        under my direction.                T h a t t h e t e s t i m o n y was t a k e n

 12        t o b e u s e d i n t h e a b o v e- e n t i t l e d a c t i o n .     That

 13        the said deponent, before examination, was duly

 14        s w o r n b y m e to t e s t i f y t o t h e t r u t h, t h e w h o l e

 15        truth and nothing but the truth, relative to said

 16        action.

 17               I f u r t h e r C E R T I F Y t h a t t h e a b o v e -d e s c r i b e d

 18        transcript constitutes a true and accurate and

 19        complete transcript of the testimony.

 20

 21                                    __ _ _ _ __ _ _ ___ _ _ __ __ _ __ __ _ __ __ __
                                                   M A R Y A N N M O R E T T A,
 22                                                Notary Public.

 23




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 131 of 142
                                                    Raelean McGee
                                                                                                                                  1
                          38:21, 39:14, 43:1,       57:4                         address [7] - 6:10,      91:12, 92:4, 95:7,
            '
                          43:2, 43:4, 48:1, 48:2,    4/2/06 [1] - 49:19        6:18, 6:19, 7:10, 7:13,    95:17, 95:21, 96:19,
 '04 [1] - 43:1           48:14, 48:17               4/27/08 [1] - 55:9        7:14, 31:15                102:8, 102:15,
 '05 [1] - 43:6            2006 [4] - 51:4, 51:5,    4/6/2009 [2] - 56:22,       addressed [1] -          102:19, 108:17
 '06 [2] - 52:4           52:17, 54:4               57:3                       116:5                       Americans [1] -
                           2007 [2] - 29:18,         401(k [1] - 44:11           Advantage [6] - 16:2,    103:20
            1             54:23                                                16:8, 16:12, 16:14,         Amherst [6] - 4:23,
 1/9/2018 [1] - 72:11      2008 [15] - 9:23,                   5               16:16, 45:3                30:18, 31:14, 32:6,
 104 [3] - 14:17,         21:23, 22:1, 29:23,                                    advertising [1] -        32:8, 34:13
                                                     5 [1] - 55:18
38:14, 39:4               30:22, 31:1, 31:2,                                   74:20                       amount [1] - 48:10
                                                     5/13/07 [1] - 54:13
 105 [1] - 39:19          31:4, 31:11, 31:13,                                    advise [1] - 6:10         ANGUS [3] - 1:9,
                                                     5/4/08 [1] - 55:9
 106 [1] - 47:20          46:3, 55:19, 56:2,                                     African [18] - 62:13,    1:10, 1:10
                          56:15                      5/7/07 [1] - 54:13
 107 [1] - 48:13                                                               62:18, 64:16, 65:9,         Angus [106] - 5:9,
                           2009 [6] - 57:15,         5920 [2] - 33:1, 34:3
 108 [1] - 49:3                                                                65:10, 65:13, 88:4,        8:5, 8:11, 9:4, 9:5,
 109 [1] - 51:2           57:16, 57:17, 58:4,                                  91:12, 92:4, 95:7,         12:4, 12:10, 13:5,
 10th [1] - 7:19          58:11, 78:2                          6               95:17, 95:21, 96:19,       14:15, 14:21, 21:7,
                           2010 [6] - 23:2, 23:3,    6562 [1] - 35:19          102:8, 102:15,             21:11, 21:13, 21:16,
 11 [1] - 55:19
                          57:17, 57:18, 115:12,                                102:19, 103:20,            22:3, 22:7, 22:10,
 110 [1] - 51:15
                          116:3                                7               108:17                     37:18, 38:9, 38:18,
 111 [1] - 52:2
                           2011 [1] - 23:2                                       African-American         39:6, 39:16, 39:20,
 112 [1] - 54:2                                      7/10/05 [1] - 39:22
                           2012 [1] - 33:4                                     [17] - 62:13, 62:18,       40:15, 40:18, 45:10,
 113 [1] - 54:11                                     7/10/16 [1] - 51:16
                           2014 [2] - 19:2, 30:4                               64:16, 65:9, 65:10,        45:15, 46:12, 47:4,
 114 [1] - 54:22                                     7/16/06 [1] - 51:17
                           2017 [1] - 88:1                                     65:13, 88:4, 91:12,        47:6, 47:20, 48:13,
 115 [1] - 55:7                                      7/4/05 [1] - 39:21
                           2018 [3] - 30:3,                                    92:4, 95:7, 95:17,         48:21, 49:4, 51:2,
 116 [1] - 56:14
                          72:10, 91:7                                          95:21, 96:19, 102:8,       52:3, 54:3, 54:22,
 117 [1] - 56:21
                           2019 [4] - 1:19,                    9               102:15, 102:19,            55:8, 56:14, 56:21,
 118 [1] - 58:3                                                                                           57:2, 57:10, 57:20,
                          129:6, 129:16, 130:9       971 [2] - 32:8, 32:20     108:17
 12 [2] - 39:14, 91:7                                                                                     58:1, 58:4, 58:14,
                           20th [3] - 8:22, 19:2,    9:28 [1] - 1:19             African-Americans
 1200 [1] - 3:7                                                                                           58:18, 58:20, 58:22,
                          88:1                                                 [1] - 103:20
 128 [1] - 129:2                                                                                          59:10, 59:16, 60:19,
                                                                                 afternoon [1] - 18:17
 136 [2] - 4:23, 34:13
                           211 [3] - 102:23,                   A                                          61:11, 65:1, 66:5,
                          103:14, 113:19                                         age [1] - 45:20
 14 [2] - 1:18, 3:4                                   a.m [1] - 83:21                                     66:23, 71:3, 72:8,
                           21st [1] - 78:1                                       agency [5] - 13:20,
 14051 [2] - 4:23,                                    A.M [1] - 1:19           16:5, 45:1, 103:1,         75:3, 77:5, 77:11,
                           22 [2] - 48:1, 116:3
34:14                                                 ability [2] - 5:19,                                 77:20, 78:13, 78:16,
                           235 [1] - 59:16                                     103:2
 14094 [1] - 33:2                                   43:21                                                 80:17, 81:20, 84:17,
                           236 [1] - 60:17                                       ago [1] - 36:2
 14202 [1] - 3:8                                      able [10] - 8:17,          agree [5] - 95:5,        85:11, 85:14, 85:17,
                           237 [2] - 66:2, 73:1
 14203 [1] - 3:4                                    23:17, 23:20, 28:11,       100:15, 100:21,            85:20, 86:1, 95:2,
                           24 [1] - 52:4
 15 [1] - 115:12                                    31:8, 33:15, 35:11,        106:10, 107:5              95:6, 96:3, 96:21,
                           241 [3] - 72:7, 72:22,
 1700 [2] - 1:17, 3:3                               75:15, 94:9, 109:10          agreeing [1] - 111:9     97:9, 97:16, 97:23,
                          73:13
 18 [1] - 52:4                                        above-described [1]        allegations [1] -        98:5, 98:13, 100:2,
                           25 [1] - 51:5
 19 [1] - 51:4                                      - 130:17                   114:8                      100:8, 101:19,
                           2500 [1] - 29:23
 1986 [1] - 7:19                                      above-entitled [2] -       allow [2] - 32:12,       101:22, 102:2, 109:4,
                           25th [1] - 52:17
 19th [1] - 19:1                                    129:5, 130:12              111:6                      109:8, 110:6, 110:15,
                           264A [1] - 78:18
 1st [1] - 38:21                                      absolutely [1] - 89:8      allowed [5] - 35:14,     111:4, 113:6, 113:9,
                           264B [1] - 76:18
                                                      accepted [1] -           110:14, 110:20,            113:23, 119:4, 119:7,
                           264D [1] - 80:8
            2              28 [1] - 48:1
                                                    116:20                     111:10, 127:6              119:17, 120:14,
                                                      accumulating [1] -         allowing [1] - 111:10    122:8, 123:20, 124:2,
 20 [3] - 1:19, 129:6,     288 [2] - 32:3, 99:22
                                                    47:2                                                  124:7, 125:3, 125:10
130:9                      295 [4] - 2:5, 3:22,                                  alternative [1] - 4:16
                                                      accurate [5] - 4:14,                                 Ann [1] - 130:5
 200 [1] - 3:7            5:23, 6:8                                              amended [1] - 7:8
                                                    20:3, 58:8, 129:4,                                     ANN [2] - 1:20,
 2000 [3] - 30:3,          296 [3] - 2:5, 3:22,                                  America [18] - 21:18,
                                                    130:18                                                130:21
30:22, 42:23              7:7                                                  22:11, 22:13, 22:18,
                                                      acquired [1] - 36:5                                  annoyed [1] - 94:22
 2003 [13] - 19:5,                                                             22:22, 23:6, 23:9,
                                                      acquisition [1] - 29:2   28:9, 28:10, 28:18,         answer [20] - 5:19,
19:8, 19:16, 19:19,                  3                action [12] - 100:18,    28:22, 44:7, 44:8,         63:23, 88:4, 88:7,
24:16, 25:14, 26:9,
                           3 [1] - 2:5              100:20, 101:9,             47:9, 47:12, 57:11,        88:10, 89:12, 89:14,
26:22, 27:5, 30:12,
                           3/27/06 [1] - 49:19      101:12, 101:15,            57:18, 57:21               89:16, 89:18, 89:21,
30:14, 30:16, 31:4
                           31 [1] - 52:17           101:18, 119:18,              American [19] -          89:22, 90:1, 90:4,
 2004 [8] - 9:21, 9:23,
                                                    119:21, 120:1, 129:6,      62:13, 62:18, 64:16,       90:6, 91:14, 91:20,
11:15, 15:14, 25:23,                                                                                      92:2, 92:3, 92:17,
29:6, 30:21                          4              130:12, 130:16             65:9, 65:10, 65:11,
                                                      addition [1] - 59:23     65:13, 65:17, 88:4,        106:13
 2005 [10] - 30:4,         4/12/2009 [2] - 56:23,




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 132 of 142
                                                    Raelean McGee
                                                                                                                                   2
 anyway [1] - 93:7         Avenue [1] - 3:7         23:16, 56:11, 91:21,       120:14, 122:3, 122:7,      breasts [1] - 98:1
 apartment [1] -           aware [22] - 8:23,       92:18, 92:21, 93:10        122:8, 123:15,             bring [2] - 64:11,
99:22                     44:18, 44:21, 45:2,        Bidell [1] - 121:12       123:20, 124:2, 124:6,     127:6
 apologize [1] - 94:1     45:5, 45:12, 46:12,        big [3] - 12:23, 93:6,    125:3, 125:10, 126:1,      brother [2] - 10:6,
 apologizing [1] -        60:21, 62:5, 81:5,        93:8                       127:5                     13:13
94:5                      89:19, 89:22, 89:23,       bigger [1] - 34:11         BLACK [4] - 1:5, 1:9,     brothers [1] - 13:11
 APPEARANCES [1] -        91:10, 91:21, 102:1,       biracial [2] - 99:4,      1:10, 1:10                 brought [1] - 5:8
3:1                       113:9, 113:10, 122:7,     103:22                      Black's [7] - 9:9,        bubbly [1] - 103:18
 Appearing [2] - 3:5,     122:14, 127:4, 127:5       birth [1] - 7:18          9:12, 77:17, 99:1,         BUFFALO [1] - 1:9
3:8                                                  birthday [1] - 99:16      101:6, 101:8, 108:8        Buffalo [4] - 1:18,
 application [22] -                  B               bit [1] - 13:14            block [1] - 68:4         3:4, 3:8, 10:19
14:21, 38:20, 38:23,                                 black [11] - 20:13,        blue [1] - 61:5           building [6] - 32:18,
                           babysat [1] - 99:5
41:2, 41:8, 41:10,                                  62:22, 86:3, 89:20,         Bob [13] - 10:14,        61:13, 72:15, 73:11,
                           babysit [1] - 99:9
41:14, 42:8, 42:12,                                 90:1, 90:3, 90:5,          10:18, 12:22, 40:19,      79:14, 98:19
                           Bachelor's [1] - 9:18
43:23, 61:19, 61:23,                                107:21, 108:15,            80:20, 96:7, 101:2,        Building [3] - 1:18,
                           bachelorette [1] -
62:1, 62:3, 62:5, 62:6,                             114:1, 115:16              101:4, 101:9, 114:3,      3:3, 3:7
                          99:18
63:9, 63:11, 64:11,                                  Black [139] - 3:9, 5:7,   115:8, 122:14, 126:11      busiest [1] - 109:1
                           background [2] -
64:15, 64:18, 64:20                                 5:8, 8:5, 8:10, 9:4,        Bob's [2] - 95:5, 95:7    business [39] - 1:9,
                          7:21, 9:15
 applications [2] -                                 9:5, 12:4, 12:10, 13:5,     Bobcat [1] - 37:3        11:1, 11:6, 11:11,
                           backtrack [1] - 24:1
61:17, 62:9                                         14:15, 14:21, 21:7,         body [2] - 84:6, 84:9    11:16, 23:21, 23:23,
                           bad [2] - 5:11, 38:2
 applied [1] - 40:17                                21:10, 21:12, 21:16,        bookkeeper [1] -         24:18, 24:20, 24:21,
                           Bank [18] - 21:18,
 applying [2] - 21:7,                               22:3, 22:7, 22:10,         28:4                      24:22, 25:3, 25:12,
                          22:11, 22:13, 22:18,
42:6                                                37:18, 38:9, 38:18,         books [1] - 23:23        25:18, 25:19, 26:10,
                          22:22, 23:5, 23:8,
 appropriate [4] -                                  39:6, 39:16, 39:20,         borrow [1] - 33:16       27:11, 27:14, 29:15,
                          28:9, 28:10, 28:18,
97:13, 97:19, 98:9,                                 40:15, 40:18, 45:10,        bottom [2] - 39:5,       29:19, 29:21, 30:10,
                          28:22, 44:6, 44:8,
98:23                                               45:15, 46:11, 47:3,        113:20                    30:13, 31:4, 31:9,
                          47:9, 47:12, 57:11,
 April [2] - 57:15,                                 47:6, 47:20, 48:13,         BOULEVARD [1] -          32:13, 32:18, 32:19,
                          57:18, 57:21
58:11                                               48:21, 49:3, 51:2,         1:9                       33:11, 35:13, 35:16,
                           BARCLAY [1] - 3:6
 area [4] - 59:20,                                  52:2, 54:3, 54:22,          bounced [2] - 43:9,      35:18, 37:13, 65:18,
                           based [9] - 34:19,
67:23, 68:3, 72:18                                  55:8, 56:14, 56:21,        43:16                     91:18, 96:15, 104:2,
                          34:21, 53:19, 88:8,
 areas [1] - 80:6                                   57:2, 57:9, 57:20,          box [2] - 69:15,         105:9
                          105:23, 106:2,
 argued [1] - 84:21                                 57:23, 58:3, 58:13,        69:17                      butcher [13] - 11:7,
                          106:11, 106:13,
 arguing [1] - 84:16                                58:18, 58:20, 58:22,        boxes [1] - 122:17       67:23, 68:1, 68:3,
                          109:16
 arrangement [1] -                                  59:10, 59:16, 60:18,        boy [3] - 20:23, 21:1,   68:7, 68:8, 70:10,
                           Bates [1] - 39:4
33:19                                               61:11, 64:23, 66:5,        95:14                     70:13, 70:15, 71:6,
                           Bear [2] - 35:19, 36:1   66:23, 70:1, 71:3,
 arrive [2] - 119:10,                                                           boyfriend [35] -         71:7, 71:9, 75:13
                           became [1] - 44:20       72:8, 75:3, 77:5,
119:15                                                                         19:18, 85:1, 85:2,         BY [6] - 5:4, 59:14,
                           become [3] - 44:17,      77:11, 77:20, 78:1,
 arriving [3] - 81:5,                                                          85:21, 86:2, 86:8,        66:16, 116:12,
                          89:23, 91:10              78:13, 78:15, 80:17,
119:7, 119:9                                                                   86:17, 86:18, 87:1,       120:13, 128:4
                           began [2] - 38:23,       81:20, 84:17, 84:23,
 arrow [1] - 68:4                                                              87:9, 87:16, 87:18,
                          43:2                      85:11, 85:14, 85:17,
 Asian [2] - 63:2,
                           begin [1] - 26:20
                                                                               88:3, 88:21, 89:7,                   C
65:15                                               85:20, 86:1, 94:18,        90:12, 90:22, 91:12,
                           beginning [2] - 28:6,    95:2, 95:6, 96:3,                                     cafe [1] - 16:4
 ass [2] - 84:12, 98:6                                                         91:19, 92:1, 92:9,
                          38:7                      96:21, 97:9, 97:16,                                   calendar [1] - 125:12
 assisted [1] - 26:10                                                          92:15, 101:5, 103:23,
                           behalf [1] - 128:7       97:23, 98:5, 98:13,                                   CANTWELL [1] - 3:3
 assume [1] - 78:1                                                             105:5, 105:12,
                           behind [2] - 67:10,      98:15, 99:7, 99:12,                                   capable [1] - 109:17
 assuming [2] - 7:12,                                                          105:15, 105:16,
                          68:2                      99:19, 100:1, 100:2,                                  card [5] - 13:20,
76:23                                                                          105:19, 106:4,
                           below [1] - 42:23        100:4, 100:8, 101:19,                                14:7, 16:6, 29:10,
 assumption [1] -                                                              106:15, 106:23,
                           benefits [9] - 44:7,     101:22, 102:2, 102:5,                                125:1
106:10                                                                         107:7, 107:11, 127:13
                          44:10, 44:18, 45:1,       102:6, 102:13, 109:3,                                 care [5] - 46:7, 54:1,
 attachable [1] - 29:9                                                          boyfriend's [2] -
                          45:4, 45:11, 46:12,       109:7, 110:6, 110:14,                                87:12, 88:13, 88:21
 attached [1] - 129:3                                                          106:1, 106:11
                          46:13, 47:4               111:4, 112:7, 112:11,                                 carpet [2] - 97:2,
 attend [1] - 9:22                                                              break [10] - 59:11,
                           best [8] - 5:19, 8:19,   112:13, 112:18,                                      97:6
 attended [1] - 78:14                                                          110:20, 111:13,
                          24:11, 26:23, 64:10,      113:6, 113:9, 113:12,                                 cars [1] - 95:18
 attending [1] - 43:8                                                          111:21, 112:4,
                          92:4, 126:15, 126:18      113:15, 113:23,                                       case [1] - 101:8
 attorney [3] - 4:2,                                                           115:15, 115:18,
                           better [7] - 85:11,      115:15, 115:17,                                       cash [8] - 73:18,
4:6, 9:1                                                                       120:6, 124:17, 124:23
                          86:15, 86:23, 87:5,       116:3, 116:17,                                       73:20, 73:22, 74:1,
 August [6] - 15:14,                                                            breaks [8] - 110:14,
                          88:7, 88:10, 88:15        117:10, 117:14,                                      74:10, 74:18, 74:21,
17:12, 17:16, 48:1,                                                            110:23, 111:11,
                           between [10] - 3:14,     117:20, 117:22,                                      123:19
48:9                                                                           111:18, 111:21,
                          16:11, 17:16, 22:10,      119:4, 119:7, 119:17,                                 Caucasian [7] - 20:6,
 Avant [1] - 3:7                                                               124:6, 124:14




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 133 of 142
                                                      Raelean McGee
                                                                                                                                   3
62:19, 63:2, 65:2,          city [3] - 94:9, 94:12,   48:23                    34:20, 42:21, 45:9,        DAMON [1] - 3:6
65:3, 65:5, 65:7           96:23                       complain [3] - 100:1,   47:2, 47:18, 51:23,        dance [1] - 123:16
 caution [1] - 120:6        Civil [1] - 1:16          110:19, 112:13           52:12, 57:8, 58:2,         dancing [2] - 78:23,
 cell [2] - 127:6, 127:9    cleaned [1] - 110:5        complained [1] -        69:11, 73:6, 73:12,       79:2
 cent [2] - 50:15,          clear [1] - 81:15         101:4                    73:14, 74:16, 75:5,        Darcy [56] - 3:9, 5:7,
53:16                       clearly [1] - 5:10         complaining [1] -       78:8, 87:20, 109:18       9:8, 9:12, 70:1, 76:22,
 center [1] - 22:21         cleavage [1] - 97:18      111:4                     correctly [1] - 75:23    77:17, 77:22, 78:1,
 centrally [1] - 35:22      clock [2] - 111:1,         complaint [6] -          corroborate [1] -        78:12, 80:19, 82:17,
 cents [19] - 40:10,       124:16                     91:14, 91:16, 103:2,     114:7                     84:23, 90:18, 90:20,
48:8, 48:16, 49:11,         clocked [1] - 124:13      103:4, 110:13, 122:4      counsel [3] - 3:14,      94:18, 98:11, 98:15,
49:14, 52:20, 52:21,        close [3] - 60:18,         complaints [2] -        8:10, 128:8               99:1, 99:7, 99:12,
53:3, 54:7, 54:15,         110:6, 114:23              23:13, 113:8              counter [6] - 63:9,      99:19, 100:1, 100:4,
54:17, 55:2, 55:12,         close-up [1] - 60:18       complete [2] -          63:15, 67:2, 67:5,        102:5, 102:6, 102:13,
55:13, 55:22, 56:17,        closer [1] - 67:16        114:11, 130:19           70:7, 122:9               103:20, 108:7,
57:5, 57:7, 58:6            clothes [1] - 95:22        completed [1] -          COUNTY [1] - 130:3       108:16, 110:18,
 certain [4] - 7:11,        CMS [4] - 13:19,          39:15                     County [1] - 130:6       112:7, 112:11,
69:19, 82:12, 125:15       14:14, 15:9, 44:23          completely [1] -         couple [9] - 6:6,        112:13, 112:18,
 certification [1] -        co [4] - 29:14, 29:16,    17:20                    13:13, 17:22, 31:16,      113:11, 113:14,
3:16                       30:2, 30:6                  concern [2] - 119:3,    43:10, 43:16, 53:9,       114:1, 114:10,
 CERTIFY [3] - 129:1,       co-sign [1] - 30:6        119:6                    69:22, 90:13              114:13, 115:2,
130:7, 130:17               co-signed [1] - 30:2       concerned [2] -          course [1] - 80:20       115:23, 116:17,
 championships [1] -        co-signer [2] - 29:14,    107:17, 119:12            court [1] - 37:20        117:20, 117:22,
17:14                      29:16                       conduct [2] - 100:22,    COURT [1] - 1:3          118:1, 120:16,
 changed [5] - 6:10,                                  101:1                     cover [1] - 113:2        120:21, 122:3, 122:7,
                            collection [3] -
6:18, 27:22, 28:12                                     confused [1] - 26:3      covered [3] - 45:22,     123:15, 126:1,
                           13:19, 16:5, 44:23
 changes [2] - 4:15,                                   connection [1] -        46:5, 46:9                126:15, 126:18,
                            college [13] - 17:17,
129:3                                                 103:21                    Creative [2] - 15:9,     127:4, 127:5
                           21:21, 21:22, 22:4,
 changing [1] - 23:12                                  consider [3] - 76:3,    16:11                      DARCY [1] - 1:5
                           26:2, 30:22, 30:23,
 cheat [1] - 86:3          43:8, 43:12, 45:21,        76:10, 127:12             credit [24] - 13:20,      Darcy's [5] - 83:17,
 check [14] - 39:19,       45:22, 46:1, 103:17         consistent [10] -       14:7, 16:6, 29:10,        103:4, 114:8, 120:20,
40:20, 47:21, 48:23,                                  48:19, 49:15, 51:11,     33:17, 33:18, 33:21,      123:17
                            colleges [3] - 43:10,
51:15, 52:3, 52:16,                                   51:21, 52:13, 54:9,      34:1, 85:21, 91:13,        dark [1] - 121:16
                           43:17, 43:18
54:12, 55:8, 55:18,         coming [3] - 5:21,        54:19, 55:4, 55:15,      91:20, 92:1, 92:5,         dash [2] - 89:20
56:22, 57:3, 58:1,         8:1, 82:23                 56:18                    92:10, 92:16, 103:23,      date [7] - 7:18,
74:17                       commencing [1] -           constitutes [1] -       105:11, 106:5,            38:18, 38:19, 39:3,
 checked [1] - 73:20       1:19                       130:18                   106:16, 107:3, 107:7,     39:13, 57:12, 77:23
 checking [2] - 49:4,       comment [23] -             construction [1] -      107:20, 107:23             dated [5] - 19:12,
51:3                       91:11, 91:18, 91:23,       79:9                      Creek [2] - 32:8,        38:20, 89:21, 90:3,
 cheese [1] - 122:8        92:8, 92:17, 103:22,        contact [1] - 28:4      32:20                     103:20
 Chevy [1] - 29:23         104:20, 104:22,             contacted [1] -          crossing [1] - 120:20     dates [1] - 25:22
 child [1] - 10:9          105:5, 105:6, 105:10,      113:15                    cry [2] - 100:4,          dating [6] - 19:3,
 children [17] - 20:14,    105:13, 105:14,             contacting [1] -        112:18                    19:15, 89:20, 90:1,
98:12, 98:21, 99:1,        106:1, 106:15,             98:18                     crying [1] - 112:21      90:5, 102:7
101:6, 102:14,             106:18, 107:13,             continued [2] - 22:2,    custodian [1] - 110:5     days [9] - 13:13,
102:18, 103:21,            107:14, 107:15,            28:13                     customer [11] -          17:22, 45:8, 46:17,
108:8, 108:16,             108:3, 127:14,              contract [2] - 94:10,   22:21, 23:13, 28:4,       46:23, 69:5, 108:23,
108:19, 115:6,             127:15, 127:17             94:13                    63:4, 63:7, 69:7,         125:15
115:18, 117:4,              commented [1] -            conversation [9] -      69:16, 74:13, 83:1,        deal [3] - 93:7, 93:8,
118:10, 126:2, 127:20      114:5                      6:12, 6:17, 8:2, 8:20,   83:8, 97:17               117:6
 choice [2] - 4:18,         comments [16] -           86:6, 86:12, 88:19,       customers [13] -          Debbie [3] - 76:6,
90:7                       83:23, 84:5, 84:8,         104:3, 116:11            54:1, 59:2, 59:4, 60:1,   80:20, 122:12
 Christmas [3] -           90:22, 92:15, 94:6,         coolers [1] - 67:6      62:12, 62:14, 62:16,       Deborah [1] - 10:2
17:15, 17:17, 99:7         94:18, 100:16,              copy [2] - 4:10,        93:21, 95:7, 96:15,        December [4] - 52:4,
 Christopher [1] -         100:17, 106:20,            101:14                   96:19, 96:23, 103:19      52:16, 52:17
77:13                      106:22, 107:2, 107:6,       corner [3] - 61:2,       cut [2] - 71:12, 71:15    decide [1] - 4:7
 circle [1] - 61:7         107:11, 117:12, 122:5      61:4, 61:5                                          decided [1] - 120:16
 circumstance [1] -         company [7] - 16:17,       correct [29] - 6:20,               D               deductions [2] -
53:10                      23:12, 24:2, 25:5,         6:23, 7:9, 7:13, 7:17,                             39:21, 49:5
                                                                                dad [1] - 11:11
 circumstances [1] -       25:6, 25:9, 26:6           19:9, 26:11, 27:3,                                  deemed [1] - 20:1
                                                                                daily [1] - 83:20
50:12                       compensation [1] -        28:2, 28:15, 33:22,                                 deer [13] - 60:11,




                                        Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 134 of 142
                                                      Raelean McGee
                                                                                                                                    4
60:13, 60:15, 70:22,       114:21, 116:6,             57:5, 57:7, 58:6           32:18                     16:20, 28:20, 116:4
70:23, 71:3, 71:4,         118:16, 122:4,              done [3] - 95:11,          eight [15] - 50:1,        equipment [9] - 29:3,
71:12, 71:22, 75:7,        124:20, 125:11             121:3, 121:9               50:2, 50:3, 50:13,        32:12, 35:23, 36:4,
121:17, 121:20,             DIANE [1] - 1:11           door [16] - 11:8,         51:9, 51:21, 52:7,        36:5, 36:7, 36:12,
121:22                      Diane's [2] - 8:10,       11:12, 11:22, 12:6,        52:10, 52:20, 53:1,       36:15, 37:7
 DEF [1] - 39:5            114:2                      12:7, 61:3, 61:6,          53:2, 54:6, 54:16,         ERIE [1] - 130:3
 DEF0207 [1] - 39:4         different [6] - 18:9,     63:18, 63:19, 63:20,       55:1, 55:12                Erie [1] - 130:6
 Defendant [2] -           35:17, 43:10, 43:17,       63:21, 63:23, 121:23        eighty [4] - 55:11,       errata [2] - 4:12,
116:5, 128:7               75:6, 75:9                  door-to-door [1] -        55:20, 56:17, 81:3        129:3
 Defendants [2] -           direction [1] - 130:11    11:8                        eighty-four [1] -         errors [1] - 4:13
1:13, 3:8                   dirtying [1] - 126:12      down [6] - 5:17,          55:11                      especially [1] - 4:6
 definitely [2] - 56:11,    disagreement [1] -        37:21, 69:15, 111:1,        eighty-seven [1] -        ESQ [3] - 3:2, 3:3,
114:22                     91:4                       124:22, 130:8              56:17                     3:6
 degree [1] - 22:16         disbelieve [2] -           downtown [1] - 25:1        either [5] - 16:23,       established [1] -
 Delaware [1] - 3:7        117:22, 119:1               drama [1] - 96:6          47:16, 61:2, 67:11,       40:14
 deli [2] - 76:9, 115:14    discharge [1] -            drapes [2] - 97:3,        101:5                      evaluating [1] -
 delivered [1] - 83:6      127:21                     97:6                        electronically [1] -     50:22
 deliveries [3] -           disciplinary [3] -         dress [1] - 78:23         47:16                      evaluation [4] -
62:15, 123:2, 123:3        101:12, 101:15,             drinks [1] - 16:4          eleven [3] - 19:5,       58:13, 58:16, 58:18
 delivery [7] - 69:2,      101:17                      Drive [3] - 4:23, 32:4,   19:6, 19:13                exact [1] - 39:2
69:13, 72:20, 82:8,         discipline [3] -          34:13                       eligibility [1] - 39:9    exactly [5] - 43:11,
82:9, 83:7, 83:12          101:19, 101:21,             duly [2] - 5:1, 130:13     eligible [1] - 45:14     74:6, 104:19, 104:20,
 dental [1] - 44:11        127:22                      dump [3] - 29:8,           embarking [1] - 26:6     105:17
 Department [1] -           disciplined [2] -         29:9, 30:4                  employed [10] -           EXAMINATION [1] -
39:8                       58:20, 102:1                during [25] - 6:17,       11:20, 21:12, 37:18,      5:4
 deponent [1] -             discrimination [7] -      13:21, 13:23, 21:12,       62:11, 64:23, 68:9,        examination [1] -
130:13                     14:9, 16:19, 19:21,        60:11, 61:10, 62:11,       109:3, 109:5, 124:2,      130:13
 deposition [8] - 4:4,     19:22, 28:19, 29:1,        64:23, 68:8, 68:16,        124:3                      Examination [1] -
8:3, 8:7, 8:14, 8:22,      103:1                      70:15, 70:22, 70:23,        employee [15] -          1:15
89:10, 120:7, 120:10        discuss [6] - 85:7,       71:2, 71:22, 75:7,         46:13, 82:3, 91:17,        example [1] - 125:5
 Depot [1] - 34:18         86:17, 88:3, 90:5,         79:13, 79:20, 80:4,        92:20, 93:18, 93:22,       except [2] - 3:18,
 derogatory [1] -          90:7, 94:15                112:8, 112:10, 120:7,      95:6, 97:16, 97:23,       129:2
100:16                      discussed [2] - 21:6,     120:10, 121:19,            105:4, 108:7, 113:5,       excuse [1] - 30:4
 describe [4] - 12:16,     106:7                      127:10                     121:23, 127:20             Exhibit [31] - 5:23,
35:3, 66:22, 73:22          discussion [5] - 9:5,      duties [3] - 58:23,        employees [11] -         14:17, 38:14, 39:4,
 described [2] -           9:11, 50:10, 56:7,         69:8, 75:3                 14:8, 65:1, 65:13,        39:18, 47:20, 48:13,
44:16, 130:17              56:11                       duty [1] - 109:14         65:15, 65:17, 78:15,      49:3, 51:2, 51:15,
 describing [1] -           discussions [2] -                                    81:19, 90:15, 95:17,      52:1, 54:2, 54:11,
115:11                     9:7, 56:9                             E               95:21, 111:6              54:22, 55:6, 56:14,
 deserve [2] - 86:23,       DISTRICT [2] - 1:3,                                   employer [2] - 14:15,    56:20, 58:3, 59:15,
                                                       ear [1] - 94:22
87:5                       1:3                                                   127:21                    60:17, 66:2, 72:7,
                                                       EARL [1] - 3:3
 deserved [1] - 86:14       District [1] - 9:16                                   employment [12] -        72:22, 73:1, 73:13,
                                                       early [2] - 68:23, 94:9
 deserves [3] - 88:7,       divided [1] - 40:9                                   15:7, 39:9, 44:7,         76:18, 78:18, 80:8,
                                                       earned [14] - 40:4,
88:10, 88:15                DO [1] - 130:6                                       44:21, 45:1, 45:4,        102:22, 103:14,
                                                      48:15, 49:6, 49:10,        45:11, 47:4, 47:7,
 desk [6] - 64:2, 64:4,     document [6] - 6:1,                                                            113:19
                                                      51:7, 51:18, 52:9,
64:6, 64:7, 114:2,         14:18, 14:20, 49:18,                                  47:11, 47:17, 127:23       exhibit [2] - 61:1,
                                                      52:19, 54:14, 54:23,
116:6                      55:17, 66:17                                           end [3] - 22:18, 94:2,   116:9
                                                      55:10, 55:20, 56:16,
 determined [1] -           documents [1] - 38:9                                 116:7                      exhibited [2] - 73:1,
                                                      57:4
121:8                       dollar [2] - 56:1, 56:3                               ending [3] - 49:18,      73:13
                                                       earning [1] - 46:22
 diane [1] - 3:10           dollars [35] - 40:4,                                 51:16, 104:8               Exhibits [2] - 2:4,
                                                       earnings [4] - 38:10,
 Diane [36] - 8:6, 8:8,    40:10, 48:5, 48:8,                                     entail [1] - 69:14       3:22
                                                      39:20, 49:4, 51:3
8:13, 8:16, 9:7, 10:8,     48:16, 49:7, 49:10,                                    entails [1] - 69:15       exhibits [1] - 66:10
                                                       East [2] - 4:23, 34:13
12:22, 40:19, 40:23,       49:14, 50:2, 50:3,                                     enter [1] - 121:23        EXHIBITS [1] - 2:1
                                                       Eastern [1] - 109:5
42:3, 44:4, 50:16,         50:13, 51:8, 51:9,                                     entered [1] - 3:12        expect [2] - 101:9,
                                                       easy [1] - 109:15
56:12, 62:2, 64:1,         51:19, 51:21, 52:6,                                    entitled [3] - 46:13,    101:11
                                                       educational [2] -
64:3, 64:13, 75:18,        52:8, 52:10, 52:11,                                   129:5, 130:12              expected [1] -
                                                      7:20, 9:14
80:20, 92:7, 94:8,         52:19, 52:20, 53:1,                                    entrance [2] - 63:17,    114:21
                                                       EEOC [4] - 91:15,
95:12, 95:14, 101:3,       53:2, 54:6, 54:15,                                    122:1                      experience [1] -
                                                      91:16, 92:8, 103:1
101:4, 101:9, 103:3,       54:17, 55:1, 55:11,                                    entrances [1] - 63:16    109:16
                                                       efforts [2] - 28:12,
113:22, 114:3, 114:9,      55:12, 55:21, 56:17,                                   environment [3] -         extended [1] - 46:7




                                        Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 135 of 142
                                                      Raelean McGee
                                                                                                                                       5
                           87:13, 88:14, 88:22        72:23, 76:9, 79:14,        71:20                      130:7
           F
                            fine [4] - 38:3, 41:18,   80:23, 81:2, 81:4,          group [3] - 96:11,         hereby [1] - 3:14
 F450 [1] - 30:4           92:5, 93:5                 82:18, 82:23, 83:3,        96:12                       hi [2] - 12:21, 77:8
 face [3] - 77:1, 114:4,    finishing [1] - 88:11     83:10, 92:19, 93:21         growing [2] - 10:16,       High [1] - 9:19
116:4                       fired [1] - 98:16          full [8] - 17:3, 26:17,   12:17                       high [15] - 9:21,
 fact [2] - 106:4,          first [23] - 6:8, 10:8,   26:18, 33:17, 68:14,        guess [1] - 92:11         11:14, 11:15, 13:16,
119:20                     10:10, 10:17, 13:19,       82:5, 103:15, 111:20        guy [2] - 85:12,          19:9, 19:10, 25:16,
 fair [5] - 19:18, 26:5,   24:7, 31:15, 42:7,          full-time [4] - 17:3,     110:9                      26:5, 26:9, 27:6, 27:7,
45:6, 82:1, 88:22          42:9, 43:12, 50:13,        26:17, 26:18, 68:14         guys [1] - 85:18          27:9, 42:19, 42:20,
 fall [3] - 14:1, 14:2,    52:2, 53:5, 53:11,          functions [1] - 123:5                                87:18
17:12
 familiar [1] - 73:10
                           55:7, 92:22, 98:23,         funds [1] - 33:15                    H                himself [1] - 11:19
                           103:15, 105:2,                                                                    hire [1] - 41:5
 family [8] - 10:9,                                                               habit [1] - 38:2
10:12, 12:13, 12:14,
                           108:22, 111:2,                        G                habits [1] - 5:11
                                                                                                             hired [6] - 41:15,
                           111:22, 112:20                                                                   42:13, 42:14, 43:21,
13:5, 45:18, 114:5,                                    games [6] - 18:2,          hair [3] - 76:17, 97:7,
                            five [11] - 36:18,                                                              108:21, 110:10
114:6                                                 18:4, 18:10, 18:13,        121:16
                           36:19, 50:2, 52:18,                                                               hiring [4] - 40:20,
 far [6] - 10:20, 47:2,                               18:17, 125:22               half [1] - 23:1
                           54:5, 54:6, 54:16,                                                               41:1, 42:9, 61:22
70:17, 87:19, 88:12,                                   garage [1] - 35:21         hall [2] - 94:9, 94:12
                           55:11, 57:5, 57:6,                                                                Hispanic [1] - 62:23
111:3                                                  general [3] - 53:13,       hallway [2] - 63:17,
                           119:11                                                                            history [2] - 15:2,
 fast [1] - 5:11                                      89:14, 110:4               121:23
                            flexibility [1] - 23:16                                                         15:7
 father [18] - 10:14,                                  generally [2] - 18:13,     hand [1] - 109:7
                            flexible [1] - 28:11                                                             hold [3] - 16:22,
10:19, 11:7, 11:15,                                   68:17                       handbook [1] - 44:17
                            flip [1] - 103:6                                                                22:23, 23:4
24:13, 25:4, 25:5,                                     gift [1] - 99:8            handbooks [1] -
                            flyers [1] - 109:7                                                               holder [1] - 115:14
25:8, 25:11, 26:7,                                     girl [1] - 20:23          47:13
                            focused [1] - 96:14                                                              home [15] - 11:21,
26:15, 31:5, 31:6,                                     girlfriend [2] -           handing [1] - 41:14
                            follow [1] - 125:7                                                              11:22, 30:15, 32:22,
33:16, 40:19, 102:14,                                 121:12, 121:14              happily [1] - 35:3
                            following [1] - 3:12                                                            33:17, 33:19, 34:7,
108:17                                                 girlfriends [2] - 86:4,    happy [2] - 35:6,
                            follows [1] - 5:2                                                               34:10, 34:11, 34:12,
 federal [1] - 103:2                                  107:23                     35:8
                            food [2] - 95:18,                                                               34:17, 35:9, 35:10,
 Federal [1] - 1:16                                    given [8] - 64:12,         harassing [1] - 122:4
                           95:22                                                                            41:11, 96:6
 felt [2] - 84:1, 103:20                              74:12, 101:21,              harassment [3] -
                            Ford [1] - 30:4                                                                  Home [2] - 9:16, 9:19
 female [2] - 21:5,                                   114:14, 124:9,             14:9, 16:19, 28:19
                            foregoing [1] - 129:2                                                            homemade [1] -
98:6                                                  124:11, 126:4, 129:5        hard [4] - 37:15,
                            forgot [1] - 37:20                                                              122:8
 few [4] - 31:21, 32:1,                                golden [1] - 95:14        37:16, 88:10, 106:12
                            form [4] - 3:18,                                                                 honest [1] - 118:7
50:19, 89:21                                           Google [1] - 72:8          headlights [1] - 98:2
                           38:15, 39:9, 48:22                                                                hospitality [2] - 9:18,
 fifteen [1] - 111:21                                  graduate [1] - 9:19        health [8] - 44:11,
                            form(s [1] - 129:3                                                              22:17
 fifteen-minute [1] -                                  graduated [18] -          45:14, 45:16, 45:17,
                            formal [2] - 58:13,                                                              hostile [1] - 28:19
111:21                                                9:21, 11:15, 21:20,        45:19, 46:4, 46:7,
                           58:16                                                                             hour [14] - 48:8,
 fifty [16] - 40:10,                                  21:22, 22:3, 25:16,        46:9
                            forms [1] - 39:15                                                               49:14, 50:3, 50:13,
48:8, 48:16, 49:11,                                   25:22, 26:5, 26:9,          hear [11] - 66:9,
                            forth [2] - 72:1, 129:3                                                         51:9, 51:22, 52:7,
49:14, 50:15, 52:20,                                  26:12, 43:1, 43:3,         93:22, 95:2, 96:23,
                            forty [9] - 18:6, 48:4,                                                         52:8, 52:11, 52:21,
53:3, 53:16, 54:17,                                   43:4, 43:5, 43:6, 46:2     97:2, 98:11, 104:4,
                           51:8, 51:19, 52:5,                                                               54:17, 55:13, 55:22,
55:2, 55:12, 55:21,                                    graduation [1] -          126:10, 126:11,
                           52:6, 52:9, 55:11,                                                               57:7
57:1, 57:4, 57:7                                      26:13                      126:22, 127:1
                           55:20                                                                             hourly [1] - 40:7
 fifty-cent [2] - 50:15,                               granted [1] - 125:17       heard [7] - 85:4,
                            forty-five [1] - 55:11                                                           hours [20] - 40:2,
53:16                                                  greater [1] - 50:18       92:23, 93:10, 95:10,
                            four [10] - 52:18,                                                              41:20, 42:10, 48:4,
 fifty-four [2] - 57:1,                                GRECO [19] - 1:17,        95:20, 97:9, 115:23
                           54:5, 54:15, 55:1,                                                               49:8, 49:11, 50:3,
57:4                                                  3:2, 3:2, 4:1, 4:4,         hears [1] - 20:8
                           55:11, 56:16, 57:1,                                                              51:8, 51:19, 52:6,
 fifty-one [1] - 48:16                                4:20, 5:4, 59:12,           held [1] - 120:3
                           57:4, 58:5, 119:11                                                               52:9, 52:18, 54:16,
 fifty/fifty [1] - 88:16                              59:14, 66:9, 66:13,         help [10] - 15:6,
                            fourth [1] - 103:15                                                             55:10, 55:20, 57:6,
 fight [8] - 91:21,                                   66:16, 116:10,             24:22, 41:5, 60:22,
                            Frase [1] - 80:12                                                               68:13, 78:9, 79:20,
92:19, 92:21, 93:13,                                  116:12, 120:6,             61:12, 81:8, 83:3,
                            freezer [1] - 123:13                                                            127:10
93:16, 93:20, 105:3                                   120:13, 128:2, 128:4,      105:18, 114:13,
                            frequently [3] -                                                                 house [6] - 12:23,
 filed [1] - 91:14                                    128:10                     123:12
                           118:23, 119:3, 119:6                                                             30:17, 30:18, 31:2,
 filing [1] - 3:16                                     Green [2] - 10:4,          help-wanted [2] -
                            friend [4] - 24:11,                                                             31:6, 99:15
 fill [2] - 63:12, 80:5                               10:7                       60:22, 61:12
                           26:7, 26:23, 102:6                                                                Howells [9] - 70:9,
 filled [3] - 25:1,                                    grew [4] - 10:9,           helped [1] - 24:21
                            friends [3] - 102:4,                                                            70:11, 71:6, 76:16,
41:10, 41:11                                          10:12, 10:14, 12:13         helping [4] - 23:21,
                           102:13, 102:17                                                                   77:14, 77:16, 79:7,
 finance [1] - 34:17                                   grinder [2] - 71:18,      25:12, 28:7, 80:5
                            front [20] - 59:4,                                                              80:5, 80:9
 finances [1] - 106:7                                 71:22                       helps [1] - 15:1
                           59:20, 63:19, 66:5,                                                               hundred [20] - 18:3,
 financial [4] - 87:8,                                 ground [2] - 71:13,        HEREBY [2] - 129:1,
                           70:7, 72:18, 72:21,                                                              40:4, 48:5, 48:16,




                                        Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 136 of 142
                                                    Raelean McGee
                                                                                                                                    6
49:7, 49:10, 50:1,         individuals [5] -         John [1] - 63:5           118:9, 118:22, 121:9,        locations [2] - 32:2,
51:7, 51:18, 52:5,        44:20, 62:23, 90:3,        jokes [1] - 96:17         125:5, 126:10               35:17
52:6, 52:10, 52:19,       122:20, 122:21             JOSEPHINE [1] - 3:2        last [8] - 22:10, 34:4,     Lockport [1] - 33:1
54:6, 54:14, 55:1,         industry [1] - 11:9       journey [3] - 35:6,       57:13, 68:12, 70:11,         look [2] - 14:22,
55:11, 55:20, 56:16,       information [2] -        35:7                       93:1, 93:11                 97:18
58:5                      20:3, 47:10                July [4] - 7:19, 38:21,    late [8] - 81:11,           looked [2] - 64:21,
 husband [7] - 19:19,      informed [3] - 92:20,    39:14, 41:22               118:23, 119:3, 119:7,       97:16
23:21, 24:9, 24:18,       108:21, 114:10             June [4] - 15:14,         119:9, 119:10,               looking [7] - 38:14,
34:16, 34:21, 36:12        initials [1] - 61:8      43:6, 51:4, 51:5           119:17, 119:21              40:21, 41:5, 52:2,
 husband's [1] -           inner [1] - 96:23         Junior [1] - 10:6          law [3] - 1:17, 46:8,      55:17, 68:16, 72:22
34:19                      inner-city [1] - 96:23    junior [1] - 19:15        111:5                        looks [1] - 67:7
                           inside [2] - 38:15,       Justice [1] - 39:8         lawn [2] - 37:7, 37:9       loved [1] - 103:19
           I              50:15                                                 lawsuit [7] - 4:5, 5:8,     lunch [8] - 110:14,
 Identification [1] -      inspectors [1] -                    K               9:9, 9:12, 19:21,           110:20, 111:7,
                          122:18                                               113:12, 113:17              111:11, 111:13,
2:4                                                  Katie [1] - 121:11
                           instigated [1] - 93:18                               lawyer [1] - 128:7         111:17, 111:18,
 identification [1] -                                KEEGAN [1] - 1:12
                           instructed [1] - 96:3                                layout [1] - 59:8          111:21
3:23                                                 Keegan [18] - 60:8,
                           instruction [1] - 38:6                               leading [1] - 50:12
 III [1] - 3:3                                      64:3, 64:4, 64:13,
 imagine [3] - 71:8,       instructions [1] -
                                                    70:4, 75:22, 76:5,
                                                                                learn [3] - 91:9,                     M
                          74:8                                                 91:16, 115:21
77:20, 125:21                                       80:19, 91:1, 91:2,                                      macaroni [1] - 122:8
                           insurance [8] -                                      learning [1] - 79:7
 inappropriate [6] -                                91:6, 93:16, 100:15,                                    Machine [1] - 130:9
                          44:11, 45:14, 45:16,                                  lease [3] - 31:12,
84:1, 92:14, 104:3,                                 104:2, 110:17, 112:3,                                   main [3] - 68:19,
                          45:17, 45:19, 46:4,                                  31:18, 31:20
104:15, 104:18, 122:5                               112:7, 118:19                                          73:11, 73:23
                          46:10                                                 least [1] - 64:20
 inbound [1] - 22:21                                 keep [2] - 32:12,                                      male [3] - 97:16,
                           intention [1] - 5:14                                 leave [10] - 14:3,
 INC [1] - 1:9                                      96:14                                                  98:5, 102:19
                           interactions [2] -                                  16:14, 23:17, 28:11,
 inception [2] - 27:16,                              Keshawn [1] - 92:5                                     males [4] - 123:5,
                          112:8, 112:10                                        70:20, 70:21, 94:8,
27:17                                                key [1] - 115:13                                      124:13, 125:2, 127:9
                           interview [3] - 22:19,                              96:5, 114:15, 117:16
 incident [3] - 92:18,                               kids [2] - 113:1,                                      man [3] - 89:20,
                          41:16, 42:1                                           left [9] - 15:18, 23:8,
93:10, 115:12                                       115:16                                                 90:6, 92:4
                           invited [3] - 77:16,                                57:11, 57:20, 63:18,
 includes [4] - 54:4,                                Kim [5] - 65:3, 65:4,                                  management [4] -
                          78:12, 78:17                                         98:16, 98:19, 114:2,
72:17, 72:18, 72:23                                 65:8, 80:19                                            16:22, 76:3, 76:10,
                           invoices [1] - 28:8                                 114:3
 income [2] - 34:19,                                 kind [5] - 29:22,                                     100:23
                           involved [3] - 24:19,                                Leible [2] - 82:14,
34:22                                               66:21, 74:5, 75:17,                                     manager [5] - 76:9,
                          29:2, 121:5                                          109:22
 increased [2] - 28:8,                              85:15                                                  91:17, 100:17,
                           Iowa [3] - 10:14,                                    lender [1] - 34:18
28:13                                                knowledge [5] -                                       100:19, 113:5
                          11:2, 11:5                                            less [2] - 27:15, 78:7
 INDEX [1] - 2:1                                    119:16, 123:23,                                         mandated [1] - 112:4
                           issue [2] - 32:16,                                   letter [4] - 114:2,
 indicate [6] - 42:1,                               125:2, 126:15, 126:18                                   manner [3] - 101:6,
                          114:1                                                114:10, 116:5, 116:19
45:13, 53:21, 86:22,                                 known [4] - 1:9,                                      101:7, 130:8
                           itself [1] - 108:11                                  license [3] - 24:21,
86:23, 118:2                                        1:10, 19:4, 19:8                                        Maps [1] - 72:8
                                                                               24:23, 26:10
 indicated [6] - 36:10,                                                                                     March [1] - 78:1
48:7, 49:13, 73:3,                   J                         L
                                                                                lie [1] - 118:4
                                                                                                            marijuana [1] -
                                                                                line [4] - 33:16,
86:7, 89:1                 Jamie [15] - 80:20,                                                             100:11
                                                     labeling [1] - 69:17      33:18, 33:20, 34:1
 indicates [8] - 15:12,   81:5, 98:20, 100:7,                                                               Mark [1] - 82:14
                                                     ladies' [1] - 113:3        list [3] - 69:16, 81:20,
48:15, 50:1, 51:18,       110:1, 110:5, 115:5,                                                              marked [22] - 3:22,
                                                     Lafayette [2] - 1:18,     120:19
52:17, 54:5, 56:15,       117:18, 117:20,                                                                  5:23, 7:6, 14:17,
58:4                                                3:4                         live [3] - 31:6, 32:21,
                          117:21, 118:9,                                                                   39:18, 47:19, 48:12,
                                                     landscape [1] - 25:6      34:3
 indicating [10] -        118:22, 121:8, 125:5,                                                            49:2, 51:1, 51:14,
49:6, 51:7, 52:5,                                    landscaping [5] -          lived [2] - 30:16, 31:5
                          126:10                                                                           52:1, 54:2, 54:11,
54:14, 54:23, 55:9,                                 23:22, 25:3, 25:14,         living [3] - 30:14,
                           janitor [1] - 110:5                                                             54:21, 55:6, 56:13,
56:23, 57:4, 88:20,                                 25:20, 32:13               30:23, 32:3
                           January [1] - 91:7                                                              56:20, 59:15, 66:1,
117:2                                                Landscaping [11] -         LLP [1] - 3:6
                           jealous [1] - 127:13                                                            72:6, 72:15, 102:22
 indication [1] - 74:20                             24:4, 24:14, 25:2,          loan [1] - 29:14
                           jeez [1] - 17:14                                                                 market [1] - 12:21
 individual [10] -                                  25:7, 25:13, 26:14,         Loan [1] - 34:18
                           job [11] - 13:19,                                                                Marketing [2] -
76:15, 77:13, 80:11,                                26:16, 27:18, 28:3,         local [2] - 43:14,
                          13:21, 15:2, 22:19,                                                              15:10, 16:11
82:14, 100:6, 100:7,                                28:16, 29:3                43:17
                          44:6, 57:21, 58:23,                                                               marking [1] - 69:15
109:21, 119:21,                                      Lapress [15] - 98:20,      locate [1] - 35:22
                          75:18, 82:7, 119:7,                                                               marriage [1] - 19:13
121:11, 127:1                                       110:1, 115:6, 115:13,       located [3] - 30:13,
                          119:15                                                                            married [8] - 18:18,
 individual's [1] -                                 115:16, 117:3,             34:12, 67:23
                           jobs [3] - 16:11,                                                               18:22, 18:23, 19:1,
19:23                                               117:11, 117:19,             location [2] - 12:8,
                          16:23, 40:21                                                                     19:6, 35:3, 77:22,
                                                    117:20, 117:21,            35:18




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 137 of 142
                                                    Raelean McGee
                                                                                                                                  7
78:1                      119:7, 119:17,            33:13, 35:2               Negrych [1] - 76:6       72:22, 73:7, 73:13,
 Marshall [1] - 127:2     120:14, 122:8,             mortgages [1] -          never [4] - 26:18,       116:9, 118:2
 MARY [2] - 1:20,         123:20, 124:3, 124:7,     22:22                    71:20, 105:3, 106:7        numbers [1] - 39:5
130:21                    125:3, 125:10              most [3] - 69:5,         new [1] - 6:19
 Mary [1] - 130:5          meat [33] - 11:5,        80:22, 82:20              NEW [2] - 1:3, 130:1                O
 match [2] - 97:3,        11:8, 11:9, 11:11,         mother [6] - 90:19,      New [7] - 1:18, 3:4,
                                                                                                        O'BRIEN [6] - 3:6,
97:6                      11:16, 11:23, 12:2,       113:11, 113:14,          3:8, 4:23, 10:15,
                                                                                                       59:11, 66:10, 66:14,
 materials [1] -          12:21, 53:23, 59:1,       114:9, 114:17, 114:20    34:13, 130:6
                                                                                                       116:9, 128:3
101:21                    59:3, 59:23, 60:4,         motivated [1] - 88:18    next [6] - 14:15,
                                                                                                        o'clock [1] - 75:20
 Matt [1] - 127:1         60:15, 66:7, 67:5,         move [2] - 10:19,       22:6, 41:9, 41:13,
                                                                                                        oath [3] - 3:15, 91:7,
 Maxima [1] - 20:22       67:9, 67:13, 69:1,        34:6                     52:15, 55:17
                                                                                                       118:23
 McGee [12] - 1:2,        69:3, 69:13, 71:4,         moved [7] - 10:21,       Niagara [5] - 9:17,
                                                                                                        objections [1] - 3:18
1:16, 4:3, 4:19, 5:6,     71:12, 71:19, 71:20,      31:11, 31:16, 31:21,     9:22, 17:2, 17:5, 17:8
                          72:19, 73:4, 82:19,                                                           objective [1] - 5:17
18:21, 19:4, 24:18,                                 31:22, 32:1, 34:4         nice [4] - 84:12,
                          121:17, 122:15,                                                               obligations [4] -
26:16, 34:16, 129:11,                                moving [2] - 35:15,     95:17, 95:22, 98:6
                          122:18, 122:22, 123:3                                                        87:8, 87:13, 88:14,
130:8                                               71:21                     Nick [5] - 24:3, 24:6,
                           Meat's [3] - 52:3,                                                          88:22
 Meahl [3] - 33:1,                                   mower [1] - 32:14       26:7, 26:23, 27:11
                          56:14, 58:4                                                                   observe [1] - 112:7
34:3, 34:8                                           mowers [2] - 37:7,       nick [1] - 24:11
                           MEATS [2] - 1:10,                                                            occasion [3] - 75:10,
 MEAHL [1] - 33:1                                   37:9                      nickname [1] - 80:15
                          1:10                                                                         84:17, 99:17
 mean [15] - 10:13,                                  MS [21] - 4:1, 4:4,      Nicole [1] - 124:3
                           meet [3] - 6:21, 10:8,                                                       occasionally [2] -
10:14, 12:20, 13:2,                                 4:20, 5:4, 59:11,         niggers [7] - 98:21,
                          89:16                                                                        12:20, 13:2
13:3, 24:22, 37:7,                                  59:12, 59:14, 66:9,      101:8, 108:8, 115:20,
                           meeting [4] - 10:10,                                                         occasions [1] - 6:15
61:4, 72:11, 81:17,                                 66:10, 66:13, 66:14,     117:4, 118:10, 127:21
                          50:9, 110:17, 112:2                                                           occurred [1] - 92:23
89:17, 104:7, 104:11,                               66:16, 116:9, 116:10,     night [5] - 18:11,
                           memory [1] - 116:14                                                          October [2] - 19:1
107:19, 124:8                                       116:12, 120:6,           18:13, 93:1, 93:11,
                           men [2] - 86:3, 90:1                                                         OF [3] - 1:3, 130:1,
 meaning [6] - 72:4,                                120:13, 128:2, 128:3,    110:7
                           met [4] - 10:9, 10:16,   128:4, 128:10                                      130:3
93:15, 96:1, 123:10,                                                          nigs [4] - 95:3, 95:5,
                          10:17, 99:1                must [1] - 115:17                                  off-season [2] - 17:7,
126:8, 126:9                                                                 95:7, 126:12
                           Middle [1] - 109:4                                                          17:11
 means [5] - 39:6,                                                            nine [6] - 8:22,
                                                                                                        offended [2] - 107:6,
81:15, 97:5, 123:22,       might [4] - 56:4,                  N              20:19, 21:2, 48:16,
                                                                                                       116:1
130:9                     61:8, 75:10, 112:23                                55:21, 57:6
                                                     name [25] - 20:21,                                 offense [1] - 101:13
 MEAT [1] - 1:9            Mike [1] - 109:21                                  nine-month-old [1] -
                                                    27:20, 28:1, 30:7,                                  offensive [24] - 20:1,
 Meat [93] - 5:9, 8:5,     mind [2] - 66:11,                                 21:2
                                                    30:8, 33:20, 35:2,                                 84:14, 89:6, 90:22,
8:11, 9:4, 9:5, 12:4,     104:2                                               nine-thirty [1] - 8:22
                                                    36:10, 36:12, 36:19,                               95:8, 95:9, 97:10,
12:11, 13:6, 21:7,         minute [2] - 111:6,                                ninety [1] - 52:19
                                                    36:21, 36:22, 37:4,                                97:21, 98:3, 98:7,
21:11, 21:13, 21:16,      111:21                                              ninety-one [1] -
                                                    37:11, 68:12, 70:11,                               98:13, 100:16, 101:6,
22:3, 22:7, 22:11,         Miss [6] - 101:6,                                 52:19
                                                    76:15, 80:11, 82:5,                                101:7, 102:11,
37:18, 38:10, 38:18,      101:7, 115:14, 116:3,                               non [2] - 65:2, 66:13
                                                    86:2, 86:8, 100:7,                                 102:12, 102:20,
39:6, 39:16, 39:20,       117:10, 117:14                                      non-Caucasian [1] -
                                                    120:20, 121:11,                                    104:15, 104:18,
40:15, 40:18, 45:10,       miss [2] - 5:6, 115:17                            65:2
                                                    121:14                                             105:21, 108:1, 108:2,
45:15, 46:12, 47:4,        mom [1] - 108:16                                   non-party [1] - 66:13
                                                     named [5] - 77:13,                                108:6, 108:12
47:7, 47:20, 48:13,        moment [1] - 14:22                                 none [2] - 88:8,
                                                    82:3, 82:14, 109:21,                                office [15] - 50:16,
48:22, 49:4, 51:2,         money [2] - 48:10,                                88:18
                                                    127:1                                              62:1, 63:12, 63:13,
54:3, 54:22, 55:8,        73:15                                               normal [4] - 79:13,
                                                     names [3] - 34:23,                                63:14, 63:16, 63:18,
56:21, 57:2, 57:10,        month [7] - 13:3,                                 79:20, 79:21, 91:15
                                                    86:19, 120:20                                      63:20, 63:21, 63:23,
57:20, 58:1, 58:14,       21:2, 34:4, 34:5, 78:7,                             normally [1] - 90:10
                                                     national [1] - 16:16                              64:1, 64:8, 67:16,
58:18, 58:20, 58:22,      108:23, 126:2                                       Northington [2] -
                                                     Native [2] - 65:11,                               116:18
59:10, 59:17, 60:19,       months [5] - 16:10,                               4:23, 34:13
                                                    65:17                                               offices [1] - 1:17
61:11, 65:1, 71:3,        20:19, 36:2, 45:7,                                  Notary [4] - 1:20,
                                                     nature [3] - 29:15,                                officially [2] - 89:16,
72:8, 75:4, 77:6,         50:19                                              129:20, 130:5, 130:22
                                                    46:18, 47:1                                        89:18
77:11, 78:13, 80:18,       Moretta [1] - 130:5
                                                     necessarily [1] -        note [1] - 50:14          often [7] - 12:16,
81:21, 84:18, 85:11,       MORETTA [2] - 1:20,
                                                    72:11                     nothing [6] - 93:2,      61:11, 61:15, 79:14,
85:14, 85:17, 85:20,      130:21
                                                     need [4] - 83:3,        93:5, 93:12, 93:15,       79:17, 79:18, 79:19
86:1, 95:2, 95:6, 96:3,    morning [8] - 68:21,
                                                    85:15, 93:19, 114:11     93:17, 130:15              old [5] - 20:18,
96:21, 97:23, 98:5,       70:18, 75:13, 75:20,
                                                     needed [4] - 26:19,      notice [3] - 114:12,     20:19, 20:20, 21:2,
98:13, 100:2, 100:8,      75:22, 82:23, 83:7,
                                                    34:11, 115:13, 125:16    114:14, 116:8             45:23
101:19, 101:22,           83:13
                                                     needs [2] - 120:4        November [2] - 33:4,      old's [1] - 20:21
102:2, 109:4, 109:8,       mortgage [8] -
                                                     negative [4] - 85:1,    88:1                       older [2] - 10:4,
110:15, 111:5, 113:6,     22:14, 22:20, 23:4,
                                                    85:8, 96:1, 107:6         number [9] - 67:15,      10:16
113:9, 113:23, 119:4,     23:14, 23:15, 23:18,                               67:17, 67:18, 68:2,




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 138 of 142
                                                    Raelean McGee
                                                                                                                                     8
 once [5] - 6:16, 13:2,   103:15                    62:19, 62:20, 81:2,          positive [1] - 57:19     29:12, 32:22, 34:7,
13:3, 13:4, 38:4           pages [1] - 129:2        81:3                         possession [1] - 6:9     36:7
 one [46] - 4:7, 4:10,     paid [10] - 33:21,        performance [6] -           possible [2] - 5:10,      purchasing [1] -
6:6, 6:8, 7:16, 9:8,      40:11, 57:23, 58:1,       50:10, 50:22, 53:19,        68:15                     31:17
12:22, 13:11, 28:23,      74:17, 74:21, 74:23,      53:22, 56:9, 58:18           possibly [1] - 110:18     purposes [2] - 29:20,
35:8, 42:23, 45:23,       114:12, 123:4, 123:19      performed [1] - 69:9        Post [1] - 50:14         33:11
48:16, 49:21, 52:19,       paper [4] - 47:16,        period [13] - 39:21,        Post-it [1] - 50:14       pursuant [1] - 1:16
53:1, 53:11, 54:14,       115:13, 124:9, 124:11     48:1, 49:18, 49:21,          potentially [1] -         put [11] - 28:7, 36:10,
55:10, 55:11, 56:1,        paperwork [3] - 25:1,    49:23, 51:4, 51:16,         45:14                     38:6, 39:5, 61:7,
64:20, 67:15, 71:18,      28:7, 64:9                52:4, 54:13, 55:9,           pre [12] - 39:19,        61:19, 68:23, 69:3,
72:15, 72:22, 73:13,       paragraph [3] -          56:22, 57:3, 57:13          47:21, 49:4, 51:3,        69:13, 82:18, 116:6
74:1, 74:4, 79:14,        103:11, 103:16,            permit [2] - 94:10,        51:15, 52:3, 52:16,        putting [7] - 28:6,
84:17, 85:15, 88:5,       113:20                    94:13                       54:12, 55:8, 55:18,       32:18, 42:11, 60:21,
89:9, 99:15, 110:18,       parents [3] - 10:1,       person [11] - 24:12,       56:22, 57:3               69:15, 82:22, 120:19
114:1, 120:14, 123:2,     45:18, 46:6               64:16, 64:18, 64:21,         pre-check [10] -
126:1, 128:5               park [4] - 31:8,         69:22, 75:15, 79:2,         39:19, 47:21, 51:15,                 Q
 one-dollar [1] - 56:1    35:11, 75:6, 75:10        79:8, 89:12, 118:3,         52:3, 52:16, 54:12,
                                                                                                           questions [13] -
 ones [1] - 81:23          parking [2] - 75:9,      126:22                      55:8, 55:18, 56:22,
                                                                                                          3:19, 5:7, 5:10, 15:4,
 open [1] - 22:19         126:13                     personal [5] - 29:21,      57:3
                                                                                                          19:23, 20:2, 75:16,
 opera [1] - 96:5          part [7] - 26:18,        33:15, 35:16, 46:17,         pre-checking [2] -
                                                                                                          75:17, 75:18, 76:6,
 operation [1] - 32:15    26:20, 75:3, 96:9,        96:6                        49:4, 51:3
                                                                                                          128:2, 128:3, 128:10
 opinion [3] - 86:14,     96:11, 109:14, 119:15      personalities [1] -         preseason [1] -
                                                                                                           quick [1] - 59:11
88:14, 108:10              part-time [2] - 26:18,   103:19                      17:13
                                                                                                           quickly [1] - 39:2
 original [2] - 5:22,     26:20                      phone [4] - 74:6,           presence [1] - 107:3
                                                                                                           quit [1] - 28:9
6:3                        parties [2] - 3:13,      112:21, 127:6, 127:10        present [4] - 9:4,
                                                                                                           quite [1] - 89:21
 otherwise [1] - 97:17    3:15                       photographs [1] -          100:16, 100:21, 128:8
                                                                                                           quoting [1] - 103:14
 outdoor [1] - 63:17       partner [2] - 88:17,     66:15                        PRESENT [1] - 3:9
 outright [1] - 36:8      90:8                       physically [1] - 62:16      pretty [3] - 39:1,
 overlap [1] - 16:11       party [2] - 66:13,        pick [1] - 17:21           69:5, 76:22
                                                                                                                     R
 overlapped [1] -         99:16                      pickup [2] - 29:9,          previously [1] -          race [11] - 19:21,
124:4                      Patrick [12] - 76:16,    74:10                       14:17                     20:5, 20:10, 20:12,
 overview [1] - 72:8      76:23, 77:12, 77:16,       picture [5] - 20:7,         printed [1] - 72:10      88:8, 99:3, 105:23,
 own [9] - 25:5, 30:10,   79:1, 79:7, 79:8, 80:4,   59:20, 72:12, 76:19,         problem [4] - 59:12,     106:1, 106:2, 106:11,
33:9, 34:8, 37:1, 46:9,   80:9, 123:12, 123:15      78:20                       81:5, 93:18, 112:3        108:15
69:23, 85:15, 104:2        pay [13] - 33:17,         place [3] - 22:6,           Procedure [1] - 1:17      races [1] - 19:23
 owner [4] - 27:16,       34:1, 39:21, 40:14,       31:22, 31:23                 procedures [1] -          Rachel [2] - 10:4,
27:17, 91:17, 101:3       49:18, 49:21, 49:23,       places [3] - 21:6,         16:18                     10:6
 owners [2] - 33:5,       50:5, 51:4, 54:13,        45:7, 61:9                   proceeded [1] -           racially [1] - 88:18
35:1                      55:9, 57:13, 73:16         Plaintiff [2] - 1:6, 3:5   114:6                      racist [2] - 108:15,
 owns [5] - 24:14,         paycheck [1] - 50:15      plans [1] - 43:9            product [1] - 80:6       108:18
33:7, 34:15, 37:3,         paying [2] - 33:18,       play [1] - 18:8             products [1] - 12:2       Raelean [28] - 47:22,
37:9                      87:8                       played [2] - 28:3,          prop [1] - 26:14         49:6, 51:5, 51:17,
                           payments [1] - 33:23     121:15                       property [10] - 30:10,   54:4, 54:14, 88:3,
           P               payroll [12] - 39:19,     player [1] - 17:8          30:11, 31:13, 33:5,       88:12, 89:19, 91:11,
                          47:21, 49:4, 51:3,         PLLC [2] - 1:17, 3:2       33:7, 33:9, 33:14,        91:19, 91:22, 91:23,
 pack [2] - 122:21,
                          51:15, 52:3, 52:16,        plowing [2] - 94:10,       34:8, 34:15, 35:20        92:8, 92:15, 92:18,
124:7
                          54:12, 55:7, 55:18,       94:13                        provided [2] - 38:9,     92:21, 92:22, 92:23,
 package [3] - 69:23,
                          56:21, 57:2                point [8] - 30:13,         39:6                      93:2, 93:6, 93:11,
72:19, 123:2
                           pen [1] - 61:7           50:2, 52:18, 53:1,           PTO [2] - 44:14,         94:1, 103:16, 103:22,
 packages [15] - 69:1,
                           Pendleton [1] -          54:16, 55:10, 57:5,         46:17                     104:1, 114:7, 114:8
69:3, 69:13, 70:2,
                          35:19                     105:4                        pubic [1] - 97:7          RAELEAN [6] - 1:2,
70:3, 82:8, 82:10,
                           people [9] - 5:13,        policies [4] - 16:18,       Public [4] - 1:20,       1:16, 4:3, 4:19,
82:11, 82:19, 82:22,
                          38:3, 70:5, 73:15,        47:7, 47:11, 47:17          129:20, 130:5, 130:22     129:11, 130:7
83:6, 83:10, 83:11,
                          76:19, 106:22,             policy [5] - 101:12,        punching [2] -            Raelean's [1] - 114:9
83:14, 83:20
                          110:19, 123:1, 124:7      101:14, 124:6, 124:8,       110:22                     raise [17] - 50:5,
 packing [1] - 122:17
                           people's [2] - 86:19,    124:9                        punctuality [1] -        50:6, 50:8, 50:13,
 packs [2] - 60:2, 60:5
                          120:19                     politics [1] - 117:5       119:15                    50:15, 50:20, 52:21,
 page [8] - 49:17,                                                                                        53:2, 53:6, 53:8,
                           per [2] - 52:6, 54:17     position [6] - 16:23,       purchase [4] - 31:12,
52:15, 55:7, 55:17,                                                                                       53:10, 53:16, 53:18,
                           percent [8] - 18:3,      22:13, 22:23, 23:4,         33:15, 34:10, 35:20
88:5, 89:9, 103:7,                                                                                        56:1, 56:3, 56:8,
                          62:12, 62:17, 62:18,      23:18, 23:19                 purchased [5] - 29:8,




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 139 of 142
                                                     Raelean McGee
                                                                                                                                   9
56:10                      113:19, 117:3             14:12, 16:21, 17:21,      113:18, 114:13,            return [5] - 62:8,
 raises [1] - 53:9          Referee [1] - 3:16       17:23, 18:3, 20:7,        114:16, 116:11,           63:11, 63:12, 63:13,
 Rand [2] - 1:18, 3:3       reference [7] - 49:5,    21:20, 22:5, 28:21,       120:18, 121:13,           63:14
 rate [2] - 40:7, 123:5    84:11, 95:16, 96:1,       28:23, 30:16, 31:22,      121:14, 121:15,            returning [1] - 63:8
 rating [4] - 105:11,      98:1, 100:10, 103:15      32:1, 32:3, 32:9,         121:16, 121:18,            Richard [2] - 10:2,
106:16, 107:3, 107:8        references [1] - 85:1    38:19, 39:1, 39:2,        121:19, 122:12,           10:6
 reach [1] - 123:13         referred [14] - 63:4,    40:13, 41:10, 41:12,      122:13, 123:18,            Ridge [2] - 35:19,
 read [10] - 4:11, 4:16,   80:12, 95:6, 96:20,       41:15, 41:17, 41:22,      125:14, 125:18,           36:1
4:19, 15:3, 87:23,         98:5, 98:12, 98:20,       43:9, 43:11, 44:2,        125:21, 125:23,            Road [7] - 32:8, 33:1,
91:6, 103:10, 103:13,      101:5, 101:7, 101:8,      44:3, 44:5, 44:19,        126:17, 127:11            34:3, 34:8, 35:19,
113:20, 129:1              115:6, 118:10,            46:16, 46:19, 46:21,       remembered [1] -         36:3
 really [4] - 5:13,        126:22, 127:20            46:22, 47:5, 47:8,        104:8                      roasts [1] - 12:23
12:1, 65:18, 93:15          referring [2] - 97:7,    50:6, 50:8, 50:14,         rent [2] - 35:21,         Rob [1] - 80:21
 reask [1] - 119:10        108:18                    52:23, 53:4, 53:9,        35:22                      Rob's [1] - 95:14
 reason [16] - 16:15,       refresh [10] - 15:1,     56:3, 56:5, 56:9,          rentals [2] - 32:11,      ROBERT [1] - 1:11
33:9, 53:15, 76:7,         15:6, 15:15, 40:10,       56:12, 57:12, 59:1,       32:12                      Robert [9] - 64:6,
84:20, 87:4, 87:11,        48:9, 58:10, 79:4,        60:6, 60:10, 60:14,        rented [1] - 31:14       92:7, 103:3, 112:11,
89:3, 92:6, 100:22,        94:3, 104:6, 117:8        61:2, 61:3, 61:14,         renting [2] - 32:10,     112:14, 113:22,
117:18, 117:21,             refreshes [1] -          61:16, 62:10, 63:2,       36:1                      116:6, 117:14, 118:13
118:13, 118:16,            116:13                    63:3, 63:4, 63:10,         repeat [2] - 92:11,       ROBERTS [1] - 1:12
118:19, 119:1               refrigerators [1] -      64:17, 64:20, 64:21,      119:5                      Roberts [8] - 60:8,
 Rebecca [1] - 10:5        67:6                      65:3, 65:4, 65:14,         repeatedly [1] -         91:1, 91:3, 100:15,
 recalled [1] - 82:3        refused [1] - 114:8      65:16, 68:10, 70:2,       119:21                    110:17, 112:3, 112:7,
 receipt [1] - 6:1          regard [4] - 16:18,      70:4, 70:5, 70:17,         rephrase [1] - 5:16      118:19
 receipts [1] - 74:12      35:9, 35:10, 74:8         70:23, 71:8, 71:9,         replied [1] - 115:20      Roberts' [1] - 91:6
                            regarding [22] - 8:2,    71:20, 74:1, 74:3,         report [19] - 39:19,
 receive [6] - 28:18,                                                                                     role [4] - 28:3, 28:5,
                           9:8, 9:12, 14:9, 15:7,    74:6, 74:19, 75:8,        47:21, 48:14, 49:4,
48:22, 53:18, 58:17,                                                                                     28:8, 91:17
                           28:19, 47:4, 47:7,        75:9, 75:23, 76:12,       51:3, 51:16, 52:3,
61:17, 61:18                                                                                              room [13] - 69:20,
                           47:10, 50:12, 53:21,      77:1, 77:2, 77:4, 77:7,   52:16, 54:4, 54:12,
 received [6] - 3:21,                                                                                    69:21, 70:7, 72:19,
                           75:18, 84:5, 84:9,        77:9, 77:10, 78:11,       54:23, 55:8, 55:18,
8:6, 8:21, 53:2, 53:6,                                                                                   73:23, 79:14, 79:15,
                           90:22, 94:19, 101:19,     78:14, 78:16, 79:6,       56:15, 56:22, 57:3,
112:22                                                                                                   79:17, 79:20, 113:3,
                           106:23, 112:3, 113:8,     79:10, 80:7, 80:19,       58:4, 100:22, 101:1
 receiving [5] - 50:5,                                                                                   122:22, 124:7
                           116:18, 120:8             81:7, 81:8, 81:10,         reported [1] - 95:12
50:6, 50:14, 52:21,                                                                                       Round [25] - 60:8,
                            regards [1] - 4:8        81:13, 81:16, 81:17,       reporter [1] - 37:20
53:9                                                                                                     82:6, 83:23, 84:17,
                            Regina [9] - 10:5,       81:18, 81:23, 82:9,        reporting [1] - 51:16
 recently [1] - 30:3                                                                                     84:21, 84:23, 86:6,
                           13:9, 13:14, 40:21,       82:10, 82:14, 83:4,
 recess [2] - 59:13,                                                            represent [1] - 5:7      86:11, 86:13, 87:4,
                                                     83:5, 83:9, 83:18,
120:12                     42:17, 80:19, 89:20,                                 represented [1] - 4:1    87:11, 87:15, 88:20,
                           103:16, 110:18            83:22, 84:10, 84:13,
 recognize [6] -                                                                request [7] - 62:4,      90:8, 90:21, 91:4,
                                                     84:19, 85:3, 86:9,
14:18, 59:16, 66:2,         register [8] - 73:18,                              108:22, 125:11,           91:10, 91:18, 91:21,
                                                     87:6, 87:17, 88:19,
66:17, 76:19, 78:20        73:21, 74:1, 74:3,                                  125:12, 125:13,           91:23, 92:13, 94:21,
                                                     88:20, 90:9, 90:17,
 recollection [33] -       74:7, 74:9, 74:11,                                  125:17, 126:6             110:10, 121:13,
                                                     94:4, 94:5, 94:11,
8:20, 15:1, 15:6,          74:15                                                requests [1] - 61:18     127:13
                                                     94:16, 95:1, 96:7,
15:16, 40:11, 48:9,         registers [1] - 73:22                               reserved [1] - 3:19       Round's [2] - 87:23,
                                                     96:9, 96:18, 98:17,
48:19, 50:11, 51:11,        relate [1] - 102:18                                 reside [1] - 30:19       89:10
                                                     98:22, 99:6, 99:10,
52:13, 53:13, 54:9,         relationship [1] -                                  resignation [4] -         Rules [1] - 1:16
                                                     99:15, 99:17, 99:23,
54:19, 55:4, 55:15,        87:9                                                114:2, 114:10, 116:5,      rules [1] - 125:8
                                                     100:6, 101:16, 104:9,
56:18, 58:10, 64:10,        relative [14] - 29:15,                             116:19                     run [6] - 23:21,
                                                     104:10, 104:14,
72:13, 79:4, 84:16,        38:10, 39:20, 47:21,                                 respect [1] - 126:19     25:12, 31:4, 38:8,
                                                     104:17, 104:19,
86:10, 94:3, 104:6,        49:23, 50:8, 51:17,                                  respective [1] - 3:15    38:13, 113:3
                                                     104:20, 104:23,
104:12, 109:19,            54:13, 56:7, 95:20,                                  responding [1] -          running [1] - 25:18
                                                     105:4, 105:6, 105:7,
109:21, 110:3, 112:2,      103:3, 107:7, 108:18,                               117:4                      Rush [22] - 10:2,
                                                     105:13, 105:14,
115:2, 115:5, 116:17,      130:15                                               response [2] - 37:22,    10:5, 10:6, 13:9,
                                                     105:15, 105:16,
117:8                       remainder [1] -                                    117:15                    47:22, 49:6, 51:5,
                                                     105:17, 105:18,
 record [5] - 4:10,        36:16                                                responsibilities [1] -   51:17, 54:5, 54:14,
                                                     106:3, 106:20, 109:1,
49:3, 54:3, 72:7,           remains [1] - 28:1                                 50:17                     89:20, 91:11, 91:19,
                                                     109:2, 109:6, 109:9,
86:19                       remember [215] -                                    restriction [1] -        91:22, 91:23, 92:15,
                                                     109:20, 110:8, 110:9,
 red [2] - 61:5, 76:17     10:10, 10:11, 10:17,                                41:20                     103:16, 114:7
                                                     110:12, 111:3,
 reduced [1] - 130:10      11:19, 12:9, 12:10,                                  restrictions [2] -        Rush's [1] - 88:3
                                                     111:12, 111:20,
 refer [6] - 24:8,         12:12, 12:17, 13:12,                                42:2, 43:20
                                                     112:17, 112:20,
24:10, 95:3, 108:7,        13:15, 14:4, 14:10,                                  resume [1] - 15:12
                                                     112:21, 112:22,




                                        Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 140 of 142
                                                    Raelean McGee
                                                                                                                                    10
                           second [9] - 7:7,        49:8, 49:11, 49:14,        29:16                      77:12
           S
                          7:15, 34:7, 34:10,        55:10, 56:17, 57:6,         Silverado [1] - 29:23      soon [1] - 38:22
 salads [1] - 122:13      34:12, 35:9, 35:10,       58:5, 68:18, 68:23,         similar [2] - 96:4,        sorry [10] - 7:23,
 sales [4] - 13:20,       49:17, 113:19             69:2, 69:9, 75:12,         123:5                      19:1, 19:2, 20:9, 26:2,
14:7, 16:6, 16:7           secret [2] - 120:15,     75:20, 83:13, 83:15,        sink [1] - 115:14         66:21, 109:19, 116:9,
 Sam [2] - 24:3, 24:4     120:17                    83:20                       sister [11] - 10:4,       119:5, 128:5
 Santa [2] - 120:15,       see [23] - 9:1, 15:1,     seventy [5] - 40:4,       13:9, 40:21, 42:15,         sort [2] - 46:7, 56:11
120:17                    38:14, 38:15, 39:8,       40:9, 54:6, 62:19,         42:16, 80:19, 85:7,         sounds [3] - 36:5,
 SARAH [1] - 3:6          39:22, 40:1, 40:23,       62:20                      99:8, 110:18, 113:8,       40:13, 48:11
 Saturday [5] - 18:8,     44:4, 48:2, 48:4,          seventy-eight [1] -       121:5                       speaking [1] -
18:16, 116:3, 125:19,     48:14, 49:18, 51:19,      54:6                        sisters [2] - 10:5,       114:17
126:2                     52:7, 60:18, 66:15,        several [1] - 103:18      13:11                       specialist [4] -
 Saturdays [6] - 18:1,    67:9, 68:3, 72:15,         sex [2] - 19:22, 20:20     sit [1] - 66:12           22:14, 22:20, 23:5,
18:7, 108:23, 109:1,      100:4, 103:7, 116:13       share [1] - 88:22          situation [1] - 117:16    23:18
125:22, 126:4              seeing [2] - 77:7,        Shawn [19] - 18:21,        six [3] - 40:1, 40:9,      specific [2] - 57:12,
 saw [4] - 63:2, 64:8,    112:18                    19:4, 24:6, 24:7, 24:8,    54:23                      103:15
68:3, 112:8                seeking [1] - 61:18      24:18, 25:3, 25:14,         sixteen [1] - 56:17        specifically [4] -
 schedule [5] - 17:18,     seem [1] - 58:8          25:16, 26:5, 26:12,         sixty [6] - 45:7, 57:5,   28:23, 53:12, 77:21,
23:14, 23:15, 68:19,       SEIBERT [2] - 1:11,      27:6, 27:11, 27:14,        58:5, 88:5, 89:9           89:14
83:17                     1:11                      27:19, 30:19, 32:17,        sixty-one [2] - 88:5,      specifics [1] - 56:12
 School [2] - 9:16,        Seibert [21] - 3:10,     33:23, 34:16               89:9                        speed [1] - 53:23
9:20                      9:8, 10:8, 10:18, 64:6,    Shawn's [3] - 20:12,       sixty-seven [1] -          spent [3] - 80:22,
 school [20] - 9:21,      92:7, 103:3, 112:11,      24:13, 26:23               58:5                       82:20, 83:19
11:14, 11:15, 13:16,      112:14, 113:22,            sheet [4] - 4:12,          sixty-three [1] - 57:5     spoken [1] - 8:10
13:22, 19:9, 19:10,       115:9, 116:6, 116:18,     52:2, 124:9, 124:11                                    sporadic [1] - 18:7
                                                                                size [1] - 37:1
25:16, 26:6, 26:9,        117:14, 118:13,            shift [1] - 111:20         slow [1] - 5:17            sports [4] - 96:5,
27:6, 27:7, 27:9, 42:4,   118:16, 122:14,            shop [1] - 110:6           small [1] - 32:15         96:7, 96:8, 117:5
42:16, 42:18, 42:19,      124:3, 126:12              short [2] - 59:13,         smoking [1] - 100:10       sports/school [1] -
42:20, 87:18, 88:11        Seibert's [1] - 116:6    120:12                      SNM [1] - 24:2            15:18
 score [8] - 85:22,        Seiberts [1] - 12:14      Shorthand [1] -            snowplows [2] -            Square [2] - 1:18, 3:4
91:13, 91:20, 92:1,        self [1] - 11:20         130:9                      37:7, 37:10                 SS [1] - 130:2
92:6, 92:16, 106:5,        self-employed [1] -       show [28] - 5:23, 7:6,     SNS [13] - 24:3, 24:5,     Stacey [4] - 24:6,
107:23                    11:20                     14:16, 39:4, 39:18,        24:14, 25:2, 25:7,         24:12, 24:13, 26:15
 scores [1] - 104:1        sells [1] - 11:8         47:19, 48:12, 49:2,        25:13, 26:14, 26:16,        stamps [2] - 95:18,
 SEAFOOD [1] - 1:10        seminars [2] - 28:22,    51:1, 51:14, 52:1,         27:2, 27:18, 28:3,         95:22
 Sean [51] - 60:8,        47:14                     54:2, 54:21, 55:6,         28:14, 29:3                 stand [1] - 24:5
80:20, 82:3, 82:6,         send [1] - 4:15          56:13, 56:20, 57:2,         soap [1] - 96:5            standard [1] - 120:3
83:23, 84:16, 84:21,       Senior [1] - 10:2        58:3, 59:15, 60:17,         socialize [3] - 12:14,     stands [1] - 24:6
84:23, 86:6, 86:10,        sense [1] - 89:15        66:1, 72:6, 76:18,         99:11, 99:14                start [8] - 21:19,
86:11, 86:13, 86:22,                                78:18, 80:8, 102:22,
                           sent [2] - 4:11, 6:7                                 socializing [1] -         27:4, 30:19, 36:1,
87:4, 87:11, 87:15,                                 103:6, 103:10
                           separate [7] - 35:15,                               12:19                      39:16, 68:21, 68:22,
87:23, 88:20, 89:10,                                 showing [1] - 54:11
                          36:4, 73:18, 73:21,                                   sole [1] - 26:14          68:23
90:8, 90:21, 91:2,                                   siblings [1] - 10:3
                          74:4, 74:7, 74:9                                      solely [2] - 27:20,        started [26] - 19:15,
91:4, 91:10, 91:18,                                  sic [1] - 51:17
                           separately [1] -                                    27:21                      22:11, 24:18, 25:2,
91:21, 91:22, 92:8,                                  sic) [1] - 52:7
                          74:23                                                 someone [13] -            26:16, 30:23, 38:17,
92:13, 92:17, 92:18,
                           separating [1] -          sick [5] - 44:12,         61:22, 62:4, 64:10,        40:6, 40:12, 41:21,
92:21, 93:2, 93:3,
                          35:16                     46:17, 46:19, 46:20,       76:1, 80:14, 81:11,        44:21, 44:23, 45:3,
93:7, 93:9, 94:5,
                           served [6] - 5:22,       46:23                      97:11, 102:7, 102:10,      45:10, 46:11, 47:9,
94:21, 95:13, 103:22,
                          6:6, 7:8, 7:9, 7:15,       side [4] - 23:22,         102:17, 107:5,             47:15, 57:18, 58:15,
104:2, 104:3, 104:7,
                          8:21                      66:12, 67:10, 67:11        119:16, 120:20             58:22, 69:5, 83:20,
104:14, 104:16,
                           SERVICE [1] - 1:9         sign [11] - 4:15, 4:17,    sometime [1] - 58:11      93:13, 93:16, 93:20,
105:4, 108:4, 110:10,
                           service [4] - 22:21,     4:19, 30:6, 31:18,          sometimes [8] -           111:22
121:13, 122:4, 127:12
                          69:7, 83:1, 83:8          41:4, 60:22, 61:6,         5:13, 18:9, 20:23,          starting [4] - 24:19,
 Sean's [1] - 121:12
                           servicing [2] - 23:14,   61:12, 86:8, 124:22        68:18, 70:4, 70:21,        27:17, 30:12, 103:13
 searching [1] - 22:19
                          23:15                      signatures [1] -          82:18, 122:23               starts [1] - 17:12
 season [13] - 13:23,
                           set [3] - 69:21,         103:8                       somewhere [4] -            state [3] - 87:15,
17:7, 17:11, 18:4,
                          120:16, 129:3              signed [5] - 30:2,        15:23, 31:14, 32:17        92:7, 112:4
42:4, 60:11, 60:13,
                           setting [1] - 111:9      31:12, 31:20, 39:11,        son [3] - 26:21, 77:8,     STATE [1] - 130:1
70:22, 70:23, 71:3,
                           seven [21] - 36:22,      113:21                     79:1                        State [1] - 130:6
71:22, 75:7, 121:20
                          37:9, 40:9, 46:6, 48:7,    signer [2] - 29:14,        sons [2] - 77:10,          state-mandated [1] -




                                       Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 141 of 142
                                                      Raelean McGee
                                                                                                                                       11
112:4                       107:3, 108:11,            118:22                      101:18, 109:13             114:11, 114:14,
 statement [3] -            111:10, 112:6,             testify [3] - 86:11,        training [8] - 14:8,      115:16, 116:7
97:10, 102:23, 113:21       115:10, 117:19,           87:4, 130:14                14:11, 16:18, 28:18,        type [7] - 11:1,
 statements [2] -           126:10, 127:4, 127:5       testimony [10] - 4:5,      28:22, 47:13, 109:14,      29:14, 44:16, 91:3,
85:5, 85:8                   student [2] - 42:20,     87:23, 91:7, 120:8,         109:15                     96:20, 118:3, 122:18
 STATES [1] - 1:3           46:8                      120:9, 129:5, 130:7,         transcript [6] - 3:17,     typing [1] - 4:9
 states [1] - 103:16         students [1] - 103:17    130:10, 130:11,             4:8, 20:7, 129:4,           typographical [1] -
 station [2] - 60:7,         stuff [2] - 115:19,      130:19                      130:18, 130:19             4:13
69:19                       116:20                     THE [1] - 120:11            TRAPP [2] - 1:17, 3:2
 stations [1] - 121:22       stupid [3] - 93:3,        thirteen [3] - 52:20,       treat [1] - 126:18                   U
 stay [3] - 68:14,          93:12, 93:15              54:15, 58:6                  treated [6] - 100:2,
                                                                                                              U.S [1] - 39:8
96:14, 127:22                Subpoena [3] - 5:22,      thirty [7] - 8:22, 40:1,   112:7, 112:14, 113:4,
                                                                                                              unacceptable [1] -
 steal [1] - 115:18         7:7, 7:9                  40:9, 52:18, 62:17,         114:4, 114:6
                                                                                                             93:23
 Stereo [6] - 16:2,          Subpoenas [2] - 2:5,     62:18, 111:6                 Trial [1] - 1:15
                                                                                                              uncomfortable [2] -
16:8, 16:12, 16:14,         3:21                       thirty-four [1] - 52:18     trial [1] - 3:19
                                                                                                             117:11, 117:15
16:16, 45:3                  subsequently [1] -        thirty-minute [1] -         tried [1] - 68:14
                                                                                                              under [4] - 46:5,
 stereotype [1] -           19:19                     111:6                        trouble [1] - 104:1
                                                                                                             91:7, 118:22, 130:11
107:22                       substituted [1] -         thirty-six [2] - 40:1,      truck [6] - 11:23,
                                                                                                              underneath [1] -
 stereotypical [1] -        81:10                     40:9                        29:10, 29:16, 29:19,
                                                                                                             61:5
107:21                       successful [1] -          thousand [5] - 48:15,      29:22, 30:5
                                                                                                              UNITED [1] - 1:3
 stereotyping [3] -         37:13                     54:5, 55:1, 56:16,           trucks [6] - 36:16,
                                                                                                              University [4] - 9:17,
107:12, 107:17,              Suite [1] - 3:7          58:5                        36:17, 36:18, 36:19,
                                                                                                             9:22, 17:2, 17:6
107:20                       summer [4] - 13:21,       three [15] - 20:19,        36:23, 37:1
                                                                                                              up [26] - 4:9, 10:9,
 sticky [2] - 53:6,         14:2, 41:23, 42:19        20:21, 36:2, 37:9,           true [7] - 21:8, 51:22,
                                                                                                             10:12, 10:14, 10:16,
53:11                        Sunday [2] - 18:8,       48:4, 51:7, 51:18,          65:22, 83:22, 92:10,
                                                                                                             12:13, 12:17, 17:21,
 still [5] - 11:16,         18:16                     52:5, 52:6, 52:9,           129:4, 130:18
                                                                                                             22:18, 34:4, 59:19,
12:18, 25:8, 34:8,           Sundridge [2] - 32:3,    55:20, 57:5, 58:5,           truth [5] - 7:5, 103:8,
                                                                                                             60:18, 69:17, 69:21,
101:2                       99:23                     68:18, 69:9                 130:14, 130:15
                                                                                                             80:22, 81:2, 81:3,
 stipulated [1] - 3:14       supervisory [1] -         three-year-old's [1] -      try [1] - 5:9
                                                                                                             82:18, 82:23, 83:3,
 stipulations [1] -         16:22                     20:21                        trying [3] - 105:1,
                                                                                                             83:8, 93:21, 111:9,
3:12                         supplying [1] - 80:5      thrown [1] - 66:21         116:13, 120:23
                                                                                                             120:16, 120:19,
 stopped [5] - 9:3,          Sweet [2] - 9:16,         title [1] - 34:23           turn [1] - 49:17          126:12
57:9, 58:11, 78:3,          9:19                       TO [1] - 2:1                Turtle [3] - 80:12,        upset [1] - 113:4
78:10                        Sworn [1] - 129:14        today [4] - 4:1, 5:7,      80:15, 126:22
                                                                                                              utilized [1] - 127:9
 store [20] - 59:4,          sworn [2] - 5:1,         5:21, 8:1                    twelve [3] - 54:16,
                                                                                                              utilizing [1] - 112:4
59:8, 62:14, 62:16,         130:14                     together [16] - 10:21,     56:16, 108:22
66:5, 69:4, 69:10,                                    12:13, 28:7, 30:20,          twenty [16] - 45:21,
                                                                                                                        V
69:18, 69:21, 71:14,                   T              31:11, 31:16, 31:23,        45:23, 46:6, 49:8,
72:18, 72:23, 73:3,                                   69:1, 69:3, 69:13,          49:11, 50:1, 50:2,          vacation [4] - 44:12,
                             table [6] - 67:15,
76:9, 89:19, 90:4,                                    69:15, 82:19, 82:23,        51:8, 51:18, 52:6,         46:15, 114:3, 114:12
                            67:16, 67:19, 68:2,
90:12, 90:13, 90:16,                                  93:20, 112:9                52:10, 54:6, 55:1,          vacations [1] - 46:23
                            78:15, 82:12
96:17                                                  Tommy [12] - 68:10,        55:10, 79:22                vaguely [5] - 76:23,
                             tables [1] - 69:22
 storefront [2] -                                     68:11, 70:9, 70:12,          twenty-eight [3] -        79:6, 120:18
                             tall [1] - 121:16
66:23, 74:2                                           70:13, 71:6, 71:7,          50:1, 50:2, 55:1            varied [1] - 68:14
                             Tanavan [1] - 32:8       71:10, 71:11, 75:13
 straight [2] - 17:2,                                                              twenty-five [1] - 54:6     vehicles [2] - 31:8,
                             teams [1] - 18:9          Tommy's [3] - 77:7,
69:6                                                                               twenty-one [3] -          35:11
                             technically [1] - 35:1   77:10, 79:1
 straightforward [1] -                                                            45:23, 55:10                venison [12] - 72:19,
                             teenager [1] - 12:18      Tonawanda [1] -
118:6                                                                              twenty-seven [3] -        73:5, 73:16, 73:18,
 Strategies [1] -            telemarketer [1] -       32:20                                                  73:20, 74:3, 74:7,
                                                                                  46:6, 49:8, 49:11
                            16:6                       took [4] - 17:20,                                     74:10, 74:15, 74:17,
15:10                                                                              two [37] - 2:5, 3:21,
                             telephone [1] - 6:12     25:1, 41:11, 63:18                                     74:21, 75:1
 street [1] - 75:10                                                               4:7, 16:10, 18:9,
 strike [35] - 7:23, 9:6,    ten [4] - 68:21,          top [1] - 59:20                                        verbal [1] - 37:21
                                                                                  20:17, 21:6, 23:1,
                            68:22, 69:5, 79:22         total [1] - 36:22                                      verbally [1] - 125:15
18:22, 34:21, 35:10,                                                              35:17, 36:22, 38:3,
44:17, 49:10, 50:10,         tendered [1] - 116:4      tourism [2] - 9:18,        40:4, 40:9, 45:7,           verbatim [1] - 130:8
52:8, 57:1, 58:17,           tenure [1] - 89:21       22:17                       48:15, 49:6, 49:7,          view [1] - 60:18
59:6, 61:17, 65:8,           term [1] - 98:13          towards [1] - 35:16        49:10, 50:1, 52:18,         violation [1] - 111:5
71:2, 72:21, 73:21,          terminated [2] -          towel [1] - 115:13         52:19, 54:16, 61:9,         volleyball [10] -
75:19, 79:11, 79:19,        113:15, 113:16             train [2] - 76:11,         63:16, 67:17, 67:18,       13:23, 15:21, 16:15,
86:12, 87:3, 90:19,          terrific [1] - 103:18    76:13                       68:2, 73:7, 76:19,         17:7, 17:8, 17:10,
91:2, 91:9, 102:5,           testified [2] - 5:2,      trained [3] - 101:17,      111:18, 111:20,            17:11, 18:4, 42:3,




                                         Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 113-2 Filed 10/03/19 Page 142 of 142
                                                      Raelean McGee
                                                                            12
121:15                      workplace [5] -
 voluntary [1] - 23:17     92:14, 97:14, 98:9,
 vs [1] - 1:7              104:4, 127:7
                            worth [1] - 42:11
           W                wrap [7] - 60:4,
                           60:11, 60:13, 83:14,
 W-2 [5] - 48:13, 54:3,
                           121:17, 122:22, 123:1
54:22, 56:14, 58:4
                            wrapped [5] - 59:19,
 W-4 [1] - 38:15
                           66:7, 67:13, 83:10,
 waiting [2] - 59:1,
                           123:3
59:23
                            wrapping [15] -
 waived [2] - 3:16,
                           53:23, 59:1, 59:3,
3:17
                           59:23, 60:9, 60:15,
 walk [1] - 66:23
                           67:19, 69:7, 69:17,
 walk-in [1] - 66:23
                           71:15, 73:4, 74:23,
 walking [1] - 94:23
                           81:12, 121:22, 122:21
 weather [3] - 96:5,
                            write [2] - 124:22,
96:7, 96:8                 125:13
 wedding [5] - 77:17,       writing [11] - 39:19,
78:13, 92:4, 123:17        47:21, 52:3, 52:16,
 weed [1] - 32:14          54:12, 55:8, 55:18,
 weekday [2] - 18:10,      56:22, 57:3, 120:21,
18:11                      130:10
 weekend [1] - 18:9         written [5] - 58:16,
 weeks' [3] - 114:11,      58:17, 102:23,
114:14, 116:7              104:11, 113:22
 WESTERN [1] - 1:3          wrote [1] - 111:1
 whacker [1] - 32:15
 whispering [1] -
94:21
                                      Y
 white [7] - 20:6, 61:5,    year [15] - 9:19, 13:3,
85:12, 85:18, 108:7,       13:4, 13:22, 20:21,
108:16, 114:1              27:15, 42:22, 42:23,
 whole [4] - 23:5,         43:6, 46:1, 48:10,
111:15, 111:18,            48:17, 54:4, 56:15,
130:14                     120:14
 wholesaler [2] -           years [9] - 9:22, 19:5,
12:3, 12:4                 19:6, 19:13, 20:19,
 William [1] - 80:12       23:1, 45:23, 103:18,
 window [3] - 41:4,        118:2
61:12, 67:9                 YORK [2] - 1:3,
 withholding [2] -         130:1
39:21, 49:5                 York [7] - 1:18, 3:4,
 withholdings [1] -        3:8, 4:23, 10:15,
51:4                       34:13, 130:6
 witness [3] - 4:5,         young [1] - 12:17
92:11, 113:17               younger [1] - 10:5
 WITNESS [1] -              yourself [1] - 35:3
120:11
 woman [3] - 97:11,                   Z
97:17, 97:21                Z-A-R-I-A-H [1] -
 woman's [1] - 98:1        21:3
 word [2] - 108:10,         Zariah [1] - 21:3
108:11
 words [5] - 5:13,
19:23, 20:2, 20:8,
96:4
 workday [1] - 79:13
 worker [2] - 16:4,
67:11




                                          Sue Ann Simonin Court Reporting
